Exhibit 10.2

 

Execution Copy

 

Dated July 1, 2008

 

(1)

TRIBUNE RECEIVABLES, LLC,

 

as Borrower

 

 

(2)

TRIBUNE COMPANY,

 

as Servicer

 

 

(3)

The persons from time to time party hereto as Conduit Lenders and Committed
Lenders

 

 

(4)

BARCLAYS BANK PLC,

 

and the persons from time to time parties hereto as Funding Agents

 

 

(5)

BARCLAYS BANK PLC,

 

as Administrative Agent

 

RECEIVABLES LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

1.1

Certain Defined Terms

1

 

1.2

Other Terms

43

 

1.3

Computation of Time Periods

45

 

1.4

Addition of Class B

45

 

 

 

 

2.

AMOUNTS AND TERMS OF THE LOANS

45

 

2.1

The Loans

45

 

2.2

Incremental Borrowing Procedures

47

 

2.3

Payments Generally

49

 

2.4

Interest and Fees

50

 

2.5

Payment and Prepayment of Loans

51

 

2.6

Application of Collections Prior to Facility Termination Date

53

 

2.7

Application of Collections after Facility Termination Date

56

 

2.8

Deemed Collections; Application of Payments

57

 

2.9

Payments and Computations, Etc.

58

 

2.10

Tranches

59

 

2.11

Breakage Costs

60

 

2.12

Illegality

60

 

2.13

Inability to Determine Eurodollar Rate

61

 

2.14

Indemnity for Reserves and Expenses

61

 

2.15

Indemnity for Taxes

63

 

2.16

Extension of Scheduled Commitment Facility Termination Date

65

 

2.17

Subordination

66

 

2.18

Cash Reserve Account

66

 

 

 

 

3.

CONDITIONS OF INCREMENTAL BORROWING AND REPEAT ADVANCES

68

 

3.1

Conditions Precedent to Initial Incremental Borrowing

68

 

3.2

Conditions Precedent to All Incremental Borrowings

68

 

3.3

Conditions Precedent to All Repeat Advances

69

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

70

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

 

4.1

Representations and Warranties of the Borrower

70

 

 

 

 

5.

COVENANTS

75

 

5.1

Covenants of the Borrower

75

 

5.2

Inspections; Agreed Upon Procedures Audit

84

 

 

 

 

6.

ADMINISTRATION AND COLLECTION OF RECEIVABLES

84

 

6.1

Designation of Servicer

84

 

6.2

Certain Rights of the Administrative Agent

85

 

6.3

Performance of Obligations

86

 

6.4

Backup Servicing Agreement

87

 

 

 

 

7.

TRIGGER EVENTS AND TERMINATION EVENTS

87

 

7.1

Trigger Events

87

 

7.2

Facility Termination Events

90

 

7.3

Acceleration of Maturity

91

 

 

 

 

8.

THE ADMINISTRATIVE AGENT

91

 

8.1

Authorization and Action

91

 

8.2

Liability of Agent

92

 

8.3

Barclays and Affiliates

93

 

8.4

Indemnification of Administrative Agent

93

 

8.5

Delegation of Duties

94

 

8.6

Action or Inaction by Administrative Agent

94

 

8.7

Notice of Facility Events; Action by Administrative Agent

94

 

8.8

Non-Reliance on Administrative Agent and Other Parties

95

 

8.9

Successor Administrative Agent

95

 

8.10

Consent to Agreed Upon Procedures

96

 

 

 

 

9.

THE FUNDING AGENTS

96

 

9.1

Authorization and Action

96

 

9.2

Funding Agent’s Reliance, Etc.

96

 

9.3

Funding Agent and Affiliates

97

 

9.4

Indemnification of Funding Agents

97

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

 

9.5

Delegation of Duties

97

 

9.6

Action or Inaction by Funding Agent

97

 

9.7

Notice of Events of Termination

98

 

9.8

Non-Reliance on Funding Agent and Other Parties

98

 

9.9

Successor Funding Agent

99

 

9.10

Reliance on Funding Agent

99

 

 

 

 

10.

INDEMNITIES

99

 

 

 

 

11.

MISCELLANEOUS

102

 

11.1

Amendments, Etc.

102

 

11.2

Notices, Etc.

103

 

11.3

Assignability

103

 

11.4

Costs and Expenses

108

 

11.5

No Proceedings; No Recourse

108

 

11.6

Confidentiality

109

 

11.7

Further Assurances

111

 

11.8

Execution in Counterparts

111

 

11.9

Integration; Binding Effect; Survival of Termination; Severability

111

 

11.10

GOVERNING LAW; SUBMISSION TO JURISDICTION; APPOINTMENT OF PROCESS AGENT

112

 

11.11

Right of Setoff

112

 

11.12

Ratable Payments

113

 

11.13

Limitation of Liability

113

 

11.14

Limitation on the Addition and Termination of Sub-Originators

114

 

11.15

WAIVER OF JURY TRIAL

116

 

11.16

USA Patriot Act

116

 

11.17

No Proceeding; Limited Recourse

116

 

11.18

Tax Treatment

117

 

11.19

Barclays Roles

117

 

11.20

Replacement of Lenders

117

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

1

Lender Groups

2

Address and Notice Information

3

Credit and Collection Policies

4

Condition Precedent Documents

5

Facility Accounts and Account Banks

6

[Reserved]

7

Certain Defined Terms

8

Fiscal Months

9

Transition Exceptions

10

Broadcasting Originators

11

Publishing Originators

 

EXHIBIT A

Form of Assignment and Acceptance

EXHIBIT B

Form of Incremental Borrowing Request

EXHIBIT C

Form of Joinder Agreement

EXHIBIT D

Form of Prepayment Notice

EXHIBIT E

Form of Extension Request

EXHIBIT F

Form of Note

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT (this “Agreement”) is dated July 1, 2008 and made among:

 

(1)           TRIBUNE RECEIVABLES, LLC, a limited liability company organized
under the laws of Delaware, as Borrower;

 

(2)           TRIBUNE COMPANY, a corporation incorporated under the laws of
Delaware, as Servicer;

 

(3)           the Conduit Lenders from time to time parties hereto;

 

(4)           the Committed Lenders from time to time parties hereto;

 

(5)           BARCLAYS BANK PLC, as a Funding Agent and such other Persons as
may from time to time become parties hereto in such capacity; and

 

(6)           BARCLAYS BANK PLC, as Administrative Agent.

 

BACKGROUND:

 

(A)          The Borrower shall from time to time acquire Receivables and any
Related Security with respect thereto from the Originators pursuant to the
Receivables Purchase Agreement, provided that, in the case of Receivables and
Related Security originated by Sub-Originators, such Receivables and Related
Security shall first be sold by the Sub-Originators to Tribune and then sold or
contributed by Tribune to the Borrower.

 

(B)           The Borrower shall pledge as security all of its right, title and
interest in such Receivables and Related Security, the Borrower Accounts and any
other Collateral to the Administrative Agent pursuant to the Security Documents.

 

(C)           To fund its acquisitions under the Receivables Purchase Agreement,
the Borrower may from time to time request Loans from the Lenders on the terms
and conditions of this Agreement.

 

(D)          The Committed Lenders shall, and the Non-Committed Conduit Lenders
may, in their sole discretion, make Loans so requested from time to time, and if
a Non-Committed Conduit Lender in any Lender Group elects not to make any such
Loan, the Backstop Lenders in such Lender Group have agreed that they shall make
such Loan, in each case subject to the terms and conditions of this Agreement.

 

IT IS AGREED that:

 

1.             DEFINITIONS

 

1.1           Certain Defined Terms

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

--------------------------------------------------------------------------------


 

“Account Control Agreement” means a control agreement in favor of the
Administrative Agent with respect to a Facility Account, which agreement is in
form and substance reasonably satisfactory to the Administrative Agent.

 

“Administrative Agent” means Barclays Bank PLC, in its capacity as
Administrative Agent for the Funding Agents, Conduit Lenders and Committed
Lenders, and any successor thereto in such capacity appointed pursuant to Clause
8 (The Administrative Agent).

 

“Adverse Claim” means a lien, security interest, mortgage, hypothecation,
charge, floating charge or any promise or irrevocable mandate or other
encumbrance (including any lien by attachment, retention of title and any form
of extended retention of title), or other right or claim under the laws of any
jurisdiction in, of or on any asset or property of a Person in favor of another
Person (including any UCC financing statement or any similar instrument of any
jurisdiction filed against such Person, its assets or properties).

 

“Advertising Agency” means a Person that is in the business of procuring or
preparing advertising materials, services or rights, including media space and
time, for other Persons that are not affiliated with it.

 

“Advertising Agency Client” means a Person that contracts with an Advertising
Agency to procure or prepare advertising materials, services or rights,
including media space and time.

 

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, another Person or any
subsidiary of such other Person.  A Person shall be deemed to control another
Person if the controlling Person possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of the controlled
Person, whether through ownership of share capital, by contract or otherwise.

 

“Agents” means, collectively, the Administrative Agent and each Funding Agent.

 

“Aggregate Class A Commitment” means, at any time, the sum of the Class A
Commitments then in effect.  The initial Aggregate Class A Commitment as of the
Closing Date shall be equal to $300,000,000.

 

“Aggregate Class B Commitment” means, at any time, the sum of the Class B
Commitments then in effect.  The initial Aggregate Class B Commitment as of the
Closing Date shall be equal to zero, and as of the Class B Addition Date shall
be an amount specified in the joinder agreement by which the Class B Lenders
become party hereto.

 

“Aggregate Commitment” means, at any time, the sum of the Commitments then in
effect.  The initial Aggregate Commitment as of the Closing Date shall be equal
to $300,000,000.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Principal Balance” means the aggregate outstanding Principal Balance
of the Loans (and all Tranches thereof) hereunder.

 

“Agreement” has the meaning specified in the preamble hereto.

 

“Alternate Rate” means for any Tranche during any Tranche Period, an interest
rate per annum equal to the sum of the Applicable Margin plus the Eurodollar
Rate for such Tranche Period; provided, however, that in case of:

 

(a)           any Tranche Period with respect to which the Eurodollar Rate is
not available pursuant to Clause 2.12 (Illegality) or 2.13 (Inability to
Determine Eurodollar Rate);

 

(b)           any Tranche Period as to which the applicable Funding Agent does
not receive notice by 2:00 p.m. (New York time) on the third Business Day
preceding the first day of such Tranche Period; or

 

(c)           any Tranche Period for a Tranche the Principal Balance of which is
less than $1,000,000 for any Lender Group,

 

the Alternate Rate for such Tranche Period shall be an interest rate per annum
equal to the sum of the Applicable Margin plus the Base Rate in effect from time
to time during such Tranche Period; provided further that the Alternate Rate
shall be the Default Rate after the occurrence and during the continuance of a
Trigger Event or Facility Termination Event.

 

“Applicable Margin” has the meaning specified in the Fee Letter.

 

“Approved Amendment” means an amendment or other modification to the Senior
Credit Agreement with respect to the financial tests set forth in Clause
7.1(m) and Schedule 7, provided that the Funding Agents have approved such
amendment or waiver in writing; provided further that the Funding Agents agree
to approve such amendment or waiver if (i) such amendment or modification
becomes effective prior to the breach of such financial tests, (ii) the Funding
Agents shall have received all drafts of such amendment or modification which
have been delivered to all lenders under the Senior Credit Agreement
concurrently with delivery thereof to the lenders under the Senior Credit
Agreement, together with all other related information delivered to such lenders
in connection with such amendment or waiver; provided that each Lender hereunder
shall have been deemed to receive such information, amendment or modification in
its capacity as a Lender hereunder if it (or an Affiliate thereof) received such
information, amendment or modification in its capacity as a lender under the
Senior Credit Agreement, (iii) the Committed Lenders hereunder shall have
received the same compensation with respect to such amendment or modification as
each lender agreeing thereto under the Senior Credit Agreement (adjusted as
appropriate to reflect differences in commitment amounts), (iv) such amendment
or waiver has become effective under the terms of the Senior Credit Agreement,
and (v) no Facility Event has occurred and is continuing; provided further that
each Lender agrees to notify the Borrower in the event it ceases to be a party
to the Senior Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

“Asset Purchase Agreement” means, in the case of any Lender Group, a secondary
market agreement, asset purchase agreement or other liquidity agreement entered
into (directly or indirectly through participation agreements) by the Committed
Lenders in such Lender Group or any of their respective Affiliates for the
benefit of one or more Conduit Lenders in such Lender Group, to the extent
relating to the sale or transfer of interests in, or other financing of, Loans.

 

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Committed Lender, an Eligible Assignee and such Committed Lender’s
Funding Agent, pursuant to which such Eligible Assignee may become a party to
this Agreement in substantially the form of Exhibit A (Form of Assignment and
Acceptance).

 

“Attributable Debt” shall mean, when used with respect to any Sale and
Lease-Back Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Tribune’s then-current weighted average cost
of funds for borrowed money as at the time of determination, compounded on a
semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Lease-Back
Transaction.

 

“Backstop Lender” means each Committed Lender that is not a Conduit Lender.

 

“Barclays” means Barclays Bank PLC, in its individual capacity.

 

“Base Rate” means, on any day of determination, a rate per annum equal to the
higher of (i) the prime rate of interest announced by the Administrative Agent
from time to time, changing when and as said prime rate changes (such rate not
necessarily being the lowest or best rate charged by the Administrative Agent)
and (ii) the sum of (a) 0.50% plus (b) the rate equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three (3) Federal funds
brokers of recognized standing selected by it.

 

“Base Rate Tranche” has the meaning specified in Clause 2.12 (Illegality).

 

“Benchmark Year” means (i) the period from the Closing Date to the first
anniversary of the Closing Date, and (ii) each subsequent one-year period,
provided that the outstanding balance of Pool Receivables and the Dilution
Ratio-Broadcasting, Dilution Ratio-Publishing, Default Ratio, Delinquency Ratio,
DSO-Broadcasting and DSO-Publishing as of the start of any Benchmark Year shall
be deemed to be such balance or ratio as shown in the Monthly Report delivered
immediately prior to the beginning of such Benchmark Year.

 

“Borrower” means Tribune Receivables, LLC, a limited liability company organized
under the laws of the State of Delaware.

 

4

--------------------------------------------------------------------------------


 

“Borrower Account” means any Borrower Concentration Account or any other bank or
securities account maintained by the Borrower (other than the Cash Reserve
Account).

 

“Borrower Account Bank” means any bank or other financial institution set forth
on Schedule 5 (Facility Accounts and Account Banks) under the heading “Borrower
Account Bank,” as such Schedule may be amended from time to time in accordance
herewith.

 

“Borrower Concentration Account” means any account set forth on Schedule 5
(Facility Accounts and Account Banks) under the heading “Borrower Concentration
Account,” as such Schedule may be amended from time to time in accordance
herewith.

 

“Broadcast AR” means Receivables owed to the Originators listed on Schedule 10
(Broadcasting Originators) and any other Originator identified as an Originator
of Broadcast AR in connection with its addition to the Receivables Purchase
Agreement pursuant to Clause 11.14 (Limitation on the Addition and Termination
of Originators).

 

“Broadcast Rights Arrangement” means any arrangement under any Contract for the
Obligor to provide the applicable Originator or Originators with programming for
broadcast in exchange for payment by an Originator.

 

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the Eurodollar
Rate, any day on which dealings in dollar deposits are carried on in the London
interbank market.

 

“Calculation Period” means each period from and including the first day of a
Fiscal Month of Tribune to and including the last day of such Fiscal Month
(whether such month occurs before or after the Closing Date).

 

“Capitalized Lease Obligation” means, of any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

 

“Cash Reserve Account” means the account established by the Borrower pursuant to
Clause 2.18 and subject to an Account Control Agreement received by the
Administrative Agent.

 

“Cash Reserve Account Amount” has the meaning given in Clause 2.1(a) hereof (The
Loans).

 

“Change in Law” means (a) the adoption of any Law (including any applicable law,
rule or regulation regarding capital adequacy) or any accounting principle,
(b) any change in any of the foregoing or in the interpretation or application
thereof by any Official Body, or any change in the interpretation or
administration of any accounting standard by any

 

5

--------------------------------------------------------------------------------


 

Official Body or the Financial Accounting Standards Board (“FASB”), or
(c) compliance by any Indemnified Party or by any lending office of such
Indemnified Party or by such Indemnified Party’s holding company, if any, with
any request, guideline or directive (whether or not having the force of law) of
any Official Body or FASB.

 

“Change of Control” means (i) any Person or group of Persons (within the meaning
of Sections 13(d) and 14(d) under the Exchange Act), other than EGI-TRB, L.L.C.,
the ESOP, the ESOP Trust or Zell or any Permitted Transferee, shall become the
ultimate “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of Voting Stock representing 40% or more
of the Voting Stock of Tribune (or other securities convertible or exercisable
into such Voting Stock) on a fully diluted basis (including common stock
equivalents issued pursuant to the Tribune Management Equity Incentive Plan) or
shall obtain the power (whether or not exercised) to elect a majority of
Tribune’s directors or (ii) during any period of 24 consecutive months,
individuals who at the beginning of such period constituted the Board of
Directors of Tribune (together with any new directors whose election to such
board or whose nomination for election by the stockholders of Tribune was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Tribune then in office.

 

“Charged-Off Receivable” means a Receivable: (i) as to which an Event of
Bankruptcy has occurred in respect of the Obligor thereof; (ii) as to which the
Obligor thereof, if a natural person, is deceased, (iii) which, consistent with
the Credit and Collection Policy, would be written off Borrower’s books as
uncollectible or (iv) which has been identified by the Servicer as
uncollectible.

 

“Class A Commitment” means, of any Committed Lender, the amount set forth on
Schedule 1 (Lender Groups) as its Class A Commitment opposite such Committed
Lender’s name or, in the case of a Committed Lender that became a party to this
Agreement pursuant to an Assignment and Acceptance, the amount set forth therein
as such Committed Lender’s Class A Commitment, in each case as such amount may
be (a) reduced or increased by any Assignment and Acceptance entered into by
such Committed Lender in accordance with the terms of this Agreement and
(b) reduced pursuant to Clause 2.1(b) (The Loans).

 

“Class A Lender” means each Lender having an outstanding Class A Commitment or
Class A Loan.

 

“Class A Lender Group Percentage” means, for any Lender Group, the percentage
equivalent of a fraction (expressed out to five decimal places), the numerator
of which is the aggregate Class A Commitments of all Committed Lenders in such
Lender Group and the denominator of which is the Aggregate Class A Commitment.

 

“Class A Loan” means each Loan specified as a “Class A Loan” by the Borrower in
the applicable Incremental Borrowing Request.

 

6

--------------------------------------------------------------------------------


 

“Class A Outstandings” means all Class A Loans and all amounts payable under the
Transaction Documents to the Class A Lenders.

 

“Class A Percentage Factor” means, as of any date of determination, the fraction
(expressed as a percentage) computed as follows:

 

APB + TR
NERB + ED

 

where:

 

APB

=

the aggregate outstanding principal balance of Class A Loans on the date of such
computation;

 

 

 

TR

=

Total Reserves on the date of such computation;

 

 

 

NERB

=

the Net Eligible Receivables Balance on the date of such computation; and

 

 

 

ED

=

the Eligible Deposit as of the end of the most recent Deposit Adjustment Date
(after giving effect to any deposit or withdrawal on such date).

 

“Class A/B Ratio” means a percentage, determined as of the Class B Addition
Date, equal to a fraction, the numerator of which is the aggregate amount of the
Class A Commitments and the denominator of which is the aggregate amount of the
Class B Commitments.

 

“Class B Addition Date” has the meaning specified in Clause 1.4 (Addition of
Class B).

 

“Class B Commitment” means, of any Committed Lender, the amount set forth on
Schedule 1 (Lender Groups) as its Class B Commitment opposite such Committed
Lender’s name or, in the case of a Committed Lender that became a party to this
Agreement pursuant to an Assignment and Acceptance, the amount set forth therein
as such Committed Lender’s Class B Commitment, in each case as such amount may
be (a) reduced or increased by any Assignment and Acceptance entered into by
such Committed Lender in accordance with the terms of this Agreement and
(b) reduced pursuant to Clause 2.1(b) (The Loans).

 

“Class B Lender” means each Lender having an outstanding Class B Commitment or
Class B Loan.

 

“Class B Lender Group Percentage” means, for any Lender Group, the percentage
equivalent of a fraction (expressed out to five decimal places), the numerator
of which is the aggregate Class B Commitments of all Committed Lenders in such
Lender Group and the denominator of which is the Aggregate Class B Commitment.

 

“Class B Loan” means each Loan specified as a “Class B Loan” by the Borrower in
the applicable Incremental Borrowing Request.

 

7

--------------------------------------------------------------------------------


 

“Class B Outstandings” means all Class B Loans and all amounts payable under the
Transaction Documents to the Class B Lenders.

 

“Class B Percentage Factor” means, as of any date of determination on or
following the Class B Addition Date, the fraction (expressed as a percentage)
computed as follows:

 

APB + TR
NERB + ED

 

where:

 

APB

=

the Aggregate Principal Balance on the date of such computation;

 

 

 

TR

=

Pro Forma Reserves on the date of such computation;

 

 

 

NERB

=

the Net Eligible Receivables Balance on the date of such computation; and

 

 

 

ED

=

the Eligible Deposit as of the end of the most recent Deposit Adjustment Date
(after giving effect to any deposit or withdrawal on such date).

 

“Closing Date” means July 1, 2008.

 

“Collateral” means (a) the “Collateral” under and as defined in the Security
Agreement, and (b) any other assets, property, rights, interests, claims or
benefits in respect of which an Adverse Claim has been created under or pursuant
to the Security Documents.

 

“Collection Account Bank” means any bank or other financial institution set
forth on Schedule 5 (Facility Accounts and Account Banks) under the heading
“Collection Account Banks,” as such Schedule may be amended from time to time in
accordance herewith.

 

“Collection Accounts” means any account set forth on Schedule 5 (Facility
Accounts and Account Banks) under the heading “Collection Accounts,” as such
Schedule may be amended from time to time in accordance herewith.

 

“Collection Amount” means the aggregate Collections received from Obligors
during a Calculation Period.

 

“Collections” means, collectively (without duplication) (a) all cash collections
(including, if applicable, any sales taxes) and other cash proceeds of the Pool
Receivables, including all Finance Charges, cash proceeds of Related Security
with respect to any such Receivable, any Deemed Collections of such Receivables
and any payments made by any Originator or the Servicer with respect to such
Receivables (including any payments made with respect to a Diluted Receivable or
other Deemed Collections pursuant to the terms of the Receivables Purchase
Agreement or the Servicing Agreement) and (b) all other cash collections and
other cash proceeds of the Collateral.

 

8

--------------------------------------------------------------------------------


 

“Commercial Paper” means commercial paper, money market notes and other
promissory notes and senior indebtedness issued by a Conduit Lender.

 

“Commingling Reserve” means, on any date, an amount equal to

 

RB x CRR

 

Where:

 

RB = the Net Eligible Receivables Balance as of the close of business of the
Servicer on such date minus the Loss and Dilution Reserve minus the Yield and
Servicing Fee Reserve on such date; and

 

CRR = the Commingling Reserve Ratio on such date.

 

“Commingling Reserve Ratio” means (x) 4% or (y) such other percentage as shall
be determined by the Administrative Agent after consultation with the Servicer
and notified to the Servicer in writing following the end of each calendar
quarter (commencing with the quarter ending September 30, 2008); provided that
such percentage shall not exceed the maximum reduction in the daily aggregate
Outstanding Balance of Receivables (expressed as a percentage of Receivables)
observed over any one or two Business Day period during the shorter of (i) the
past twelve months or (ii) the period from January 1, 2008 through the end of
the most recent Calculation Period; and at any time the Commingling Reserve
Ratio shall be the most recent Commingling Reserve Ratio reported by the
Administrative Agent in writing to the Servicer.

 

“Commitment” of any Committed Lender means the sum of its Class A Commitment and
Class B Commitment.

 

“Committed Lenders” means, collectively, the Persons identified as “Committed
Lenders” on Schedule 1 (Lender Groups).

 

“Compliance Certificate” has the meaning given in the Servicing Agreement.

 

“Concentration Factor” means, with respect to any Obligor Group as of any date
of determination, a percentage equal to the following:

 

(a)                                  if such Obligor Group has (i) an Obligor
Group Rating of at least A+ by S&P and (ii) an Obligor Group Rating of at least
A1 by Moody’s, 16.25%;

 

(b)                                 if such Obligor Group is not qualified under
clause (a) above, but has (i) an Obligor Group Rating of at least A- by S&P and
(ii) an Obligor Group Rating of at least A3 by Moody’s, 8.125%;

 

(c)                                  if such Obligor Group is not qualified
under clauses (a) or (b) above, but has (i) an Obligor Group Rating of at least
BBB- by S&P and (ii) an Obligor Group Rating of at least Baa3 by Moody’s, 5.42%;
or

 

9

--------------------------------------------------------------------------------


 

(d)                                 if such Obligor Group (i) has (A) an Obligor
Group Rating of lower than BBB- by S&P and (B) an Obligor Group Rating of lower
than Baa3 by Moody’s, or (ii) does not have an Obligor Group Rating from S&P or
Moody’s, 3.25%;

 

provided that the Concentration Factor for the Zell Obligors, as a group, shall
not be greater than 3.25% at any time; provided, further, that the Concentration
Factor for Official Bodies, taken as a group (but excluding the U.S. federal
government) shall not be greater than 2.0% at any time; and, provided further,
that special Concentration Factors for specific Obligors may be agreed upon from
time to time in writing between the Borrower and the Administrative Agent,
subject to conditions to be mutually agreed between the Borrower and the
Administrative Agent.  In the event the ratings of any Obligor Group from S&P
and Moody’s fall within different ratings levels, the Concentration Factor for
such Obligor Group shall be determined based upon the lower of the two ratings.

 

“Concentration Limit” means, with respect to any Obligor Group at any time, the
product of the Concentration Factor for such Obligor Group, multiplied by the
aggregate Outstanding Balance of the Pool Receivables at such time.

 

“Conduit Assignee” means, with respect to any assignment by a Conduit Lender,
any Person that (a) finances itself, directly or indirectly, through commercial
paper, money market notes, promissory notes or other senior indebtedness, (b) is
(i) managed or administered by the Funding Agent or the Program Manager with
respect to such assigning Conduit Lender or any Affiliate of such Funding Agent
or Program Manager or (ii) an Eligible Assignee, and (c) is designated by such
Funding Agent or Program Manager to accept an assignment from such Conduit
Lender of such Conduit Lender’s rights and obligations pursuant to Clause
11.3(b) (Assignments by Conduit Lenders).

 

“Conduit Lenders” means, collectively, the Persons identified as “Conduit
Lenders” on Schedule 1 (Lender Groups).

 

“Conduit Lending Limit” of any Non-Committed Conduit Lender means the amount set
forth on Schedule 1 (Lender Groups) opposite such Non-Committed Conduit Lender’s
name, as such amount may be reduced or increased pursuant to Clause 2.1(b) (The
Loans) or Clause 11.3(b) (Assignments by Conduit Lenders).  The aggregate sum of
the Conduit Lending Limits plus the Commitments of all Conduit Lenders that are
Committed Lenders as of the Closing Date shall be equal to $300,000,000.

 

“Contact Details Report” means a report furnished by the Servicer pursuant to
Clause 2.3 (Reporting Requirements) of the Servicing Agreement substantially in
the form attached as Exhibit A-3 (Form of Contact Details Report) to the
Servicing Agreement.

 

“Contra Balance” means, with respect to an Obligor Group and at any time, the
aggregate amount of funds or services that are owed by an Originator to an
Obligor in such group at such time, in respect of services, Make Good
Arrangements, or other viewship guarantees, damages for breach of any agreement
with such Obligor, or

 

10

--------------------------------------------------------------------------------


 

Broadcast Rights Arrangements, amounts accrued for the benefit of such Obligor
in respect of volume rebate or other incentive programs, and any other
arrangement that has given rise to a rebate, administrative fee, discount,
credit memo, refund, non-cash payment, chargeback, billing adjustment or other
adjustment (except any such change made in settlement of such Receivable in
accordance with the Credit and Collection Policy resulting from the financial
inability of the Obligor to pay such Receivable).

 

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, invoices or other writings pursuant to which such
Receivable arises or which evidences such Receivable.

 

“CP Cost” means, for each day and each Conduit Lender, the sum of (i) discount
or yield accrued on Pooled Commercial Paper of such Conduit Lender on such day,
plus (ii) any and all accrued commissions in respect of placement agents and
Commercial Paper dealers, and issuing and paying agent fees incurred, in respect
of such Pooled Commercial Paper for such day, plus (iii) other costs associated
with funding small or odd-lot amounts with respect to all receivable purchase
facilities which are funded by Pooled Commercial Paper for such day, minus
(iv) any accrual of income net of expenses received on such day from investment
of collections received under all receivable purchase facilities funded
substantially with Pooled Commercial Paper, minus (v) any payment received on
such day net of amounts payable under Section 2.11 (Breakage Costs) hereof or
similar costs or expenses related to the prepayment of any interest held by the
Conduit Lender pursuant to the terms of any receivable purchase facilities
funded substantially with Pooled Commercial Paper.  In addition to the foregoing
costs, if the Borrower shall request any increase in the aggregate outstanding
amount under the Facility Limit during any period of time determined by the
Administrative Agent in its sole discretion to result in incrementally higher
costs applicable to such increase, the portion of the aggregate outstanding
amount under the Facility Limit associated with any such increase shall, during
such period, be deemed to be funded by the Conduit Lender in a special pool
(which may include capital associated with other receivable purchase facilities)
for purposes of determining such additional CP Costs applicable only to such
special pool and charged each day during such period against such portion of the
aggregate outstanding amount under the Facility Limit.

 

“CP Rate” means, as to the portion of the Facility Limit funded by a Conduit
Lender through the issuance of Commercial Paper, (a) (i) if the Conduit Lender
funds the Loans on a “pool funding” basis, the per annum rate equivalent to the
CP Costs related to the issuance of Pooled Commercial Paper by the Conduit
Lender plus the Applicable Margin, or (ii) if the Conduit Lender funds the Loans
on a “match funding” basis, the per annum rate equivalent to the weighted
average cost (as determined by the related Funding Agent or Program Manager, and
which shall include (without duplication) the fees and commissions of placement
agents and dealers, incremental carrying costs incurred with respect to
Commercial Paper maturing on dates other than those on which corresponding funds
are received by such Conduit Lender, other borrowings by such Conduit Lender and
any other costs associated with the issuance of Commercial Paper) of or related
to the issuance of Commercial Paper that are allocated, in whole or in part, by
such Conduit Lender or its related Funding Agent or Program Manager to fund or
maintain such

 

11

--------------------------------------------------------------------------------


 

Tranche (the proceeds of which may also be allocated in part to the funding of
other assets of such Conduit Lender (and, if such proceeds are allocated in part
to the funding of other assets of such Conduit Lender, the costs associated with
such funding will also be allocated in the appropriate portion to the funding of
such other asset)) plus the Applicable Margin; provided, however, that if any
component of any such rate is a discount rate, in calculating the “CP Rate” for
such Tranche for such Tranche Period, the related Funding Agent or Program
Manager shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum; and (b) after
the occurrence and during the continuation of a Trigger Event or Facility
Termination Event, the Default Rate.

 

“Credit and Collection Policies” means, with respect to an Originator, the
credit and collection policies and practices of such Originator in effect on the
date of this Agreement, as modified in compliance with this Agreement, the
Receivables Purchase Agreement and the Servicing Agreement; provided that, to
the extent such policies and practices are summarized in a written form for
internal management purposes of any Originator, such policies and practices are
described in Schedule 3 (Credit and Collection Policies).

 

“Days Sales Outstanding” means an amount, expressed in terms of days, equal to:

 

(a)                                (i) the Outstanding Balance of Pool
Receivables minus any Unapplied Cash and the Diluted Receivables as of the last
day of the most recent Calculation Period, divided by (ii) the aggregate sales
during the most recent Calculation Period, multiplied by

 

(b)                                 the actual number of days in the most recent
Calculation Period.

 

“Debt Rating” for any Person at any time means the then-current rating by S&P or
Moody’s of such Person’s long-term public senior unsecured debt.

 

“Deemed Collections” means any amounts paid or payable, as the context requires,
by the Borrower under Clause 2.8 (Deemed Collections; Application of Payment) of
this Agreement or by the Servicer or any Originator under Section 1.03 (Deemed
Collections) of the Receivables Purchase Agreement.

 

“Default Horizon” means, as of any Monthly Reporting Date, the number of days
equal to the number of days in the three most recent Calculation Periods ending
prior to the Calculation Period related to such Monthly Reporting Date.

 

“Default Rate” means a rate per annum equal to the Senior Credit Agreement Rate
plus 2.00%.

 

“Default Ratio” means the ratio (expressed as a percentage) computed as of each
Monthly Reporting Date for the immediately preceding Calculation Period by
dividing (a) the sum (without duplication) of the aggregate Outstanding Balance
of all Receivables which were 121-150 days past their invoice date as at the end
of such Calculation Period plus the aggregate Outstanding Balance of all
Receivables which became Defaulted

 

12

--------------------------------------------------------------------------------


 

Receivables during such Calculation Period by (b) the aggregate amount of sales
giving rise to Receivables that were generated during the Calculation Period
immediately preceding the commencement of the Default Horizon.

 

“Defaulted Receivable” means, without duplication, a Receivable (a) as to which
any payment, or part thereof, remains unpaid for 121 or more days from the
invoice date for such Receivable, (b) as to which an Event of Bankruptcy has
occurred and is continuing with respect to the Obligor thereof, (c) which has
been identified by the relevant Originator as uncollectible in accordance with
the applicable Credit and Collection Policy, or (d) which, in accordance with
the applicable Credit and Collection Policy, has been or should be written off
as uncollectible.

 

“Delinquency Ratio” means the ratio (expressed as a percentage) computed as of
each Monthly Reporting Date for the immediately preceding Calculation Period by
dividing:

 

(a)                                the aggregate Outstanding Balance of all
Delinquent Receivables as of the end of such Calculation Period by

 

(b)                               the difference of (i) the aggregate
Outstanding Balance of billed Receivables as of the last day of such Calculation
Period, plus (ii) the lesser of (A) the aggregate Outstanding Balance of
Unbilled Receivables or (B) 50% of the aggregate Net Eligible Receivables
Balance at such time, minus (iii) Unapplied Cash as of the last day of such
Calculation Period.

 

“Delinquent Receivable” means a Receivable (a) as to which any payment, or part
thereof, remains unpaid for more than 91 days from the invoice date for such
Receivable and (b) which is not a Defaulted Receivable.

 

“Deposit Adjustment Date” means the last Business Day of each week.

 

“Diluted Receivable” means any Receivable or part thereof which is either
(a) reduced, cancelled or adjusted as a result of (i) any defective services or
any failure by the relevant Originator to provide any services or otherwise to
perform under any related Contract, (ii) any change in the terms of, or
cancellation of, a Receivable or any rebate, administrative fee, discount,
credit memo, refund, non-cash payment (other than payments by check),
chargeback, allowance or any billing or other adjustment by the relevant
Originator (except any such change made in settlement of such Receivable in
accordance with the Credit and Collection Policies resulting from the financial
inability of the Obligor to pay such Receivable), or (iii) any setoff or offset
in respect of a claim by the relevant Obligor against the relevant Originator or
with respect to the actions of the relevant Originator (in the case of a Diluted
Receivable with respect to such Originator) or against the Borrower (in the case
of a Diluted Receivable with respect to the Borrower) (whether such claim arises
out of the same or a related transaction or an unrelated transaction), or
(b) subject to any specific counterclaim or defense whatsoever against the
relevant Originator or with respect to the actions of the relevant Originator or
against the Borrower (except the discharge in a proceeding under applicable
Insolvency Law of the Obligor thereof).  For the avoidance of doubt, Diluted
Receivable will include any reduction, cancellation,

 

13

--------------------------------------------------------------------------------


 

adjustment, change, setoff or offset in respect of an Unbilled Receivable,
whether or not reflected or to be reflected in the related invoice sent or to be
sent to the related Obligor.

 

“Dilution Horizon – Broadcasting” means, as of any Monthly Reporting Date, the
three immediately preceding Calculation Periods.

 

“Dilution Horizon – Publishing” means, as of any Monthly Reporting Date, the
immediately preceding Calculation Period.

 

“Dilution Horizon Ratio – Broadcasting” means, with respect to the Broadcasting
Receivables, as of any Monthly Reporting Date and continuing until (but not
including) the next Monthly Reporting Date, a number equal to a fraction, the
numerator of which is the aggregate amount of all sales which gave rise to
Receivables (including Unbilled Receivables) that were generated during the
Calculation Periods included in the Dilution Horizon— Broadcasting, and the
denominator of which is the Outstanding Balance of Pool Receivables (including
Unbilled Receivables but excluding Defaulted Receivables and Diluted
Receivables) minus Unapplied Cash as of the last day of the most recent
Calculation Period.

 

“Dilution Horizon Ratio – Publishing” means, with respect to the Publishing
Receivables, as of any Monthly Reporting Date and continuing until (but not
including) the next Monthly Reporting Date, a number equal to a fraction, the
numerator of which is the aggregate amount of all sales which gave rise to
Receivables (including Unbilled Receivables) that were generated during the
Calculation Period included in the Dilution Horizon— Publishing, and the
denominator of which is the Outstanding Balance of Pool Receivables (including
Unbilled Receivables but excluding Defaulted Receivables and Diluted
Receivables) minus Unapplied Cash as of the last day of the most recent
Calculation Period.

 

“Dilution Ratio – Broadcasting” means the ratio (expressed as a percentage)
computed as of each Monthly Reporting Date for the immediately preceding
Calculation Period by dividing (a) the aggregate amount of Receivables which
became Diluted Receivables during that Calculation Period, by (b) the aggregate
amount of all sales which gave rise to Receivables that were generated during
the Calculation Period immediately preceding the commencement of the Dilution
Horizon – Broadcasting.

 

“Dilution Ratio – Publishing” means the ratio (expressed as a percentage)
computed as of each Monthly Reporting Date for the immediately preceding
Calculation Period by dividing (a) the aggregate amount of Receivables which
became Diluted Receivables during that Calculation Period, by (b) the aggregate
amount of all sales which gave rise to Receivables that were generated during
the Calculation Period immediately preceding the commencement of the Dilution
Horizon – Publishing.

 

“Dilution Reserve Ratio” means the sum of:

 

(a)                                  the Dilution Reserve Ratio – Broadcasting
times the Segment Percentage for the Broadcast AR, plus

 

14

--------------------------------------------------------------------------------


 

(b)                                 the Dilution Reserve Ratio – Publishing
times the Segment Percentage for the Publishing AR.

 

“Dilution Reserve Ratio – Broadcasting” means, as of any Monthly Reporting Date,
and continuing until (but not including) the next Monthly Reporting Date, the
greater of (i) 5% and (ii) an amount (expressed as a percentage) that is
calculated as follows:

 

DRRB = [(SF x ADRB + [(HDRB-ADRB x (HDRB/ADRB]] x DHRB

 

where:

 

DRRB

=

Dilution Reserve Ratio—Broadcasting;

 

 

 

SF

=

the Stress Factor;

 

 

 

ADRB

=

the “Average Dilution Ratio—Broadcasting,” defined as the twelve-month rolling
average of the Dilution Ratios— Broadcasting that occurred during the period of
twelve consecutive Calculation Periods ending immediately prior to such earlier
Monthly Reporting Date;

 

 

 

HDRB

=

the “Highest Dilution Ratio—Broadcasting,” defined as the highest Three Month
Rolling Average of the Dilution Ratios—Broadcasting that occurred during the
period of twelve consecutive Calculation Periods ending immediately prior to
such earlier Monthly Reporting Date; and

 

 

 

DHRB

=

the Dilution Horizon Ratio – Broadcasting.

 

“Dilution Reserve Ratio – Publishing” means, as of any Monthly Reporting Date,
and continuing until (but not including) the next Monthly Reporting Date, the
greater of (i) 5% and (ii) an amount (expressed as a percentage) that is
calculated as follows:

 

DRRP = [(SF x ADRP) + [(HDRP-ADRP) x (HDRP/ADRP)]] x DHRP

 

where:

 

DRRP

=

Dilution Reserve Ratio—Publishing;

 

 

 

SF

=

the Stress Factor;

 

 

 

ADRP

=

the “Average Dilution Ratio—Publishing,” defined as the twelve-month rolling
average of the Dilution Ratios—Publishing that occurred during the period of
twelve consecutive Calculation Periods ending immediately prior to such earlier
Monthly Reporting Date;

 

 

 

HDRP

=

the “Highest Dilution Ratio—Publishing,” defined as the highest Three Month
Rolling Average of the Dilution Ratios—Publishing that occurred during the
period of twelve consecutive Calculation Periods ending immediately prior to
such earlier Monthly Reporting Date; and

 

15

--------------------------------------------------------------------------------


 

DHRP

=

the Dilution Horizon Ratio – Publishing.

 

“Disputed Receivable” means any Receivable the Obligor of which has failed or
refused to pay by reason of a dispute between the Originator or any Affiliate
thereof and the Obligor thereon relating to the services the sale of which shall
have given rise to such Receivable, or relating to the performance by the
Originator or any Affiliate thereof of any of its obligations to the Obligor
under the Contract relating to such Receivable.

 

“Doubtful Receivable” means any Receivable the Obligor of which has failed or
refused to pay and which the Servicer believes will not be collected.

 

“DSO – Broadcasting” means an amount, expressed in terms of days, equal to:

 

(a)           (i)        the Outstanding Balance of Broadcast AR minus any
Unapplied Cash and the Diluted Receivables included in Broadcast AR as of the
last day of the most recent Calculation Period, divided by (ii) the aggregate
sales giving rise to Broadcast AR during the most recent Calculation Period,
multiplied by

 

(b)           the actual number of days in the most recent Calculation Period.

 

“DSO – Publishing” means an amount, expressed in terms of days, equal to:

 

(a)           (i)        the Outstanding Balance of Publishing AR minus any
Unapplied Cash and the Diluted Receivables included in Publishing AR as of the
last day of the most recent Calculation Period, divided by (ii) the aggregate
sales giving rise to Publishing AR during the most recent Calculation Period,
multiplied by

 

(b)           the actual number of days in the most recent Calculation Period.

 

“Eligible Account Bank” means a depositary institution or trust company (which
may include the Administrative Agent and its Affiliates) organized under the
laws of the U.S. or any one of the States thereof or the District of Columbia;
provided, however, that at all times (i) such depositary institution or trust
company is a member of the Federal Deposit Insurance Corporation, (ii) unless
the Administrative Agent consents in writing otherwise, the unsecured and
uncollateralized debt obligations of such depositary institution or trust
company are rated at least A-1 by S&P and P-1 by Moody’s and (iii) such
depositary institution or trust company has a combined capital and surplus of at
least $125,000,000.

 

“Eligible Assignee” means, with respect to any Person in a Lender Group, any
Qualified Purchaser (i) that is a Funding Agent, a Program Manager, a Lender, a
Program Support Provider or any Affiliate of any such Person that has a
short-term debt rating of at least A-1 by S&P and P-1 by Moody’s, (ii) that is
managed or sponsored by a Person described in clause (i) above and that has a
short-term debt rating of at least A-1 by S&P and P-1 by Moody’s or (iii) any
other Person that has been approved by the Administrative Agent, the Funding
Agent for such Lender Group (which Funding Agent

 

16

--------------------------------------------------------------------------------


 

consent shall not be required if such Funding Agent is the assigning Lender) and
the Borrower; provided, that Borrower’s approval of any Eligible Assignee may
not be unreasonably withheld or delayed; and, provided further that Borrower’s
approval of any Eligible Assignee shall not be required if (A) a Facility Event
has occurred and is continuing, (B) the Facility Termination Date has occurred,
(C) with respect to the assigning Lender, the Scheduled Commitment Facility
Termination Date has occurred, or (D) the assigning Lender does not have, and
the assignee does have, a short term rating of at least A-1 by S&P and P-1 by
Moody’s.

 

“Eligible Contract” means, at any time, a Contract that satisfies all of the
conditions set forth below:

 

(i)            The Contract (i) complies with all requirements of the applicable
Credit and Collection Policy, (ii) does not allow the Obligor to defer or extend
payment of the invoiced amount beyond the original term set forth in the
invoice, and (iii) does not provide for the forgiveness or reduction of the
amount required to be paid by the Obligor (other than with respect to amounts
for which the Transaction Parties maintain adequate reserves in accordance with
GAAP and which amounts are included in the Contra Balance for such Obligor).

 

(ii)           The Contract (a) is in full force and effect and (b) represents
the legal, valid and binding obligation of such Obligor, enforceable against
such Obligor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally, and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

 

“Eligible Deposit” means, as of any date of determination, the amount of
available funds on deposit in the Cash Reserve Account as of the close of
business as of the immediately preceding Business Day; provided that all of the
following conditions are satisfied: (i) the Cash Reserve Account is subject to
an Account Control Agreement in form and substance satisfactory to the
Administrative Agent, (ii) the Administrative Agent and the Lenders shall have
received an opinion of Sidley Austin LLP, in form and substance reasonably
satisfactory to the Administrative Agent, as to the enforceability of such
agreement and the perfection of the Administrative Agent’s security interest in
the security entitlements credited to such account, (iii) the Administrative
Agent has password protected on-line access to current information as to
activity in the Cash Reserve Account (including deposits, withdrawals and
balances therein) directly from the relevant Facility Account Bank, and (iv) the
portion of the Eligible Deposit that may be included in the calculation of the
Class A Percentage Factor or the Class B Percentage Factor may not exceed
$30,000,000.

 

“Eligible Receivable” means, at any time, a Receivable:

 

(i)            the Obligor of which (A) is not an Affiliate of any Originator,
the Borrower or the Servicer (or any of their respective Affiliates) unless such
Obligor is a member of

 

17

--------------------------------------------------------------------------------


 

the Zell Obligor Group and (B) is not the U.S. federal government and (C) unless
such Receivable arises from the placement of a classified ad in a print medium,
is a corporation or other business organization, is organized under the laws of
the United States or any political subdivision thereof and has its chief
executive office in the United States;

 

(ii)           as to which, all right, title and interest to and in which has
been validly transferred by the applicable Originator directly to Parent, if
applicable, and to Borrower under and in accordance with the Receivables
Purchase Agreement, the Borrower has good and marketable title thereto free and
clear from Adverse Claims except as created under the Transaction Documents, and
which has been the subject of either a valid transfer and assignment from the
Borrower to the Administrative Agent (for the benefit of the Lenders) of an
undivided interest in all the Borrower’s right, title and interest therein (and
in the proceeds thereof), or the grant of a first priority perfected “security
interest” (within the meaning of the applicable UCC therein) (and in the
proceeds thereof);

 

(iii)          the Obligor of which is not the Obligor of any Charged-Off
Receivable, and if the Obligor is the Obligor of any Defaulted Receivables, the
aggregate Outstanding Balance of such Defaulted Receivables does not exceed an
amount equal to 30% of the Outstanding Balance of all Receivables of such
Obligor at such time;

 

(iv)          which is not a Charged-Off Receivable, a Disputed Receivable, a
Doubtful Receivable, a Delinquent Receivable, or a Defaulted Receivable;

 

(v)           which by its terms is due and payable within 30 days of the
original invoice date therefor and has not had its payment terms extended,
except in accordance with the Credit and Collection Policy; provided, that no
such extension shall cause a Receivable that, but for such extension, would have
been a Defaulted Receivable to be an Eligible Receivable;

 

(vi)          as to which the applicable Originator has timely and fully
performed all obligations required to be performed by it under the related
Contract and which has been billed to the related Obligor (provided, however,
that any otherwise Eligible Receivable, that has accrued and is the legal valid
and binding obligation of the related Obligor but which is an Unbilled
Receivable may constitute an Eligible Receivable so long as the aggregate
Outstanding Balance of Receivables which constitute “Eligible Receivables” by
reason of this proviso, does not, at any time, exceed an amount equal to 50% of
the aggregate Net Eligible Receivables Balance at such time) and provided that
no more than 30 days have elapsed since the completion of the services giving
rise to such Unbilled Receivable; and which in all cases, together with such
Receivable and any applicable related Contract, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim or other defense that has been asserted by or on behalf of
such Obligor; provided that, whether or not any offset, counterclaim or other
defense has been asserted, the portion of the Outstanding Balance of the

 

18

--------------------------------------------------------------------------------


 

Receivables owed by an Obligor Group and subject to offset at any time shall be
reduced (for purposes of all calculations under the Transaction Documents) by
the Contra Balance for such Obligor;

 

(vii)         (A) which is assignable in the manner contemplated hereby and by
the other Transaction Documents under the laws of all applicable jurisdictions,
and (B) the applicable Originator is authorized and/or otherwise entitled under
the terms of the related Contract (if any) and applicable law, to disclose to
the Administrative Agent and the Lenders all information relating to such
Receivable as contemplated hereby or by any other Transaction Document, or that
is otherwise necessary for the Administrative Agent or any Lender to exercise
its rights hereunder or thereunder;

 

(viii)        which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule or regulation relating to advertising, media providers
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation;

 

(ix)           that is an “account” or “payment intangible” (within the meaning
of Section 9-102 of the applicable UCC);

 

(x)            that is denominated and payable only in United States dollars in
the United States of America;

 

(xi)           that satisfies in all material respects all applicable
requirements of the Credit and Collection Policy and with respect to which the
representations and warranties in Clause 3.1(g) (Representations and Warranties
of the Servicer) of the Servicing Agreement are true and correct;

 

(xii)          which was generated in the ordinary course of the applicable
Originator’s business, consistent in all material respects with such
Originator’s business as conducted as of the Closing Date, and prior to the
transfer contemplated by the Transaction Documents, was the sole property of
such Originators free and clear of Adverse Claims;

 

(xiii)         subject to the Transition Exceptions, the Obligor of which has
been directed to make all payments to a Collection Account with respect to which
a valid and enforceable Account Control Agreement is in effect;

 

(xiv)        (i) the Receivables Purchase Agreement under which such Receivable
was sold to Tribune (if applicable) and to the Borrower is in full force and
effect, (ii) the Originator of such Receivable has not been terminated as an
“Originator” under the Receivables Purchase Agreement, and (iii) the Originator
Termination Date has not occurred with respect to that Originator;

 

(xv)         with respect to which all consents, licenses, approvals or
authorizations of, or registrations or declarations with, any governmental
authority required to be

 

19

--------------------------------------------------------------------------------


 

obtained, effected or given in connection with the creation of such Receivable
have been duly obtained, effected or given and are in full force and effect;

 

(xvi)        that is not subject to any waiver or modification except for a
Receivable which is subject to a waiver or modification as permitted in
accordance with the Credit and Collection Policy and which waiver or
modification is reflected in the Servicer’s records and computer files relating
thereto;

 

(xvii)       that is not subject to any enforceable provision prohibiting the
transfer or assignment of such payment obligation;

 

(xviii)      that arises under an Eligible Contract;

 

(xix)         as to which the applicable Originator has satisfied and fully
performed all material obligations on its part with respect to such Receivable
required to be fulfilled by it, and no further material action is required to be
performed by any Person with respect thereto other than payment thereon by the
applicable Obligor.

 

“Equity Interests” of any Person means any and all shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations promulgated thereunder, in each case as amended.

 

“ERISA Affiliate” means any Person that is a member of any Transaction Party’s
controlled group, or under common control with any Transaction Party, within the
meaning of Section 414 of the IRC.

 

“ERISA Event” means (a) (i) the occurrence of a Reportable Event, or (ii) the
requirements of subclause (1) of Section 4043(b) of ERISA (without regard to
subclause (2) of such Section) are met with respect to a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of a Transaction Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by a Transaction Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302 or Section 303 of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 206(g) of ERISA; (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of

 

20

--------------------------------------------------------------------------------


 

ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan; or (i) the receipt by a Transaction Party or an
ERISA Affiliate of any notice concerning the imposition of liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA, or a determination that a Multiemployer Plan is, or is expected to
be, insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“ESOP” means the Tribune Company Employee Stock Ownership Plan.

 

“ESOP Purchase Agreement” means the ESOP Purchase Agreement made April 1, 2007,
between Tribune and GreatBanc Trust Company, as trustee of the ESOP Trust, a
separate trust created under the ESOP, as the same may be amended, restated or
otherwise modified from time to time.

 

“ESOP Trust” means the Tribune Employee Stock Ownership Trust, dated April 1,
2007.

 

“Eurodollar Rate” means, for any Tranche Period for each Eurodollar Tranche, an
interest rate per annum equal to the rate per annum obtained by dividing (a) the
rate per annum appearing on Reuters LIBOR 01 (or any successor page) as the
London interbank offered rate for deposits in U.S. dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Tranche Period for a term comparable to such Tranche Period or, if for any
reason such rate is not available, the average of the rate per annum at which
deposits in U.S. dollars are offered by the principal office of Barclays in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Tranche Period in
an amount substantially equal to Barclays’ Eurodollar Tranches comprising part
of such Eurodollar Tranche to be outstanding during such Tranche Period (or, if
Barclays does not have any Eurodollar Tranches then outstanding, the Eurodollar
Tranche of the relevant Lender Group) and for a period equal to such Tranche
Period by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage at the start of such Tranche Period.

 

“Eurodollar Rate Reserve Percentage” means the maximum aggregate reserve
requirement (including all basic, supplemental, marginal or other reserves)
which is imposed against the Administrative Agent in respect of Eurodollar
liabilities, as defined in Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time.

 

“Eurodollar Tranche” means a Tranche for which interest is calculated by
reference to the Eurodollar Rate.

 

“Event of Bankruptcy” means, with respect to any Person, the occurrence of any
of the following:

 

(a)           such Person shall commence any case, proceeding or other action,
or present a petition or make an application under any Insolvency Law:

 

21

--------------------------------------------------------------------------------


 

(i)            relating to bankruptcy, insolvency, court protection,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, examination,
liquidation, administration, administrative receivership, dissolution, court
protection, composition, declaration or other similar relief with respect to it
or any of its debts; or

 

(ii)           seeking the appointment of a liquidator, receiver, administrative
receiver, examiner, security trustee, custodian, compulsory manager,
administrator or other similar official for it or for all or any substantial
part of its assets; or

 

(b)           there shall be commenced, presented or made against such Person
any case, proceeding or other action referred to in (a) above unless: (i) solely
in the case of any such case, proceeding or action as to which, within three
Business Days after its commencement, such Person has delivered to the
Administrative Agent a certificate of a Responsible Officer substantially to the
effect that, in the reasonable judgment of such Responsible Officer after due
inquiry, such case, proceeding or action will be discharged or dismissed by the
relevant court, tribunal or authority, and (ii) such case, proceeding or action
is in fact discharged or dismissed by such relevant court, tribunal or authority
within 45 days (or such longer period as the Administrative Agent may agree)
after its commencement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any Transaction Party
Obligation, (i) income and franchise taxes imposed with respect to such Agent or
any Lender by the Official Body under the laws of which such Agent or such
Lender, as applicable, is organized or in which it has its principal office or
maintains its applicable lending office, (ii) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which Borrower is located and (iii) any Tax resulting from the failure of such
Agent, such Lender or such recipient to deliver federal tax forms required by
Clause 2.15(e).

 

“Facility Account” means, as the context requires, all or any one of the
Collection Accounts, the Cash Reserve Account or the Borrower Accounts.

 

“Facility Account Bank” means, as the context requires, a Borrower Account Bank
or a Collection Account Bank.

 

“Facility Event” means a Potential Trigger Event, Trigger Event, Facility
Termination Event or Potential Facility Termination Event.

 

22

--------------------------------------------------------------------------------


 

“Facility Limit” means, at any time, the sum of the Conduit Lending Limits then
in effect; provided, that the Facility Limit may not at any time exceed the
Aggregate Commitment then in effect.

 

“Facility Termination Date” means the earliest of (a) June 28, 2010, (b) the
latest Scheduled Commitment Facility Termination Date for any Lender Group,
(c) the date that the Facility Termination Date is declared or automatically
occurs pursuant to Clause 7.1(Trigger Events) or Clause 7.2 (Facility
Termination Events), (d) any Monthly Settlement Date specified by the Servicer
or the Parent on not less than 30 days (or such shorter period as the Agents may
agree, acting reasonably) prior written notice to the Administrative Agent and
each Funding Agent and (e) if Borrower’s Net Worth is less than the Required
Capital Amount, any Business Day specified by Parent on not less than three
(3) Business Days prior written notice that Borrower may no longer borrow under
the Intercompany Note.

 

“Facility Termination Event” has the meaning specified in Clause 7.2 (Facility
Termination Events).

 

“Fee Letter” has the meaning specified in Clause 2.4(c) (Interest and Fees).

 

“Fees” means the fees payable pursuant to any Fee Letter.

 

“Final Payout Date” means the date after the Facility Termination Date on which
all the Transaction Party Obligations have been irrevocably reduced to zero by
payment in full in cash.

 

“Finance Charges” means, with respect to a Receivable, any finance, interest,
late payment or similar charges owing by an Obligor in respect of such
Receivable pursuant to the related Contract.

 

“Fiscal Month” means the applicable fiscal month listed on Schedule 8 hereto
(Fiscal Months).

 

“Fitch” means Fitch, Inc.

 

“Force Majeure Event” means, with respect to a Person, riots, acts of God or the
public enemy, strikes, communication line failures, computer viruses, acts of
war, acts of terrorists, epidemics, fire, equipment or power failures, flood,
embargoes, weather, earthquakes or other events beyond the control of such
Person.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America, or any state or
governmental unit therein.

 

“Funding Agent” means, with respect to any Lender Group, the Person identified
as the “Funding Agent” for such Lender Group on Schedule 1 (Lender Groups),
together with any successor thereto in such capacity appointed pursuant to
Clause 9 (The Funding

 

23

--------------------------------------------------------------------------------


 

Agents) and any Person that becomes a Funding Agent for a new Lender Group
pursuant to Clause 11.3(i) (New Lender Groups).

 

“Funding Agent’s Account” means, with respect to any Funding Agent, the account
of such Funding Agent identified on Schedule 1 (Lender Groups), or such other
account as such Funding Agent may designate in writing to the Borrower, the
Servicer and the Administrative Agent.

 

“GAAP” means, with respect to any Person, generally accepted accounting
principles applicable to such Person (including generally accepted accounting
principles applicable to such Person by Law) or the consolidated group of which
such Person is a member.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Incremental Borrowing” has the meaning specified in Clause 2.1(a) (The Loans).

 

“Incremental Borrowing Date” has the meaning specified in Clause
2.2(a)(i) (Incremental Borrowing Request).

 

“Incremental Borrowing Request” has the meaning specified in Clause
2.2(a)(i) (Incremental Borrowing Request).

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all payment obligations of such Person for
the deferred purchase price of property or services (other than trade payables
not overdue by more than 120 days incurred in the ordinary course of such
Person’s business), (c) all payment obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all Purchase Money
Obligations, Capitalized Lease Obligations, Attributable Debt and under
synthetic, off-balance sheet or tax retention leases (excluding, however,
operating leases), (e) all payment obligations, contingent or otherwise, of such
Person in respect of acceptances, standby letters of credit or similar
extensions of credit, (f) all net payment obligations of such Person in respect
of Hedge Agreements,  (g) all payment obligations outstanding to Persons that
are not Affiliates of Borrower in connection with a Receivables Facility,
(h) all Indebtedness of others referred to in clauses (a) through (g) above or
clause (i) below (collectively, “Guaranteed Debt”) guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person, through an agreement (1) to pay or purchase such
Guaranteed Debt or to advance or supply funds for the payment or purchase of
such Guaranteed Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Guaranteed Debt or to assure the holder of
such Guaranteed Debt against loss in respect of such Guaranteed Debt, (3) to
supply funds to or in any other manner invest funds in the debtor (including any
agreement to pay for property or services irrespective of whether such property
is received or such services are rendered) or (4) otherwise to assure a creditor
against loss in respect of such Guaranteed Debt and

 

24

--------------------------------------------------------------------------------


 

(i) all Indebtedness referred to in clauses (a) through (h) above (including
Guaranteed Debt) secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Adverse Claim on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; provided that, if such Person has not assumed or
otherwise become liable in respect of such Indebtedness, such obligations shall
be deemed to be in an amount equal to the lesser of (i) the amount of such
Indebtedness and (ii) fair market value of such property at the time of
determination (in the Borrower’s good faith estimate). The amount of any
Guaranteed Debt shall be deemed to be an amount equal to the lesser of (a) the
stated or determinable amount of the primary obligation in respect of which such
Guaranteed Debt is made and (b) the maximum amount for which such guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Debt, unless such primary obligation and the maximum amount for which
such guaranteeing Person may be liable are not stated or determinable, in which
case the amount of the Guaranteed Debt shall be such guaranteeing Person’s
reasonably anticipated liability in respect thereof as determined by Tribune in
good faith. Notwithstanding anything to the contrary, Tribune’s obligation to
pay Dividends to the ESOP pursuant to Section 6.3(a)(3) of the ESOP Purchase
Agreement shall not constitute Indebtedness.

 

“Indemnified Amounts” has the meaning specified in Clause 10 (Indemnities by the
Borrower).

 

“Indemnified Party” has the meaning specified in Clause 10 (Indemnities by the
Borrower).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Independent Director” shall mean a member of the board of directors of Borrower
who is not at such time, and has not been at any time during the preceding five
(5) years, (A) a director, officer, employee or affiliate of Borrower, any
Originator, or any of their respective Subsidiaries or Affiliates, or (B) the
beneficial owner (at the time of such individual’s appointment as an Independent
Director or at any time thereafter while serving as an Independent Director) of
any of the outstanding Equity Interests of Borrower, any Originator, or any of
their respective Subsidiaries or Affiliates.

 

“Insolvency Law” means any Law relating to bankruptcy, insolvency,
administration, receivership, examination, administrative receivership,
reorganization, winding up or composition, moratorium or adjustment of debts or
the rights of creditors generally (whether by way of voluntary arrangement or
otherwise).

 

“Intercompany Note” has the meaning specified in the Receivables Purchase
Agreement.

 

25

--------------------------------------------------------------------------------


 

“Interest” means, for any Tranche and any Tranche Period, the sum of:

 

 

 

 

(a) for each day during such Tranche Period of the following:

 

[g180921kc05i001.gif]

 

 

plus

 

 

 

 

(b) the Liquidation Fee, if any, for such Tranche for such Tranche Period

 

 

 

where:

 

 

 

 

 

IR

=

the Interest Rate for such Tranche for such day;

 

 

 

PB

=

the Principal Balance of such Tranche on such day; and

 

 

 

Y

=

(a) in the case of any Tranche for which the Interest Rate is based on the Base
Rate (other than the Default Rate), 365 or 366, as applicable, and (b) in the
case of any other Tranche, including any tranche for which the Interest Rate is
based on the Default Rate, 360;

 

provided, that no provision of this Agreement shall require the payment or
permit the collection of Interest in excess of the maximum permitted by
applicable Law; and provided further that Interest for any Tranche shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

 

“Interest Rate” means, with respect to any Tranche for any day (a) if such
Tranche is funded on such day by a Conduit Lender through the issuance of
Commercial Paper, the CP Rate and (b) otherwise, the Alternate Rate; provided
that, and notwithstanding anything herein to the contrary, at all times that a
Trigger Event or Facility Termination Event has occurred and is continuing the
Interest Rate for all Tranches shall be an interest rate per annum equal to the
Default Rate.

 

“Interim Period” shall mean a period beginning on and including one Business Day
(commencing with the Closing Date) and ending on and excluding the next Business
Day.

 

“Interim Report” means a report furnished by the Servicer pursuant to Clause 2.3
(Reporting requirements) of the Servicing Agreement substantially in the form
attached as Exhibit A-2 (Form of Interim Report) to the Servicing Agreement.

 

“Interim Settlement Date” means the second Business Day immediately following
the end of each Interim Period.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

 

26

--------------------------------------------------------------------------------


 

“Joinder Agreement” means an agreement substantially in the form of Exhibit C
(Form of Joinder Agreement) pursuant to which a new Lender Group is established
hereunder pursuant to Clause 11.3(i) (New Lender Groups).

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.

 

“Lender Group” means a group consisting of one or more Conduit Lenders, one or
more Committed Lenders and a Funding Agent for such Lenders, as specified on
Schedule 1 (Lender Groups) or in the Joinder Agreement pursuant to which such
Lender Group is established pursuant to Clause 11.3(i) (New Lender Groups).

 

“Lender Group Limit” means, with respect to any Lender Group, the aggregate
Conduit Lending Limit(s) of the Conduit Lender(s) in such Lender Group.

 

“Lender Group Percentage” means, for any Lender Group, its Class A Lender Group
Percentage or Class B Lender Group Percentage, as applicable.

 

“Lender Party” has the meaning specified in Clause 11.6(b) (Confidentiality).

 

“Lenders” means, collectively, the Committed Lenders and the Conduit Lenders.

 

“Liquidation Fee” means for (a) any Tranche Period held by a Conduit Lender for
which Interest is computed by reference to the CP Rate and a reduction of the
Principal Balance of the relevant Tranche is made for any reason or (b) any
Tranche Period for which Interest is computed by reference to the Eurodollar
Rate and a reduction of the Principal Balance of the relevant Tranche is made
for any reason, in each case, on any day other than the last day of such Tranche
Period, the amount, if any, by which (A) the additional Interest (calculated
without taking into account any Liquidation Fee or any shortened duration of
such Tranche Period pursuant to clause (b) of the definition thereof) which
would have accrued during such Tranche Period (or, in the case of clause
(a) above, during the period until the maturity of the underlying commercial
paper tranches) on the reductions of Principal Balance of the Tranche relating
to such Tranche Period had such reductions not occurred, exceeds (B) the income,
if any, received by the Conduit Lender or the Committed Lender which holds such
Tranche from the investment of the proceeds of such reductions of Principal
Balance.  A certificate as to the amount of any Liquidation Fee (including the
computation of such amount) shall be submitted by the affected Conduit Lender or
Committed Lender to the Borrower and shall be conclusive and binding for all
purposes, absent manifest error.

 

“Loan” means a loan made to the Borrower pursuant to Clause 2 (Amounts and Terms
of the Loans).

 

“Lock-Box” means each locked postal box with respect to which a Collection
Account Bank has executed an Account Control Agreement and has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Receivables.

 

27

--------------------------------------------------------------------------------


 

“Loss and Dilution Reserve” means, on any date, an amount equal to:

 

LDRR x NERB

 

where:

 

LDRR

=

the Loss and Dilution Reserve Ratio on such date; and

 

 

 

NERB =

the Net Eligible Receivables Balance at the close of business of the Servicer on
such date.

 

“Loss and Dilution Reserve Ratio” means, on any day, the sum of the Loss Reserve
Ratio plus the Dilution Reserve Ratio.

 

“Loss Horizon” means, as of any Monthly Reporting Date, the current Calculation
Period and the two immediately preceding Calculation Periods.

 

“Loss Horizon Ratio” means, as of any Monthly Reporting Date and continuing
until (but not including) the next Monthly Reporting Date, the amount equal to
(a) the aggregate amount of all sales which gave rise to Receivables (including
Unbilled Receivables) that were generated during the Calculation Periods
included in the Loss Horizon divided by (b) the Outstanding Balance of Pool
Receivables (including Unbilled Receivables but excluding Defaulted Receivables
and Diluted Receivables) minus Unapplied Cash as of the end of the Calculation
Period immediately preceding such earlier Monthly Reporting Date.

 

“Loss Reserve Ratio” means, as of any Monthly Reporting Date and continuing
until (but not including) the next Monthly Reporting Date, the greater of
(i) 16.25% and (ii) amount (expressed as a percentage) that is calculated as
follows:

 

LRR = SF x AD x LHR

 

where:

 

LRR

=

Loss Reserve Ratio;

 

 

 

SF

=

the Stress Factor;

 

 

 

AD

=

the “Average Default,” defined as the highest Three-Month Rolling Average of the
Default Ratio that occurred during the period of 12 consecutive Calculation
Periods immediately preceding such earlier Monthly Reporting Date; and

 

 

 

LHR

=

the Loss Horizon Ratio.

 

“Make Good Arrangement” means any obligation under any Contract to provide any
Obligor with additional air time for such Obligor’s advertisements due to
previous viewership of such Obligor’s advertisements failing to reach an agreed
upon threshold.

 

28

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect, individually or in the aggregate with other events or
circumstances, on: (a) the business, financial condition or operations of the
Borrower; (b) the business, financial condition or operations of Tribune and its
Subsidiaries, taken as a whole; (c) the ability of the Borrower to perform its
obligations under the Transaction Documents, (d) the ability of the Transaction
Parties, taken as a whole, to perform their obligations under the Transaction
Documents; (e) the status, existence, perfection or priority of the rights,
title and interest of the Borrower or the Administrative Agent, on behalf of the
Secured Parties, in and to the Pool Receivables, Collections or Related Security
related thereto or any Facility Account; or (f) the value, validity,
enforceability or collectibility (if applicable) of all or any material portion
of the Pool Receivables, Collections or Related Security related thereto.

 

“Material Indebtedness” means Indebtedness (other than the Loans or other
Indebtedness arising pursuant to and contemplated by the Transaction Documents)
(i) of any one or more of the Transaction Parties, other than the Borrower, in
an aggregate principal amount exceeding $75,000,000, and (ii) with respect to
the Borrower, in an aggregate principal amount exceeding $50,000 (or the
equivalent thereof in any other currency).

 

“Maturity Date” means June 28, 2010.

 

“Maximum Percentage Factor” means 100%.

 

“Measurement Period” means the period between the end of an Interim Period and
the delivery of the related Interim Report to the Administrative Agent.

 

“Model” means a report furnished by the Servicer pursuant to Clause 2.3
(Reporting requirements) of the Servicing Agreement substantially in the form
attached as Exhibit A-5 (Form of Model) to the Servicing Agreement.

 

“Monthly Report” means a report substantially in the form of, and containing the
information described in, Exhibit A-1 (Form of Monthly Report) to the Servicing
Agreement duly completed and furnished by the Servicer pursuant to Clause 2.3
(Reporting requirements) of the Servicing Agreement and containing the
certification of the Servicer.

 

“Monthly Reporting Date” means the Business Day immediately preceding each
Monthly Settlement Date.

 

“Monthly Settlement Date” means the fifteenth (15th) Business Day immediately
succeeding each Calculation Period, or if that day is not a Business Day, the
next following Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Transaction Party or any ERISA
Affiliate is making or had an

 

29

--------------------------------------------------------------------------------


 

obligation to make contributions, has within any of the preceding five plan
years made or has an obligation to make contributions or with respect to which
any Transaction Party or any ERISA Affiliate could have liability.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of a
Transaction Party or any ERISA Affiliate and at least one Person other than the
Transaction Party and the ERISA Affiliates or (b) was so maintained and in
respect of which a Transaction Party or any ERISA Affiliate could have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.

 

“Net Eligible Receivables Balance” means at any time an amount equal to (a) the
aggregate Outstanding Balance of Pool Receivables that qualify as Eligible
Receivables at such time minus (b) the aggregate amount for all Obligor Groups
by which the Outstanding Balance of all Eligible Receivables of each Obligor
Group exceeds the Concentration Limit for such Obligor Group at such time, minus
(c) Unapplied Cash at such time.

 

“Net Worth” has the meaning specified in the Receivables Purchase Agreement.

 

“Non-Committed Conduit Lender” means a Conduit Lender that is not a Committed
Lender.

 

“Non-Renewing Committed Lender” has the meaning specified in Clause 2.16
(Extension of Scheduled Commitment Facility Termination Date).

 

“Note” has the meaning given in Clause 2.2(g) (Notes).

 

“Obligor” means, with respect to any Receivable, each Person obligated to make
payments in respect of such Receivable pursuant to a Contract.

 

“Obligor Group” means any Obligor and all of its Affiliates.

 

“Obligor Group Rating” means, with respect to an Obligor Group, the Debt Rating
of the parent company for such Obligor Group (which parent company may or may
not be an Obligor).

 

“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles.

 

“Organic Documents” of any Person means its memorandum and articles of
association, articles or certificate of incorporation and by laws, limited
liability agreement,

 

30

--------------------------------------------------------------------------------


 

partnership agreement or other comparable charter or organizational documents as
amended from time to time.

 

“Originator Event” means an Originator Termination Event or an event that but
for notice or lapse of time or both would constitute an Originator Termination
Event;

 

“Originator Payout Date” means a “Originator Payout Date” under, and as defined
in, the Receivables Purchase Agreement.

 

“Originator Termination Date” means the “Termination Date” under, and as defined
in, the Receivables Purchase Agreement.

 

“Originator Termination Event” means an “Originator Termination Event” under,
and as defined in, the Receivables Purchase Agreement.

 

“Originators” means Parent and the Subsidiaries of Parent identified as sellers
of Receivables to Parent under the Receivables Purchase Agreement.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, sales, good and services or transfer taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, any Transaction Document, in
each case, other than Excluded Taxes.

 

“Outstanding Balance” means, with respect to any Receivable at any time, the
then outstanding principal amount thereof, excluding any Finance Charges related
thereto.

 

“Outstanding Receivables Report” means a report furnished by the Servicer
pursuant to Clause 2.3 (Reporting requirements) of the Servicing Agreement
substantially in the form attached as Exhibit A-4 (Form of Outstanding
Receivables Report) to the Servicing Agreement.

 

“Parent” has the meaning specified in the Receivables Purchase Agreement.

 

“Participant” has the meaning specified in Clause 11.3(f) (Participations).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“PDT Entity” has the meaning specified in the Senior Credit Agreement.

 

“Percentage Factor” means (a) prior to the Class B Addition Date, the Class A
Percentage Factor and (b) if the Class B Addition Date has occurred, the higher
of (i) the Class A Percentage Factor and (ii) the Class B Percentage Factor.

 

“Permitted Investments” means, with respect to any Borrower Account, any of the
following investments denominated and payable solely in U.S. Dollars: 
(a) readily marketable debt securities issued by, or the full and timely payment
of which is

 

31

--------------------------------------------------------------------------------


 

guaranteed by the full faith and credit of, the United States of America,
(b) insured demand deposits, time deposits and certificates of deposit of any
Eligible Account Bank that is organized under the laws of the United States of
America, (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above, (d) money
market funds rated in the highest ratings category by each of Moody’s and S&P
(which rating, in the case of S&P, shall be AAA and shall not have the “r”
symbol attached to such rating and, in the case of Moody’s “P-1” or “Aaa” and
“MR1+”), (e) commercial paper of any corporation incorporated under the laws of
the United States of America or any political subdivision thereof, provided that
such commercial paper is rated at least A-1 (and without any “r” symbol attached
to any such rating) by S&P and at least Prime-1 by Moody’s, (f) cash, and
(g) such other investments as are approved by the Funding Agents.

 

“Permitted Transferee” means (i) any direct or indirect Affiliate of EGI-TRB,
L.L.C., Equity Group Investments, L.L.C. or Zell, (ii) any direct or indirect
member of EGI-TRB, L.L.C. and any direct or indirect Affiliate thereof,
(iii) Zell or his spouse, lineal ancestors and descendants (whether natural or
adopted), or (iv) any trust or retirement account primarily for the benefit of
Zell and/or his spouse, lineal ancestors and descendants, any entity formed and
wholly owned by any such trust or retirement account and any private foundation
formed by Zell and/or any one or more of his descendants.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, Official Body or any other entity.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pooled Commercial Paper” means Commercial Paper notes of a Conduit Lender
subject to any particular pooling arrangement by the Conduit Lender (and which
may also be allocated in part to the funding of other assets of such Conduit
Lender and which Commercial Paper notes need not mature on the last day of any
Tranche Period), but excluding Commercial Paper issued by the Conduit Lender of
a tenor and in an amount specifically requested by any Person in connection with
any agreement effected by the Conduit Lender.

 

“Pool Receivable” means any Receivable (other than a Receivable that has been
repurchased or retransferred to an Originator pursuant to, and in accordance
with, the Transaction Documents) which has been sold, contributed or otherwise
assigned (or purported to be sold, contributed or otherwise assigned) by an
Originator to the Parent (if applicable) and to the Borrower pursuant to the
Receivables Purchase Agreement.

 

“Portfolio Report” means any Monthly Report or Interim Report.

 

“Potential Facility Termination Event” means an event that but for notice or
lapse of time or both would constitute a Facility Termination Event.

 

32

--------------------------------------------------------------------------------


 

“Potential Trigger Event” means an event that but for notice or lapse of time or
both would constitute a Trigger Event.

 

“Potential Servicer Default” means an event that but for notice or lapse of time
or both would constitute a Servicer Default.

 

“Principal Balance” means, with respect to any Tranche, the original principal
amount of any Loan made hereunder that has been allocated to such Tranche
pursuant to Clause 2.10 (Tranches), as such amount may be divided or combined in
accordance with such Clause, in each case as reduced from time to time by
Collections or other payments received by the applicable Lender(s) holding such
Tranche, on account of the Principal Balance of such Tranche; provided that if
such Principal Balance shall have been reduced by any distribution and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Principal Balance shall be increased by the
amount of such rescinded or returned distribution, as though it had not been
received by such Lender(s).

 

“Pro Forma Reserves” means, on any date of determination, an amount calculated
in the same manner as Total Reserves, except that for purposes of such
calculation the Stress Factor would be a percentage agreed in writing by the
Borrower and the Class B Lenders prior to the Class B Addition Date.

 

“Program Manager” means, with respect to a Conduit Lender, the Person (if any)
identified on Schedule 1 (Lender Groups) as the “Program Manager” for such
Conduit Lender.

 

“Program Support Agreement” means and includes any agreement entered into by any
Program Support Provider providing for the issuance of one or more letters of
credit for the account of a Conduit Lender, the issuance of one or more surety
bonds for which such Conduit Lender is obligated to reimburse the applicable
Program Support Provider for any drawings thereunder, the sale by such Conduit
Lender to any Program Support Provider of the Loans funded by such Conduit
Lender (or portions thereof or participations therein) and/or the making of
loans, other extensions of credit to, and/or investments in, such Conduit Lender
in connection with such Conduit Lender’s commercial paper program, together with
any letter of credit, surety bond, swap, note, equity security, or other
instrument issued thereunder.

 

“Program Support Provider” means, with respect to any Conduit Lender, each
Committed Lender with respect to such Conduit Lender and any other Person now or
hereafter extending credit, or having a commitment to extend credit to or for
the account of, or to make purchases from, or to make investments in, such
Conduit Lender or issuing a letter of credit, surety bond, swap, note, equity
security or other instrument to support any obligations arising under or in
connection with such Conduit Lender’s securitization program.

 

“Pro Rata Share” means, for any Committed Lender in any Lender Group, (a) the
Commitment of such Committed Lender, divided by the sum of the Commitments of
all

 

33

--------------------------------------------------------------------------------


 

Committed Lenders in such Lender Group and (b) after the Commitments of all the
Committed Lenders in such Lender Group have been terminated, the outstanding
principal amount of the Loans funded by such Committed Lender, divided by the
outstanding principal amount of the Loans funded by all the Committed Lenders in
such Lender Group.

 

“Publishing AR” means Receivables owed to the Originators listed on Schedule 11
(Publishing Originators) and any other Originator identified as an Originator of
Publishing AR in connection with its addition to the Receivables Purchase
Agreement pursuant to Clause 11.14 (Limitation on Addition and Termination of
Originators).

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capitalized Lease Obligations)
incurred for the purpose of financing all or any part of the purchase price of
any property (including Equity Interests of any Person) or the cost of
installation, construction or improvement of any property and any refinancing
thereof; provided, however, that (i) such Indebtedness is incurred within one
year after such acquisition, installation, construction or improvement of such
property by such Person and (ii) the amount of such Indebtedness does not exceed
100% of the unamortized cost of such acquisition, installation, construction or
improvement, as the case may be.

 

“Qualified Purchaser” means a “qualified purchaser” as defined in
Section 2(a)(51) the Investment Company Act of 1940, as amended.

 

“Rate Type” means the Eurodollar Rate, the Base Rate or the CP Rate.

 

“Rating Agencies” shall mean on any date of determination the rating agencies
then rating Commercial Paper at the request of any Conduit Lender.

 

“Receivable” means any indebtedness and other obligations owed to any Originator
or any right of any Originator to payment from or on behalf of an Obligor, or
any right to reimbursement for funds paid or advanced by any Originator on
behalf of an Obligor (whether or not yet billed to such Obligor) constituting an
account, chattel paper, payment intangible, instrument or general intangible,
however arising (whether or not earned by performance), and includes, without
limitation, the obligation to pay any Finance Charges, fees and other charges
with respect thereto.  Indebtedness and other rights and obligations arising
from any one transaction, including, without limitation, indebtedness and other
obligations represented (or, in the case of Unbilled Receivables, to be
represented) by an individual invoice or ledger entry, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or
Borrower treats such indebtedness, rights or obligations as a separate payment
obligation.

 

“Receivables Facility” one or more receivables financing facilities, in each
case, as amended, supplemented, modified, extended, renewed, restated, refunded,
replaced or

 

34

--------------------------------------------------------------------------------


 

refinanced from time to time, the Indebtedness of which is non-recourse (except
for Standard Receivables Facility Undertakings) to Tribune and its Subsidiaries,
other than any Receivables Subsidiary, pursuant to which Tribune or any of its
Subsidiaries sells its accounts, payment intangibles and related assets to
either (a) a Person that is not a Senior Credit Agreement Guarantor or (b) a
Receivables Subsidiary.

 

“Receivables Facility Repurchase Obligation” means any obligation of Tribune or
a Subsidiary that is a seller of assets in a Receivables Facility to repurchase
the assets it sold thereunder as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

 

“Receivables Purchase Agreement” means the Receivables Purchase Agreement, dated
the Closing Date, among the Originators, the Servicer and the Borrower.

 

“Receivables Subsidiary” means any Subsidiary formed solely for the purpose of
engaging, and that engages only, in one or more Receivables Facilities.

 

“Register” has the meaning specified in Clause 11.3(d) (Register).

 

“Related Security” means, with respect to any Receivable, all of the
Originators’, or Borrower’s, as applicable, right, title and interest in, to and
under:

 

(a)

all security interests, reservations of ownership, liens or other Adverse Claims
and property subject thereto from time to time purporting to secure payment of
such Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements, registrations, hypothecs,
charges or other similar filings or instruments against an Obligor and all
security agreements describing any collateral securing such Receivable;

 

 

(b)

all guarantees, default swaps, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; provided, that it is understood and agreed that any amounts received
by any Transaction Party in respect of, or otherwise in connection with, such
guarantee or other agreement or arrangement or credit or other insurance shall
constitute “Related Security” for all purposes of the Transaction Documents,
including any obligation of any Transaction Party under the Transaction
Documents to promptly deposit amounts received in respect of Collections to a
Facility Account;

 

 

(c)

all other documents, purchase orders, invoices, agreements, books, records and
other information (but excluding computer programs, tapes, discs, punch cards,
data processing software, storage media and any license related thereto) to the
extent relating to such Receivable, the applicable Contract and the related
Obligor;

 

35

--------------------------------------------------------------------------------


 

(d)

all Contracts or other agreements or documents to the extent that they evidence
or secure such Receivable;

 

 

(e)

all of the Borrower’s right, title and interest in, to and under the Transaction
Documents with respect to the obligations of, and claims against, other
Transaction Parties; and

 

 

(f)

all Collections and other proceeds of the foregoing.

 

“Repeat Advance” has the meaning specified in Clause 2.6(b)(v) (Application of
Collections prior to Facility Termination Date).

 

“Repeat Advance Date” has the meaning specified in Clause 2.3(b) (Payments
Generally).

 

“Reportable Event” means with respect to a Plan an event described in
Section 4043 of ERISA or the regulations issued thereunder (other than an event
for which the 30-day notice period is waived).

 

“Reporting Date” means any date on which a Portfolio Report is delivered or
required to be delivered by the Servicer pursuant to Clause 2.3 (Reporting
Requirements) of the Servicing Agreement.

 

“Required Capital Amount” has the meaning set forth in the Receivables Purchase
Agreement.

 

“Required Funding Agents” means (a) if there are two or fewer Funding Agents,
each Funding Agent, except in the case of the declaration of the Facility
Termination Date, in which case the “Required Funding Agents” shall be either
Funding Agent, and (b) if there are three or more Funding Agents, (i) prior to
the payment in full of the Class A Loans, the Funding Agents representing Lender
Groups holding 50% of the Class A Commitments or, for purposes of Article VII,
Funding Agents that represented 50% of the Class A Commitments immediately prior
to such termination and (ii) at or after the Class B Addition Date, Funding
Agents representing Lender Groups holding 50% of the Class B Commitments or, for
purposes of Article VII, Funding Agents that represented 50% of the Class B
Commitments immediately prior to such termination; provided that, in each case
if the Scheduled Commitment Facility Termination Date has occurred with respect
to a Committed Lender, for purposes of this definition and Clause 11.1
(Amendments, Etc.) such Committed Lender shall be deemed to have a Class A
Commitment or Class B Commitment, as applicable, equal to the sum of the
outstanding Principal Balance of its Class A Loans or Class B Loans,
respectively.

 

“Responsible Officer” means, with respect to any Transaction Party, the manager,
the president, any vice president, a director, any duly authorized officer, the
chief financial officer, the treasurer, the controller, the general counsel or
in-house counsel having responsibility for administering the Transaction
Documents, or, to the extent any of the foregoing are not recognized in a
jurisdiction, the equivalent thereof in such jurisdiction,

 

36

--------------------------------------------------------------------------------


 

of such Transaction Party or any senior individual nominated by such Transaction
Party as a Responsible Officer and promptly notified to each Funding Agent in
writing.

 

“Restricted Payments” has the meaning specified in Clause 5.1(m) (Distributions,
etc.).

 

“S&P” means Standard & Poor’s Rating Services, a division of McGraw-Hill
Companies, Inc.

 

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by Tribune or any Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Tribune or such Subsidiary to such Person in contemplation of such leasing.

 

“Scheduled Commitment Facility Termination Date” means the day falling two years
after the Closing Date, as the same may be extended from time to time pursuant
to Clause 2.16 (Extension of Scheduled Commitment Facility Termination Date).

 

“Secured Obligations” means all Transaction Party Obligations of the Borrower
and all other obligations described as Secured Obligations under the Security
Agreement.

 

“Secured Parties” means, collectively, the Lenders, each Agent and each other
Indemnified Party.

 

“Security Agreement” means the Security Agreement, dated the Closing Date,
between the Borrower and the Administrative Agent.

 

“Security Documents” means the Security Agreement, each Account Control
Agreement, and each other security agreement, assignment or other analogous
agreement executed or delivered from time to time by the Borrower or any
Transaction Party pursuant to, or in connection with, the transaction
contemplated by the Transaction Documents.

 

“Segment Percentage” means, as of any Monthly Reporting Date, (a) with respect
to the Broadcast AR, a fraction, the numerator of which is the Outstanding
Balance of the Broadcast AR and the denominator of which is the Outstanding
Balance of all Pool Receivables, in each case determined as of the last day of
the immediately prior Calculation Period, and (b) in the case of the Publishing
AR, a fraction, the numerator of which is the Outstanding Balance of the
Publishing AR and the denominator of which is the Outstanding Balance of all
Pool Receivables, in each case as of the last day of the prior Calculation
Period.

 

“Senior Credit Agreement” means that certain Credit Agreement, dated as of
May 17, 2007, among Tribune, each lender from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, Merrill Lynch Capital
Corporation, as Syndication Agent, Citicorp North America, Inc., and Bank of
America, N.A., as Co-Documentation Agents, and J.P. Morgan Securities Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets
Inc. and Banc of America Securities LLC as Joint Lead Arrangers and Joint
Bookrunners, as amended by that certain Amendment

 

37

--------------------------------------------------------------------------------


 

No. 1 dated June 4, 2007, and as such may be further amended, supplemented,
amended and restated or otherwise modified from time to time.

 

“Senior Credit Agreement Guarantor” means each entity that is named as a
“Guarantor” under the terms of the Senior Credit Agreement.

 

“Senior Credit Agreement Rate” means, at any time, the highest default rate at
which interest is calculated in accordance with the Senior Credit Agreement,
which rate as of the Closing Date is set forth in Section 2.07(b) of the Senior
Credit Agreement.

 

“Servicer” means at any time the Person then authorized pursuant to Clause 2.1
(Designation of Servicer; Power of Attorney) of the Servicing Agreement to
administer and collect the Receivables.

 

“Servicer Default” has the meaning specified in Clause 2.9 (Servicer Default) of
the Servicing Agreement.

 

“Servicer Parties” means, collectively, the Servicer and the Sub-Servicers.

 

“Servicing Agreement” means the Servicing Agreement, dated the Closing Date
among the Servicer, the Borrower, the Sub-Servicers and the Administrative
Agent.

 

“Servicing Fee” has the meaning specified in Clause 2.4(b) (Interest and Fees).

 

“Servicing Fee Payment Date” means each Monthly Settlement Date.

 

“Servicing Fee Percentage” means 2.0% per annum or, following a Servicer Default
and the appointment of a successor Servicer pursuant to Clause 6 (Administration
and Collection of Receivables), such other rate per annum as may be agreed in
good faith by such successor Servicer and the Administrative Agent (with the
prior written consent of the Committed Lenders).

 

“Servicing Fee Reserve” means, on any date, an amount equal to

 

RB x SRR

 

where:

 

RB

=

the Outstanding Balance of Pool Receivables at the close of business of the
Servicer on such date; and

 

 

 

SRR

=

the Servicing Reserve Ratio on such date.

 

“Servicing Reserve” means the ratio equal to the greater of (x) 0.50% and
(y) the quotient of (1) the product of (i) the Servicing Fee Percentage,
(ii) the highest Three Month Rolling Average of the Days Sales Outstanding over
the prior twelve Calculation Periods times (iii) the Stress Factor, divided by
(2) 360.

 

38

--------------------------------------------------------------------------------


 

“Servicing Reserve Ratio” means, on any Monthly Reporting Date and continuing
until (but not including) the next Monthly Reporting Date, and amount, expressed
as a percentage, equal to the Servicing Reserve.

 

“Settlement Date” for any Tranche means (a) the last day of each Tranche Period
for such Tranche and (b) on and after the occurrence of the Facility Termination
Date, each Business Day.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of a
Transaction Party or any ERISA Affiliate and no Person other than the
Transaction Party and the ERISA Affiliates or (b) was so maintained and in
respect of which any Transaction Party or any ERISA Affiliate could have
liability, including, under Section 4069 of ERISA, in the event such plan has
been or were to be terminated.

 

“Specified Provision” means any of the following:

 

(i)            Clause 4.1(a), (e), (h), (i), (j) or (q) (Representations and
Warranties of the Borrower) or Clause 5.1(a), (b), (d), (i), (j)(ii), (o), (r),
(v) or (x) (Covenants of the Borrower) of this Agreement;

 

(ii)           Clause 3.1(a), (e), (f), (g), (i), (j) or (h) (Representations
and Warranties of the Servicer) or Clause 4.1(a), (b), (e), (g), (k), (l), (o),
and (p)(i) (Covenants of the Servicer) of the Servicing Agreement; or

 

(iii)          Section 3.01(a)(Corporate Existence and Power), (e)(Actions,
Suits), (f)(Material Adverse Effect), (j)(Tax Filings), (h) (Accuracy of
Information), (k)(i)(Jurisdiction of Organization, Places of Business and
Locations of Records), or (p) (Eligible Receivables) or
Section 3.02(a)(Representations and Warranties of Buyer) or Section 4.01
(Compliance with Laws, Etc.), Section 4.02 (Records and Procedures), 4.05
(Extension or Amendment of Receivables and Contracts), 4.09 (Separateness),
4.10(b)(Change in Business, Credit and Collection Policies), Section 4.12
(Taxes), Section 4.18 (Licenses, Etc.) of the Receivables Purchase Agreement or
Section 4.20 (Performance and Compliance with Contracts and Credit and
Collection Policies).

 

“Standard Receivables Facility Undertakings” means representations, warranties,
covenants and indemnities entered into by Tribune or any Subsidiary that Tribune
has determined in good faith to be customary in financings similar to a
Receivables Facility, including, without limitation, those relating to the
servicing of the assets of a Receivables Subsidiary, it being understood that
any Receivables Facility Repurchase Obligation shall be deemed to be a Standard
Receivables Facility Undertaking.

 

“Stress Factor” means 2.5.

 

“Stop Event” has the meaning specified in Clause 6.2(a) (Certain Rights of
Administrative Agent).

 

39

--------------------------------------------------------------------------------


 

“Sub-Originator” has the meaning specified in the Receivables Purchase
Agreement.

 

“Sub-Servicer” has the meaning specified in Clause 2.5 (Sub-Servicers) of the
Servicing Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate or other business
entity of which (or in which) more than 50% of (a) the issued and outstanding
equity having ordinary voting power to elect a majority of the Board of
Directors of such corporation (irrespective of whether at the time equity of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency), (b) the interest in the capital or profits
of such limited liability company, partnership or joint venture or (c) the
beneficial interest in such trust or estate or other business entity is at the
time directly or indirectly owned or controlled by such Person, by such Person
and one or more of its other Subsidiaries or by one or more of such Person’s
other Subsidiaries, in each case, with respect to Tribune; provided that for
purposes of Clause 7.1(m) (Trigger Events) no PDT Entity (as defined in the
Senior Credit Agreement) or other entity excluded from the definition of
“Subsidiary” in the Senior Credit Agreement shall be deemed a “Subsidiary” for
purposes of the Transaction Documents.  Unless expressly stated otherwise or the
context otherwise requires, any reference to “Subsidiary” shall mean a
Subsidiary of Tribune.

 

“Supplemental Report” means any Contact Details Report, Model or Outstanding
Receivables Report.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges or withholdings imposed by any
Official Body.

 

“Three Month Rolling Average” means, at any time and with respect to any ratio
or other amount, the result obtained by (a) adding such ratio or amount from
each of the three most recently ended Calculation Periods, and (b) dividing such
sum by three.

 

“Total Reserves” means, at any time, an amount equal to the sum of (a) the Loss
and Dilution Reserve plus (b) the Yield and Servicing Fee Reserve plus (c) the
Commingling Reserve.

 

“Tranche” has the meaning specified in Clause 2.10 (Tranches).

 

“Tranche Period” means, with respect to any Tranche (a) initially the period
commencing on (and including) the applicable Incremental Borrowing Date and
ending on (and including) the next Monthly Settlement Date and (b) thereafter,
each successive period commencing on (but excluding) the last day of the
immediately preceding Tranche Period for such Tranche and ending on (and
including) the next Monthly Settlement Date; provided, however, that:

 

(i)            any Tranche Period (other than a Tranche Period of one day) with
respect to any Tranche (other than any Tranche accruing interest at the CP Rate)
which would otherwise end on a day which is not a Business Day shall be extended
to the next

 

40

--------------------------------------------------------------------------------


 

succeeding Business Day (provided, however, that if Interest in respect of such
Tranche Period is computed by reference to the Eurodollar Rate, and such Tranche
Period would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Tranche
Period shall end on the next preceding Business Day);

 

(ii)           in the case of any Tranche Period of one day (A) if such Tranche
Period is the initial Tranche Period for a Tranche, such Tranche Period shall be
the applicable Incremental Borrowing Date, (B) any subsequently occurring
Tranche Period which is one day shall, if the immediately preceding Tranche
Period is more than one day, be the last day of such immediately preceding
Tranche Period and, if the immediately preceding Tranche Period is one day, be
the day next following such immediately preceding Tranche Period and (C) if such
Tranche Period occurs on a day immediately preceding a day which is not a
Business Day, such Tranche Period shall be extended to the next succeeding
Business Day;

 

(iii)          in the case of any Tranche Period for any Tranche which commences
before the Facility Termination Date and would otherwise end on a date occurring
after the Facility Termination Date, such Tranche Period shall end on the
Facility Termination Date and the duration of each Tranche Period which
commences on or after the Facility Termination Date shall be as selected by the
applicable Funding Agent;

 

(iv)          any Tranche Period in respect of which Interest is computed by
reference to the CP Rate may be terminated at the election of, and upon notice
thereof to the Borrower and the Servicer by, the applicable Funding Agent at any
time, in which case the Tranche allocated to such terminated Tranche Period
shall be allocated to a new Tranche Period commencing on (and including) the
date of such termination and ending on (but excluding) the next following
Settlement Date, and shall accrue Interest at the Alternate Rate; and

 

(v)           at any time when the Base Rate shall have been in effect for a
period of 3 consecutive Business Days, and the conditions set forth in clauses
(a) and (c) of the definition of Alternate Rate do not exist, each Funding Agent
shall, on behalf of the Committed Lenders in its Lender Group, upon one Business
Day’s notice to the Borrower and the Servicer (with a copy to the Administrative
Agent), select as the next succeeding Tranche Period for such Tranche (and any
subsequent Tranche Periods designated by such Funding Agent) a period of one
month during which Interest shall be computed by reference to the Eurodollar
Rate; provided, however, that prior to such selection the Servicer may notify
the applicable Funding Agent that, in view of anticipated Collections and
repayments, Interest should continue to be computed by reference to the Base
Rate.

 

“Transaction Documents” means this Agreement, the Receivables Purchase
Agreement, the Servicing Agreement, the Security Documents, the Fee Letter and
all other instruments, documents and agreements executed and/or delivered
pursuant to or in connection therewith.

 

41

--------------------------------------------------------------------------------


 

“Transaction Parties” means, collectively, the Borrower, Parent, each other
Originator, the Servicer (so long as it is an Originator or an Affiliate
thereof) and each Sub-Servicer (so long as it is an Originator or an Affiliate
thereof).

 

“Transaction Party Obligations” means all present and future indebtedness and
other liabilities and obligations (howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, or due or to become due) of
the Borrower or any other Transaction Party to the Secured Parties arising under
or in connection with this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, and shall include the aggregate
Principal Balance of the Loans, Interest accrued and to accrue to maturity with
respect to all Tranche Periods at such time, Fees, and all other amounts owed
and payable (whether or not due and payable) by the Borrower or any other
Transaction Party under or in connection with this Agreement or any other
Transaction Document (whether in respect of fees, expenses, indemnifications,
breakage costs, increased costs or otherwise), including interest, fees and
other obligations that accrue after the commencement of any bankruptcy,
insolvency or similar proceeding with respect to any Transaction Party (in each
case whether or not allowed as a claim in such proceeding).

 

“Transition Exceptions” means those certain exceptions to the requirements of
the Transaction Documents with respect to Facility Accounts listed on Schedule 9
(Transition Exceptions) hereto and in effect for the period specified in such
Schedule 9.

 

“Tribune” means Tribune Company, a corporation organized under the laws of the
State of Delaware.

 

“Trigger Event” has the meaning specified in Clause 7.1 (Trigger Events).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Unapplied Cash” means, at any time, Collections that have been received by or
on behalf of the Borrower or the Servicer but have not yet been applied to the
reduction of the Outstanding Balance of a Receivable.

 

“Unbilled Receivable” means a Receivable that has not yet been billed to the
related Obligor.

 

“Unpaid Balance” means, with respect to any Receivable at any time, the unpaid
amount of such Receivable at such time, excluding any Finance Charges.

 

“U.S.” means the United States of America.

 

“U.S. Dollars” and “$” each mean the lawful currency of the United States of
America.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
Persons performing similar functions) of

 

42

--------------------------------------------------------------------------------


 

such Person, even if the right so to vote has been suspended by the happening of
such a contingency.

 

“Yield Fee Reserve” means, on any date, an amount equal to

 

AC x YRR

 

where:

 

AC

=

 

the Aggregate Commitment at the close of business of the Servicer on such date;
and

 

 

 

 

YRR

=

 

the Yield Reserve Ratio on such date.

 

“Yield Reserve Ratio” means, on any Monthly Reporting Date and continuing until
(but not including) the next Monthly Reporting Date, an amount, expressed as a
percentage, equal to the sum of the Yield Reserve.

 

“Yield Reserve” means the ratio equal to the greater of (x) 1.00% and (y) an
amount equal to:

 

YR = [(1.5xER) + 3%] x HDSO x SF
                360

 

Where:

 

YR

=

 

Yield Reserve;

 

 

 

 

ER

=

 

the Eurodollar Rate in effect on the most recent Monthly Reporting Date;

 

 

 

 

HDSO

=

 

the highest Three Month Rolling Average of Days Sales Outstanding during the
prior twelve Calculation Periods; and

 

 

 

 

SF

=

 

the Stress Factor.

 

“Yield and Servicing Fee Reserve” means, on any date, the sum of the Yield Fee
Reserve and the Servicing Fee Reserve on such date.

 

“Zell” means Samuel Zell, a natural person.

 

“Zell Obligor Group” means that Obligor Group consisting of all Obligors that
are Affiliates of Zell, and all of their respective Affiliates, but excluding
(i) Tribune or its direct and indirect subsidiaries and (ii) any joint venture
to which Tribune or any of its direct or indirect subsidiaries is a party.

 

1.2           Other Terms

 

All terms defined directly or by incorporation herein shall have the defined
meanings when used in any certificate or other document delivered pursuant
hereto unless

 

43

--------------------------------------------------------------------------------


 

otherwise defined therein. For purposes of this Agreement and all such
certificates and other documents, unless the context otherwise requires:
(a) accounting terms not otherwise defined herein, and accounting terms partly
defined herein to the extent not defined, shall have the respective meanings
given to them under, and shall be construed in accordance with, GAAP;
(b) references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day; (c) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement (or
the certificate or other document in which they are used) as a whole and not to
any particular provision of this Agreement (or such certificate or document);
(d) references to any Clause, Schedule or Exhibit are references to Clauses,
Schedules and Exhibits in or to this Agreement (or the certificate or other
document in which the reference is made) and references to any paragraph,
subsection, clause or other subdivision within any Clause or definition refer to
such paragraph, subsection, clause or other subdivision of such Clause or
definition; (e) the term “including” means “including without limitation”;
(f) references to any Law refer to that Law as amended or re-enacted from time
to time and include any successor Law; (g) references to any agreement refer to
that agreement as from time to time amended, supplemented or novated or as the
terms of such agreement are waived or modified in accordance with its terms;
(h) references to any Person include that Person’s successors and permitted
assigns; (i) references to “setoff” shall include analogous rights under
applicable Law, (j) headings are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof;
(k) references to the term “continuing,” in respect of a Trigger Event,
Potential Trigger Event, Facility Termination Event, Potential Facility
Termination Event, Servicer Default or Potential Servicer Default shall be
construed as a reference to the relevant event which has not been remedied or
waived in accordance with the relevant Transaction Document; (l) where in any
Transaction Document there is an obligation to “perfect” a transfer, assignment,
charge or other transaction, that shall be construed as an obligation to take
all steps necessary in the relevant jurisdiction to perfect the transaction and
any reference to “perfected” shall be construed accordingly (provided that
nothing in this sub-clause (l) shall limit the obligation of any Transaction
Party to give any such notice to an Obligor where and in the circumstances
expressly required by the provisions of the Transaction Documents); (m) without
prejudice to any provision in this Agreement or in any other Transaction
Document which requires the consent, approval, authorization, assent or
confirmation from the Administrative Agent (whether on its own behalf or on
behalf of the Required Funding Agents or any other Person), in the event that
any Transaction Party receives instructions from a Secured Party which, in the
determination of such Transaction Party, conflict with or otherwise contradict
instructions received by such Transaction Party from another Secured Party
(which instructions shall be in respect of the same matter or thing), such
Transaction Party shall promptly (and in any event within one Business Day)
request further instructions with respect to such matter or thing from the
Administrative Agent and shall treat the Administrative Agent’s instructions as
conclusive and determinative with respect to such matter or thing and (n) after
the Originator Payout Date with respect to any Originator, that Originator will
no longer be treated as an Originator for purposes of this Agreement or the
other Transaction Documents, except for purposes of any provisions of the

 

44

--------------------------------------------------------------------------------


 

Transaction Documents which by their terms survive any termination of such
Transaction Documents.

 

1.3           Computation of Time Periods

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each means “to but excluding,”
and the word “within” means “from and excluding a specified date and to and
including a later specified date.”

 

1.4           Addition of Class B

 

On the Closing Date, the Committed Lenders in the Funding Groups shall have only
Class A Commitments.  Subject to such terms and conditions as the Borrower and
the Administrative Agent may agree on a subsequent date, one or more Funding
Groups with Class B Commitments may become party to this Agreement; provided
that nothing herein shall require either such party to agree to such inclusion. 
The date on which the first such Funding Group becomes party hereto is called
the “Class B Addition Date”.  All references herein to Class A/B Ratio, Class B
Commitment, Class B Lender, Class B Loans and related terms shall apply only on
and after the Class B Addition Date.

 

2.             AMOUNTS AND TERMS OF THE LOANS

 

2.1           The Loans

 

(a)           On the terms and subject to the conditions hereof, on the Closing
Date and thereafter from time to time prior to the Facility Termination Date,
each Non-Committed Conduit Lender may in its sole discretion and each Committed
Lender shall, if it is a Conduit Lender or, if it is a Backstop Lender, if the
Non-Committed Conduit Lender in its related Lender Group elects not to do so,
make Loans to the Borrower in an amount for each Lender Group equal to, (x) with
respect to Class A Loans, its Class A Lender Group Percentage of the amount of
Class A Loans requested by the Borrower pursuant to Clause 2.2 (Incremental
Borrowing procedures) and (y) with respect to Class B Loans, its Class B Lender
Group Percentage of the amount of Class B Loans requested by the Borrower
pursuant to Clause 2. 2 (Incremental Borrowing procedures); provided that, after
giving effect to such Loans:

 

(i)            the aggregate outstanding principal amount of the Loans for any
Lender Group shall not exceed its Commitment;

 

(ii)           the aggregate outstanding principal amount of Class A Loans for
any Lender Group shall not exceed the aggregate Class A Commitments of the
Lenders in such Lender Group;

 

(iii)          the aggregate outstanding principal amount of Class B Loans for
any Lender Group shall not exceed the aggregate Class B Commitments of the
Lenders in such Lender Group;

 

45

--------------------------------------------------------------------------------


 

(iv)          at or after the Class B Addition Date, the ratio of the aggregate
outstanding principal amount of Class A Loans to that of the aggregate
outstanding principal amount of the Class B Loans shall be less than or equal to
the Class A/B Ratio;

 

(v)           the aggregate outstanding principal amount of the Loans for all
Lenders shall not exceed the Facility Limit; and

 

(vi)          the Percentage Factor shall not exceed the Maximum Percentage
Factor.

 

If there is more than one Committed Lender in a Lender Group, each such
Committed Lender shall lend its Pro Rata Share of such Lender Group’s Class A
Lender Group Percentage of each Class A Loan and shall lend its Pro Rata Share
of such Lender Group’s Class B Lender Group Percentage of each Class B Loan, to
the extent not loaned by the related Conduit Lender. In the event that one or
more of such Committed Lenders in any such Lender Group fails to lend such Pro
Rata Share as required hereunder, each of the other non-defaulting Committed
Lenders in such Lender Group shall lend their Pro Rata Share of such amount
(without giving effect to the defaulting Committed Lender’s Commitment) subject
to the other terms and conditions hereof (including Clause
2.2(c)(iii) (Committed Lender’s Commitment)).  Each borrowing of Loans hereunder
(each, an “Incremental Borrowing”) shall be in a minimum principal amount equal
to such amount as will ensure that no Lender Group’s Lender Group Percentage of
such Incremental Borrowing would be less than $1,000,000.  Unless agreed
otherwise by the Borrower, the Servicer and the Funding Agents, no more than
four Incremental Borrowings shall occur in any calendar month.  Subject to the
foregoing and to the limitations set forth herein, the Borrower may borrow,
prepay and reborrow the Loans hereunder.  In order to fulfill the condition in
clause (vi) above, the Borrower may choose to allocate a portion of an
Incremental Borrowing to a deposit to the Cash Reserve Account (such deposit,
the “Cash Reserve Account Amount).”

 

(b)           The Borrower may, from time to time on any Monthly Settlement
Date, upon at least five (5) Business Days’ prior written notice (or such
shorter period as each Committed Lender may agree) to each Funding Agent, elect
to reduce the Facility Limit; provided, that (i) such prior written notice
should not be required in connection with a prepayment under Clause
2.5(b) hereof (Payment and Prepayment of Loans); (ii) that the Facility Limit
may not be reduced below $150,000,000 unless the Facility Limit is reduced to
$0; and (iii) after giving effect to any such reduction and any principal
payments on such date, the Aggregate Principal Balance does not exceed the
Facility Limit.  Any such reduction shall (i) reduce each Commitment and Lender
Group Limit (and any corresponding Conduit Lending Limit(s)) hereunder ratably
in accordance with each Lender Group’s respective Lender Group Percentages;
(ii) reduce each Committed Lender’s Commitment ratably within its Lender Group
in accordance with, each Committed Lender’s Pro Rata Share; (iii) reduce each
Class A Commitment hereunder ratably in accordance with each Lender Group’s

 

46

--------------------------------------------------------------------------------


 

respective Class A Lender Group Percentage; (iv) reduce each Class B Commitment
hereunder ratably in accordance with each Lender Group’s respective Class B
Lender Group Percentage, and (v) reduce the Class A Commitments and the Class B
Commitments proportionately according to the Class A/B Percentage.

 

2.2           Incremental Borrowing Procedures

 

(a)           Incremental Borrowing Request.

 

(i)            The Borrower shall request an Incremental Borrowing hereunder by
submitting (or causing the Servicer to submit on behalf of the Borrower) to each
Funding Agent a written notice, substantially in the form of Exhibit B (Form of
Incremental Borrowing Request) (each, a “Incremental Borrowing Request”) prior
to 1:00 p.m. (New York time) on the Business Day prior to the date of the
proposed Incremental Borrowing (each, a “Incremental Borrowing Date”) or such
other times agreed upon by the Borrower, the Servicer and the Agents.

 

(ii)           Each Incremental Borrowing Request shall, among other things,
(A) specify (w) the amount of the requested Incremental Borrowing, (x) the
Aggregate Principal Balance after giving effect to such Incremental Borrowing,
(y) the desired Incremental Borrowing Date (which shall be a Business Day) and
(z) the respective amounts of Class A Loans and Class B Loans requested and
(B) certify that, after giving effect to the proposed Incremental Borrowing, the
Percentage Factor will not exceed the Maximum Percentage Factor on such
Incremental Borrowing Date.  Each Incremental Borrowing Request shall be
irrevocable and binding on the Borrower.

 

(b)           Non-Committed Conduit Lender Acceptance or Rejection.

 

Each Funding Agent will promptly notify the Conduit Lenders in its Lender Group
of its receipt of any Incremental Borrowing Request.  If a Non-Committed Conduit
Lender receives an Incremental Borrowing Request, such Non-Committed Conduit
Lender shall, if it has elected to reject such Incremental Borrowing Request,
instruct the related Funding Agent to give notice thereof to the Borrower, the
Servicer and the Administrative Agent via telephone or facsimile by no later
than the close of business on the Business Day immediately prior to the
applicable Incremental Borrowing Date.  If a Non-Committed Conduit Lender
rejects an Incremental Borrowing Request, the related Funding Agent shall
promptly notify the related Committed Lenders of such rejection.  Nothing herein
is (or shall be construed) as a commitment by any Non-Committed Conduit Lender
to fund any Loan through the issuance of Commercial Paper, and notwithstanding
anything herein or in any other Transaction Document to the contrary, at no time
will a Non-Committed Conduit Lender be obligated to make Loans hereunder.

 

47

--------------------------------------------------------------------------------


 

(c)           Committed Lender’s Commitment.

 

(i)            If a Non-Committed Conduit Lender rejects an Incremental
Borrowing Request, any Loan requested by the Borrower in such Incremental
Borrowing Request that would otherwise be made by such Non-Committed Conduit
Lender shall be made by the related Backstop Lenders in its Lender Group on a
pro rata basis in accordance with their respective Pro Rata Shares of such Loan.

 

(ii)           The obligations of any Committed Lender to make Loans hereunder
are several from the obligations of any other Committed Lenders (whether or not
in the same Lender Group).  The failure of any Committed Lender to make Loans
hereunder shall not release the obligations of any other Committed Lender
(whether or not in the same Lender Group) to make Loans hereunder, but no
Committed Lender shall be responsible for the failure of any other Committed
Lender to make any Loan hereunder other than for Committed Lenders in its same
Lender Group as described in Clause 2.1 (The Loans).

 

(iii)          Notwithstanding anything herein to the contrary, a Committed
Lender shall not be obligated to fund any Loan at any time on or after the
Facility Termination Date, at any time a Facility Event exists or would exist
after making such Loan, or if, after giving effect thereto, the aggregate
outstanding principal balance of the Loans funded by such Committed Lender
hereunder would exceed an amount equal to (A) such Committed Lender’s Commitment
less (B) such Committed Lender’s ratable share of the aggregate outstanding
principal balance of the Loans held by each Conduit Lender and Committed Lender
in such Committed Lender’s Lender Group.

 

(d)           Disbursement of Funds.

 

On each Incremental Borrowing Date, each applicable Lender shall remit its share
of the aggregate amount of the Loans requested by the Borrower as determined
above to the account of its related Funding Agent specified therefor to such
Lender by wire transfer of same day funds.  Upon receipt of such funds, each
Funding Agent shall remit such funds as follows: (i) with respect to the Cash
Reserve Account Amount, the applicable Lender Group Percentage of the Cash
Reserve Account Amount to the Cash Reserve Account, and (ii) with respect to the
balance of the applicable Incremental Borrowing, to the account specified by the
Borrower in the relevant Incremental Borrowing Request by wire transfer of same
day funds.

 

(e)           Denomination of Loans.

 

Each Loan made by the Lenders hereunder shall be denominated in U.S. Dollars.

 

(f)            Use of Proceeds.

 

48

--------------------------------------------------------------------------------


 

The Borrower shall use the proceeds of the Loans only to (a) pay the purchase
price for Receivables, pursuant to and in accordance with the terms of the
Receivables Purchase Agreement, (b) pay transaction fees, costs and expenses
incurred in connection with the consummation of the transactions contemplated by
the Transaction Documents, (c) to make the payments to Parent in respect of the
Intercompany Note or, if the Intercompany Note has been paid in full and the
Borrower’s Net Worth is not less than Required Capital Amount, to make
distributions or intercompany loans to Parent and (d) make deposits to the Cash
Reserve Account as provided hereunder; provided, that, notwithstanding anything
herein or in any other Transaction Document to the contrary, the Borrower shall
not use all or any portion of the proceeds of any Loan to pay the purchase price
for any Receivable (i) if the most recent Interim Report has not been delivered
pursuant to and in accordance with Clause 2.3 (Reporting requirements) of the
Servicing Agreement, or (ii) that was originated by an Originator with respect
to which a Originator Termination Event has occurred and is continuing.

 

(g)           Notes.

 

Any Lender may request that Loans made by it be evidenced by a promissory note
(each such note, a “Note”) in substantially the form attached hereto as
Exhibit F (Form of Note.)  In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after any
assignment pursuant to Clause 11.3 (Assignability) or 11.20 (Replacement of
Lenders)) be represented by one or more Notes in such form payable to the order
of the payee named therein and its registered assigns.

 

2.3           Payments Generally.

 

(a)           The Borrower shall immediately pay to the Administrative Agent
when due, in accordance with the terms hereof, for the account of the relevant
Lender Group (i) such fees as are set forth in the Fee Letter (which fees shall
be sufficient to pay all fees owing to the Agents and Lenders), (ii) all
principal of and interest on the Loans, (or) all amounts payable as Deemed
Collections, and (or) all other amounts required to be paid to the Agents or the
Lenders hereunder, including without limitation under Clauses 2.11 (Breakage
Costs), 2.14 (Indemnity for Reserves and Expenses), 2.15 (Indemnity for Taxes),
10 (Indemnities by the Borrower) and 11.4 (Costs and Expenses).  If any Person
fails to pay any such secured Transaction Party Obligations when due, such
Person agrees to pay, on demand, interest at the Default Rate in respect thereof
until paid.  Notwithstanding the foregoing, no provision of this Agreement or
the Fee Letter shall require the payment or permit the collection of any amounts
hereunder in excess of the maximum permitted by applicable law.  If at any time
the Borrower receives any Collections or is deemed to receive any Collections,
the Borrower shall immediately pay such Collections or Deemed Collections to the
Servicer for

 

49

--------------------------------------------------------------------------------


 

application in accordance with the terms and conditions hereof and, at all times
prior to such payment, such Collections or Deemed Collections shall be held in
trust by the Borrower for the exclusive benefit of the Secured Parties.

 

(b)           On each Business Day that is prior to the Facility Termination
Date and on which no Facility Event is continuing (each, a “Repeat Advance
Date”) after each of the conditions in Clause 3.3 (Conditions Precedent to All
Repeat Advances) have been met, any Collections (including Deemed Collections)
received by the Servicer and deposited in the Borrower Concentration Account
shall be advanced to the Borrower to the extent (and only to the extent) that
after giving effect to such Repeat Advances, the Aggregate Principal Balance
shall be equal to such Aggregate Principal Balance immediately prior to the
receipt of such Collections; provided, further, that no such Repeat Advances may
be made if, after giving effect to such Repeat Advances, the Percentage Factor
would exceed the Maximum Percentage Factor, as determined by reference to the
most recent Interim Report.

 

(c)           On any Business Day other than a Repeat Advance Date until the
Final Payout Date, the Servicer shall set aside in the Borrower Concentration
Account and hold in trust, for the holder of each, all Collections received on
such day.  On any Business Day other than a Repeat Advance Date, until all
Secured Obligations have been paid in full, the Servicer shall, upon one
Business Day’s prior notice to the Agents (or sooner if directed by the
Administrative Agent) (i) remit to the Administrative Agent or Agent’s account
the amounts set aside pursuant to the preceding sentence, and (ii) apply such
amounts in accordance with Clause 2.6 (Application of Collections Prior to
Facility Termination Date).

 

(d)           No payment of any of the Secured Obligations shall be considered
paid or applied hereunder to the extent that, at any time, all or any portion of
such payment or application is rescinded by application of law or judicial
authority, or must otherwise be returned or refunded for any reason.  The
Borrower shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the Administrative
Agent (for application to the Person or Persons who suffered such rescission,
return or refund) the full amount thereof, plus the interest at the Default Rate
from the date of any such rescission, return or refunding.

 

2.4           Interest and Fees

 

(a)           On each Settlement Date for a Tranche, the Borrower shall pay (in
immediately available funds) to the relevant Funding Agent for the account of
the Lenders in such Funding Agent’s Lender Group, all accrued and unpaid
Interest with respect to such Tranche.

 

(b)           The Servicer shall be entitled to receive a fee (the “Servicing
Fee”) from the Borrower on the weighted average daily Outstanding Balance of the
Pool Receivables, payable in arrears on each Servicing Fee Payment Date at a
rate per

 

50

--------------------------------------------------------------------------------


 

annum equal to the Servicing Fee Percentage.  Notwithstanding anything herein to
the contrary, the Servicing Fee shall be payable only from Collections pursuant
to, and subject to the priority of payments set forth in, Clauses 2.6
(Application of Collections prior to Facility Termination Date) and 2.7
(Application of Collections after Facility Termination Date).  To the extent
such Collections are not sufficient to pay the Servicing Fee in full, none of
the Borrower, the Administrative Agent, the Funding Agents, the Lenders or any
other Secured Party shall have any liability for the deficiency.

 

(c)           The Borrower shall pay (i) to the Administrative Agent and each
Funding Agent certain Fees in the amounts and on the dates set forth in the fee
agreement of even date herewith among the Borrower, Tribune, the Administrative
Agent and the Funding Agents, and (ii) such other fees as may be specified in
any fee agreement executed in connection with the addition of Funding Groups
with Class B Commitments pursuant to Clause 1.4 (Addition of Class B) (all such
fee agreements being collectively the “Fee Letter”).

 

(d)           On or before the third Business Day immediately before the end of
each Tranche Period, the relevant Funding Agent shall furnish the Borrower with
an invoice setting forth the amount of the accrued and unpaid Interest and Fees
for such Tranche Period with respect to the Tranches held by the Lender(s) in
such Funding Agent’s Lender Group.  To the extent necessary, such Interest shall
be calculated using an estimate of the CP Rate for the remaining days in such
Tranche Period, provided that such Interest shall be adjusted as follows: if the
Funding Agent shall have used an estimate of the CP Rate with respect to the
preceding Tranche Period, the Funding Agent shall compute the actual CP Rate and
Interest for such Tranche Period and (i) if the actual Interest so computed is
greater than the estimated Interest calculated for such preceding Tranche
Period, the Interest calculated pursuant to the preceding sentence for the
current Tranche Period shall be increased by the amount of such difference and
(ii) if the actual Interest so computed is less than the estimated Interest for
such preceding Tranche Period, the Interest calculated pursuant to the preceding
sentence for the current Tranche Period shall be decreased by the amount of such
difference.

 

2.5           Payment and Prepayment of Loans

 

(a)           The Borrower shall repay the outstanding principal amount of each
Loan on the Maturity Date.  Prior thereto, the Borrower:

 

(i)            shall, immediately upon any acceleration of the Loans pursuant to
Clause 7.3 (Acceleration of maturity), repay the amount of the Loans to the
extent so accelerated;

 

(ii)           shall, if on any date the Percentage Factor exceeds the Maximum
Percentage Factor, as determined by reference to the most recent Interim Report
delivered under the Servicing Agreement, make a prepayment of the Loans the day
such Interim Report is delivered in an amount sufficient

 

51

--------------------------------------------------------------------------------


 

to cause the Percentage Factor to be less than or equal to the Maximum
Percentage Factor, as determined by reference to such Interim Report, but only
to the extent Collections are available for such purpose pursuant to Clause 2.6
(Application of Collections prior to Facility Termination Date) or 2.7
(Application of Collections after Facility Termination Date); it being
understood and agreed that it shall not be a breach of contract by the Borrower
if Collections are not available for such purpose, but a Trigger Event shall
occur under Clause 7.1(g) (Trigger Events) if such prepayment is not made on the
day such Interim Report is delivered, whether or not Collections are available
for such purpose;

 

(iii)          shall, if on any date the aggregate outstanding principal amount
of the Loans for all Lenders exceeds the Facility Limit, make a prepayment of
the Loans on such date in an amount sufficient to cause the aggregate
outstanding principal amount of the Loans for all Lenders to be less than or
equal to the Facility Limit; and

 

(iv)          from and after the Facility Termination Date, shall repay the
Loans out of Collections available for such purpose pursuant to Clause 2.7
(Application of Collections after Facility Termination Date).

 

(b)           The Borrower may, at its option, prepay on any Business Day up to
$150,000,000 of the Aggregate Principal Balance upon written notice delivered by
it to each Funding Agent not later than one Business Day prior to the date of
such payment.  The Borrower may also, at its option, prepay on any Business Day
all or part of the Aggregate Principal Balance upon prior written notice
delivered by it to each Funding Agent not later than five Business Days prior to
the date of such payment.  Each such notice shall be in the form attached as
Exhibit D (Form of Prepayment Notice) and shall (i) specify the aggregate amount
of the prepayment to be made on the Loans and the Tranches to which such
prepayment is to be applied and (ii) specify the Business Day on which the
Borrower will make such prepayment.  The Borrower may also, at its option,
prepay the Aggregate Principal Balance in full, without prior notice, if a
Facility Event other than that described in Clause 7.2(b) (Facility Termination
Events) hereof has occurred and is continuing and, concurrently with such
prepayment, the Facility Limit is reduced to zero in accordance with Clause
2.1(b) (the Loans) without giving effect to the notice period required therein. 
Each such prepayment described in this Clause 2.5(b) shall be made ratably among
the Lender Groups based on the Aggregate Principal Balance of the Loans held by
each and after the Class B Addition Date shall be made ratably between the
Class A Loans and the Class B Loans according to the Class A/B Ratio.  Each
prepayment of the Loans (whether optional or mandatory) must be accompanied by a
payment of all accrued and unpaid Interest on the amount prepaid and any amounts
payable under Clause 2.11 (Breakage Costs) due hereunder in respect of such
prepayment.

 

52

--------------------------------------------------------------------------------


 

2.6           Application of Collections Prior to Facility Termination Date

 

(a)           On each Business Day prior to the Facility Termination Date, the
Borrower shall (and shall cause the Servicer to) (i) cause all Collections and
other amounts in respect of the Receivables received by any Transaction Party,
other than directly into a Facility Account, to be deposited into a Facility
Account no later than, if such amounts were received in physical form, the
second Business Day immediately following the day on which such amounts were
received and otherwise, no later than the first Business Day immediately
following the day on which such amounts were received and (ii) the Borrower
shall (and shall cause the Servicer to) cause all Collections and other amounts
in respect of the Receivables deposited into any Collection Account to be
deposited into a Borrower Concentration Account, in each case, no later than the
first Business Day immediately following the day on which such amounts were
deposited into such Collection Accounts or otherwise received.

 

(b)           On each Business Day prior to the Facility Termination Date, the
Borrower shall (and shall cause the Servicer to) cause first, all Collections on
deposit in the Borrower Concentration Accounts (including, if applicable, any
investment earnings received with respect to funds on deposit in such Borrower
Concentration Accounts) and second (to the extent any amounts described in
clauses (i) through (iv) are due and remain unpaid), all funds on deposit in the
Cash Reserve Account, to be applied in the following order of priority:

 

(i)            on a pro rata basis in no order of priority amongst themselves:

 

(A)          pay to the Administrative Agent for the benefit of the Class A
Lenders and the Agents for the Class A Lenders, an amount equal to the aggregate
Interest and Fees then due and payable with respect to the Class A Loans, if any
(such amount to be allocated among the Class A Lenders and such Agents ratably
in accordance with the proportion of such amounts owing to each such Person);

 

(B)           pay to the Administrative Agent for the benefit of the Class B
Lenders and the Agents for the Class B Lenders, an amount equal to the aggregate
Interest and Fees then due and payable with respect to the Class B Loans, if any
(such amount to be allocated among the Class B Lenders and such Agents ratably
in accordance with the proportion of such amounts owing to each such Person);

 

(C)           pay to the Administrative Agent any additional Fees then due and
payable to the Administrative Agent; and

 

(D)          pay to the Administrative Agent (for the benefit of the
Administrative Agent and the Secured Parties) an amount equal to any
unreimbursed Transaction Party Obligations then due and payable to the
Administrative Agent in respect of costs and

 

53

--------------------------------------------------------------------------------


 

expenses incurred in connection with the enforcement of any Transaction Document
or the collection of any amounts due thereunder;

 

(ii)           if the Percentage Factor exceeds the Maximum Percentage Factor as
determined by reference to the most recent Portfolio Report delivered under the
Servicing Agreement, or the aggregate outstanding principal amount of the Loans
for all Lenders exceeds the Facility Limit, pay to the Administrative Agent (for
the account of the Lenders) an amount necessary to cause the Percentage Factor
to be less than or equal to the Maximum Percentage Factor, as determined by
reference to such Portfolio Report, and the aggregate outstanding principal
amount of the Loans to be less than or equal to the Facility Limit;

 

(iii)          if any Transaction Party Obligations (other than any amount
described in Clauses 2.6(b)(i) and (ii)) are then due and payable by the
Borrower to any Secured Party, pay to each such Secured Party (ratably in
accordance with the amounts owing to each) the Transaction Party Obligations so
due and payable;

 

(iv)          on each Servicing Fee Payment Date, to the Servicer to pay
Servicing Fees then due; and

 

(v)           apply any remaining Collections to the repayment of the Class A
Loans or, if the Class A Loans have been paid in full, the Class B Loans;
provided that the amount so applied shall be automatically readvanced to the
Borrower as Loans of the same type (such advance being a “Repeat Advance”), if
the conditions precedent for such Repeat Advance set forth in Clause 3.3
(Conditions Precedent to All Repeat Advances) are satisfied; and provided
further that if the conditions precedent set forth in Clause 3.3 are not
satisfied, but the Trigger Event has not occurred, the Borrower may direct that
all or any portion of the remaining Collections be deposited into the Cash
Reserve Account in lieu of applying such Collections to the repayment of the
Loans.

 

(c)           In the event any amount is paid to the Administrative Agent for
the account of the Agents and the Lenders pursuant to Clause 2.6(b)(ii), the
amount of such payment shall be allocated among all Lender Groups ratably in
proportion to the Aggregate Principal Balance of the Loans held by each.  On the
Business Day on which the Administrative Agent receives such funds (or on the
next Business Day, if such funds are received after noon, New York time), the
Administrative Agent shall distribute to the related Funding Agent such Lender
Group’s allocable share of such deposit for application to the repayment of the
Loans held by such Lender Group.

 

54

--------------------------------------------------------------------------------


 

(d)           On each Servicing Fee Payment Date, the Borrower shall pay to the
Servicer the accrued and unpaid Servicing Fee out of funds available for that
purpose pursuant to Clause 2.6(b).

 

(e)           Any Collections remitted to the Borrower as a Repeat Advance
pursuant to Clause 2.6(b)(v) shall be applied by the Servicer, on behalf of the
Borrower:

 

(i)            first, if so requested by the Borrower (acting upon the
instructions of the Servicer), to pay or prepay (or set aside for the payment or
prepayment of) Loans in accordance with the terms hereof;

 

(ii)           second, if so requested by the Borrower (acting upon the
instructions of the Servicer), to pay or prepay (or set aside for the payment or
prepayment of) other Transaction Party Obligations;

 

(iii)          third, to pay the purchase price for Receivables pursuant to (and
in accordance with) the Receivables Purchase Agreement (provided, that,
notwithstanding anything herein or in any other Transaction Document to the
contrary, the Borrower shall not use all or any portion of the proceeds of any
Repeat Advances to pay the purchase price for any Receivable that was originated
by an Originator with respect to which a Originator Termination Event has
occurred and is continuing);

 

(iv)          fourth, only if no Facility Event then exists or the Final Payout
Date has occurred, to make payments of principal and interest in respect of the
Intercompany Note payable under the Transaction Documents; and

 

(v)           fifth, in such other manner as the Borrower (acting upon the
instructions of the Servicer) may specify and that is permitted by the terms of
the Transaction Documents; provided that if all or any portion of the
Collections remitted to the Borrower pursuant to Clause 2.6(b)(v) are not
applied pursuant to this Clause 2.6(e), the Borrower shall (and shall cause the
Servicer to) cause any such remaining Collections to be retained in one or more
Borrower Concentration Accounts and shall apply such Collections on the next
Business Day in accordance with this Clause 2.6 or Clause 2.7 (Application of
Collections after Facility Termination Date), as applicable.

 

(f)            Unless otherwise agreed by the Originators in each case, to the
extent affected thereby, the amount of Collections remitted to the Borrower
pursuant to Clause 2.6(b)(v) or Clause 2.7(b)(ix) (Application of Collections
after Facility Termination Date), as the case may be, on any day shall be
applied to the payment of amounts described in Clauses 2.6(e)(iii) and
2.6(e)(iv) or Clause 2.7(c)(i) (Application of Collections after Facility
Termination Date), as applicable, on a pro rata basis according to the amounts
owing to such Persons.

 

55

--------------------------------------------------------------------------------


 

2.7           Application of Collections after Facility Termination Date

 

(a)           On the Facility Termination Date, and on each Business Day
thereafter until the Final Payout Date, the Borrower shall (and shall cause the
Servicer to) cause all Collections in respect of the Receivables deposited into
any Collection Account or otherwise received by any Transaction Party to be
deposited into a Borrower Concentration Account, in each case, no later than the
Business Day immediately following the day on which such amounts were deposited
into such Collection Accounts or otherwise received.

 

(b)           On each Business Day to occur on or after the Facility Termination
Date, the Borrower (or the Administrative Agent acting on behalf of the
Borrower) shall cause all funds on deposit in the Borrower Concentration
Accounts, including any investment earnings received with respect to such funds,
(collectively, “Borrower Account Funds”) and all funds on deposit in the Cash
Reserve Account, to be distributed on such day in the following order of
priority:

 

(i)            first, to pay to the Administrative Agent an amount equal to any
unreimbursed Transaction Party Obligations then due and payable to the
Administrative Agent in respect of costs and expenses incurred in connection
with the enforcement of any Transaction Document or the collection of any
amounts due thereunder;

 

(ii)           second, to pay to the Servicer the accrued and unpaid Servicing
Fee;

 

(iii)          third, to pay to the Class A Lenders and the Funding Agents with
respect to the Class A Lenders an amount equal to the aggregate accrued and
unpaid Interest and Fees payable to each such Person with respect to the Class A
Loans (ratably in accordance with the proportion of such amounts owing to each
such Person);

 

(iv)          fourth, prior to the occurrence of a Trigger Event or Facility
Termination Event, to pay to the Class B Lenders and the Funding Agents with
respect to the Class B Lenders an amount equal to the aggregate accrued and
unpaid Interest and Fees payable to each such Person with respect to the Class B
Loans (ratably in accordance with the proportion of such amounts owing to each
such Person);

 

(v)           fifth, to pay to the Administrative Agent an amount equal to the
aggregate accrued and unpaid Fees payable to the Administrative Agent;

 

(vi)          sixth, to pay to the Class A Lenders an amount equal to the
Aggregate Principal Balance of the Class A Loans (ratably in accordance with the
outstanding Principal Balance of the Class A Loans held by each);

 

(vii)         seventh, following the occurrence of a Trigger Event or Facility
Termination Event, to pay to the Class B Lenders and the Funding Agents with
respect to the Class B Lenders an amount equal to the aggregate

 

56

--------------------------------------------------------------------------------


 

accrued and unpaid Interest and Fees payable to each such Person with respect to
the Class B Loans (ratably in accordance with the proportion of such amounts
owing to each such Person);

 

(viii)        eighth, to pay to the Class B Lenders an amount equal to the
Aggregate Principal Balance of the Class B Loans (ratably in accordance with the
outstanding Principal Balance of the Class B Loans held by each);

 

(ix)           ninth, if any Transaction Party Obligations (other than any
amount described in Clauses 2.7(b)(i) to (viii) above are then due and payable
to any Secured Party, to pay to each such Secured Party (ratably in accordance
with the amounts owing to each) the Transaction Party Obligations so due and
payable; and

 

(x)            tenth, after all Transaction Party Obligations are paid in full,
pay to the Borrower any remaining Collections and funds on deposit in the Cash
Reserve Account for application in accordance with Clause 2.7(c).

 

(c)           Any Collections and funds on deposit in the Cash Reserve Account
remitted to the Borrower pursuant to Clause 2.7(b)(x) shall be applied by the
Servicer, on behalf of the Borrower (i) first, to make payments of principal and
interest then due under the Intercompany Note and (ii) second, in such other
manner as the Borrower may specify and that is permitted by the terms of the
Transaction Documents.

 

2.8           Deemed Collections; Application of Payments

 

(a)           Each of the parties hereto agrees that, with respect to a payment
by an Obligor (i) if required by contract or applicable Law or clearly indicated
by facts or circumstances (including by way of example an equivalence of a
payment and the amount of a particular invoice) or if such Obligor designates
that a payment be applied to a specific Receivable, such payment will be applied
to such Receivable, and (ii) otherwise all Collections from an Obligor shall be
applied to the oldest Receivables (whether or not such Receivables are Pool
Receivables) of such Obligor.

 

(b)           If and to the extent the Administrative Agent, any Funding Agent
or any Lender shall be required for any reason to pay over to an Obligor, any
Transaction Party or any other Person (other than in accordance herewith) any
amount received on its behalf hereunder, such amount shall be deemed not to have
been so received but rather to have been retained by the Borrower and,
accordingly, the Administrative Agent, such Funding Agent or such Lender, as the
case may be, shall have a claim against the Borrower for such amount, payable
when and to the extent that any distribution from or on behalf of such Obligor
is made in respect thereof.

 

(c)           If on any day a Pool Receivable or any part thereof becomes a
Diluted Receivable, the Borrower shall be deemed to have received on such day a

 

57

--------------------------------------------------------------------------------


 

Collection of such Pool Receivable in the amount of such Diluted Receivable or,
if less, the part thereof that causes such Pool Receivable to become a Diluted
Receivable.

 

(d)           If on any day it is determined that (i) any of the representations
or warranties in Clause 4.1 (Representations and Warranties of the Borrower) was
untrue in so far as it relates to a particular Pool Receivable or Pool
Receivables or the nature of the Administrative Agent’s interest in such Pool
Receivable or Pool Receivables, in each case, at the time such representation or
warranty was made with respect to such Pool Receivable or Pool Receivables, or
(ii) that the Borrower has breached any covenant contained in Clause
5.1(w) (Title) in so far as it relates to a particular Pool Receivable or Pool
Receivables, the Borrower shall, unless such breach shall have been otherwise
waived or cured in a manner reasonably satisfactory to the Administrative Agent
and the Required Funding Agents, be deemed to have received on such day a
Collection of such Pool Receivable or Pool Receivables in an amount equal to the
Unpaid Balance thereof.

 

(e)           Not later than the first Business Day after the Borrower is deemed
pursuant to this Clause 2.8 to have received any Deemed Collection, the Borrower
shall deposit in the Borrower Concentration Account, in same day funds, the
amount of such Deemed Collection; provided that the amount so payable by the
Borrower shall not exceed the amount (if any) required (after giving effect to
any Deemed Collection to be paid by any other Transaction Party on such day) in
order to cause (i) the Percentage Factor to be less than or equal to the Maximum
Percentage Factor (determined by reference to the most recent Portfolio Report
delivered under the Servicing Agreement) and (ii) the Aggregate Principal
Balance to be less than or equal to the Facility Limit.  Any such amount shall
be applied as a Collection in accordance with Clauses 2.6 (Application of
Collections prior to Facility Termination Date) or 2.7 (Application of
Collections after Facility Termination Date), as applicable.

 

2.9           Payments and Computations, Etc.

 

(a)           All amounts to be paid by the Borrower or the Servicer to the
Administrative Agent, any Funding Agent, any Lender or any other Secured Party
shall be paid no later than 12:00 p.m. (New York time) on the day when due in
immediately available funds (without counterclaim, setoff, deduction, defense,
abatement, suspension or deferment) to the applicable Funding Agent’s Account. 
All amounts to be deposited by the Borrower or the Servicer into any Facility
Account, any Funding Agent’s Account or any other account shall be deposited in
immediately available funds no later than 12:00 p.m. (New York time) on the date
when due.

 

(b)           The Borrower shall (and shall cause the Servicer to), to the
extent permitted by Law, pay interest on any amount not paid or deposited by it
when due hereunder (after as well as before judgment), at an interest rate per
annum equal to the Default Rate, payable on demand.

 

58

--------------------------------------------------------------------------------


 

(c)           All computations of Interest, Fees, and other amounts hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the date of payment) elapsed, except that
(a) computations of interest and Interest for which the applicable interest rate
is based upon the Base Rate shall be made on the basis of a year of 365 days (or
366, as applicable); and (b) in any case where the practice of the relevant
interbank market differs, computations of interest and Interest shall be made in
accordance with that market practice.  Whenever any payment or deposit to be
made hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.  Any
computations by the Administrative Agent or the applicable Funding Agent of
amounts payable by the Borrower hereunder shall be binding upon the Borrower
absent manifest error.

 

(d)           All payments required to be made hereunder to any Lender, any
Funding Agent, any Indemnified Party or any other Secured Party shall be made by
paying such amount to the applicable Funding Agent’s Account in accordance with
this Clause 2.9.  Upon receipt of funds, such Funding Agent shall pay such funds
to the related Person owed such funds in accordance with the records maintained
by such Funding Agent.  If a Funding Agent shall have paid to any Lender, any
Funding Agent, any Indemnified Party or any other Secured Party any funds that
(i) must be returned for any reason (including any Event of Bankruptcy) or
(ii) exceeds that which such Person was entitled to receive, such amount shall
be promptly repaid to such Funding Agent by such Person.

 

(e)           All payments to be made by the Servicer or the Borrower hereunder
shall be made solely in U.S. Dollars.

 

2.10         Tranches

 

Each Loan made by the Lenders in the same Lender Group on any Incremental
Borrowing Date shall be allocated to one or more Tranche Periods as set forth in
the definition of such term with one or more Rate Types as selected by the
Servicer; provided that if any Funding Agent shall have determined that the CP
Rate shall not apply to a given Loan (or portion thereof) at a time when no
Facility Event is continuing, such Funding Agent shall so notify the Servicer
and the Servicer may select whether interest shall be calculated by reference to
the Eurodollar Rate or the Base Rate until such time as a Facility Event occurs
or such Funding Agent determines (after consultation with the Servicer) that
interest shall be calculated by reference to the CP Rate for such Loan (or
portion).  Any portion of a given Class A Loan or Class B Loan, as applicable,
having one Tranche Period and one Rate Type is referred to herein as a
“Tranche.”  The Funding Agent for each Lender Group (after consultation with the
Servicer if a Facility Event has not occurred) or Funding Agent for each Lender
Group may either (a) divide any Tranche originating on such last day or having a
Tranche Period ending on such last day into two or more Tranches having an
aggregate Principal Balance equal to the Principal Balance of such divided
Tranche or (b) combine any two or more Tranches originating on such last day or
having Tranche Periods ending on such last day into a

 

59

--------------------------------------------------------------------------------


 

single Tranche having a Principal Balance equal to the aggregate of the
Principal Balance of such Tranches; provided, however, that no Tranche owned by
any Conduit Lender may be combined with a Tranche owned by any other Lender and
a Tranche held by the Committed Lenders in any Lender Group may not be combined
with any Tranche held by the Committed Lenders in any other Lender Group.

 

2.11         Breakage Costs

 

(a)           The Borrower shall indemnify the Lenders, the Agents and any
related Program Support Provider against any loss, cost or expense incurred by
the Lenders, the Agents or such Program Support Providers, either directly or
indirectly, as a result of the failure of any Incremental Borrowing to be made
for any reason on the date specified by the Borrower pursuant to, and in
accordance with, Clause 2.2 (Incremental Borrowing Procedures), including any
loss, cost, or expense incurred by any Agent, any Lender or any Program Support
Provider by reason of the liquidation or reemployment of funds acquired by the
Lenders (including funds obtained by issuing Commercial Paper, obtaining
deposits as loans from third parties and reemployment of funds) to fund such
Incremental Borrowing (but excluding loss of profit).

 

(b)           The Borrower further agrees to pay all Liquidation Fees associated
with a reduction of the Principal Balance of any Tranche at any time.

 

(c)           A certificate as to any loss, expense or Liquidation Fees payable
pursuant to this Clause 2.11 submitted by any Lender, through its Funding Agent,
to the Borrower shall be conclusive in the absence of manifest error.

 

2.12         Illegality

 

Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent and Borrower that the introduction of or any
change in or in the interpretation of any law or regulation occurring after the
later of the Closing Date or the date a Lender shall become a Lender hereunder
makes it unlawful, or any central bank or other governmental authority asserts
that it is unlawful, for such Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Tranches or to fund or maintain
Eurodollar Tranches hereunder, (a) each Eurodollar Tranche under the applicable
Facility will automatically, upon such demand, convert into a Tranche accruing
Interest based on the Base Rate (each, a “Base Rate Tranche”) and (b) the
obligation of such Lender to make Eurodollar Tranches or to convert Advances
into Eurodollar Tranches shall be suspended until the Administrative Agent shall
notify Borrower and the Lenders that the circumstances causing such suspension
no longer exist; provided, however, that, before making any such demand, such
Lender agrees to use commercially reasonable efforts (in its own judgment,
consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurodollar Lending Office if the making of such a
designation to another existing Eurodollar Lending Office of such Lender would
allow such Lender or its Eurodollar Lending Office to continue to perform its
obligations to make Eurodollar Rate Advances or to continue to fund or

 

60

--------------------------------------------------------------------------------


 

maintain Eurodollar Tranches and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

 

2.13         Inability to Determine Eurodollar Rate

 

If prior to the commencement of any Tranche Period for a Eurodollar Tranche:

 

(a)           the applicable Funding Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining on a timely basis the Eurodollar Rate for such Tranche
Period; or

 

(b)           the applicable Funding Agent determines that the Eurodollar Rate
for such Tranche Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining the related Tranche for such Tranche Period;

 

then, such Funding Agent shall give notice thereof to the Borrower and each
other Funding Agent by telephone or facsimile as promptly as practicable
thereafter and, until the circumstances giving rise to such notice no longer
exist (at which time the such Funding Agent shall as promptly as practicable
notify the Borrower, the Servicer, the Administrative Agent and each other
Funding Agent of such change in circumstances) and any Eurodollar Tranche shall
as of the last day of the Tranche Period applicable thereto be converted to or
continued as a Base Rate Tranche.

 

2.14         Indemnity for Reserves and Expenses

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Indemnified Party (except any such reserve requirement
reflected in the Eurodollar Rate);

 

(ii)           impose on any Indemnified Party (or on the U.S. market for
certificates of deposit or the London interbank market) any other condition or
expense affecting or with respect to this Agreement, any Asset Purchase
Agreement, any Program Support Agreement or any other Transaction Document or
Eurodollar Tranches made or maintained by such Indemnified Party or the
maintenance or financing of the Loans hereunder, directly or indirectly, or
under any Asset Purchase Agreement or Program Support Agreement; or

 

(iii)          impose any other condition;

 

and the result of any of the foregoing is to increase the cost to an Indemnified
Party of performing its obligations under a Transaction Document or Program
Support Agreement or Asset Purchase Agreement, or to reduce the rate of return
on an Indemnified Party’s capital as a consequence of its obligations under a
Transaction Document or Program Support Agreement or Asset Purchase

 

61

--------------------------------------------------------------------------------


 

Agreement, or to reduce the amount of any sum received or receivable by an
Indemnified Party under a Transaction Document or Program Support Agreement or
Asset Purchase Agreement or to require any payment calculated by reference to
the amount of interests or loans held or interest received by it, then on the
Settlement Date immediately following notification thereof pursuant to Clause
2.14(d) the Borrower will pay to such Indemnified Party such additional amount
or amounts as will compensate such Indemnified Party for such additional costs
incurred or reduction suffered.  For the avoidance of doubt, if the issuance of
FASB Interpretation No. 46, or any other change in accounting standards or the
issuance of any other pronouncement, release or interpretation, causes or
requires the consolidation of all or a portion of the assets and liabilities of
a Conduit Lender or the Borrower with the assets and liabilities of any Agent,
any Lender or any other Indemnified Party, such event shall constitute a
circumstance on which such Person may base a claim for reimbursement under this
Section; provided that the Borrower’s obligations under this Clause shall be
limited to amounts accruing not more than 90 days prior to the invoice thereof
by such Indemnified Party (such time period to be extended as necessary to take
into account any retroactive application of a Change in Law giving rise to such
obligations); provided further that each Indemnified Party claiming amounts
under this Clause agrees to use commercially reasonable efforts (in its own
judgment, consistent with its internal policy and regulatory restrictions) to
designate a different lending office if it has such an office and making such a
designation would avoid the need for, or reduce the amount of, such increased
cost that may thereafter accrue and would not, in the reasonable judgment of
such Indemnified Party, be otherwise disadvantageous to such Indemnified Party.

 

(b)           If any Indemnified Party determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Indemnified Party’s capital or on the capital of such
Indemnified Party’s holding company, if any, as a consequence of this Agreement,
any Asset Purchase Agreement or any Program Support Agreement or the Loans made
or acquired by such Indemnified Party, to a level below that which such
Indemnified Party or holding company could have achieved but for such Change in
Law (taking into consideration such Indemnified Party’s policies and the
policies of such Indemnified Party’s holding company with respect to capital
adequacy), then on the Settlement Date immediately following notification
thereof pursuant to Clause 2.14(d) the Borrower will pay to such Indemnified
Party such additional amount or amounts as will compensate such Indemnified
Party or such Indemnified Party’s holding company for any such reduction
suffered; provided that the Borrower’s obligations under this Clause shall be
limited to amounts accruing not more than 90 days prior to the invoice thereof
by such Indemnified Party (such time period to be extended as necessary to take
into account any retroactive application of a Change in Law giving rise to such
obligations); provided further that each Indemnified Party claiming amounts
under this Clause agrees to use commercially reasonable efforts (in its own
judgment, consistent with its internal policy and regulatory restrictions) to
designate a different lending office if it has such an office and making such a
designation would avoid the need for, or reduce

 

62

--------------------------------------------------------------------------------


 

the amount of, such increased cost that may thereafter accrue and would not, in
the reasonable judgment of such Indemnified Party, be otherwise disadvantageous
to such Indemnified Party.

 

(c)           A certificate of an Indemnified Party setting forth the amount or
amounts necessary to compensate such Indemnified Party or its holding company,
as applicable, as specified in clause (a) or (b) of this Clause 2.14 shall be
delivered to the Borrower and the Servicer and shall be conclusive absent
manifest error.

 

(d)           Promptly after any Indemnified Party has determined that it will
make a request for compensation pursuant to this Clause 2.14, such Indemnified
Party shall notify the Borrower of such determination.

 

2.15         Indemnity for Taxes

 

(a)           Any and all payments by Borrower under this Agreement and each
Note shall be made without setoff, counterclaim or other defense, and free and
clear of, and without deduction or withholding for or on account of, any Taxes,
except to the extent such Taxes are imposed by law. In the event that any Taxes
are imposed and required by law to be deducted or withheld from any payment
required to be made by Borrower to or on behalf of the Administrative Agent or
any Lender hereunder then: (i) subject to clause (f) below, if such Taxes are
Indemnified Taxes, the amount of such payment shall be increased as may be
necessary such that such payment is made, after withholding or deduction for or
on account of such Taxes, in an amount that is not less than the amount provided
for herein; and (ii) Borrower shall withhold the full amount of such Taxes from
such payment (as increased pursuant to clause (a)(i)) and shall pay such amount
to the Official Body imposing such Taxes in accordance with applicable law.

 

(b)           In addition, Borrower shall pay any and all Other Taxes imposed to
the relevant Official Body imposing such Other Taxes in accordance with
applicable law.

 

(c)           As promptly as practicable after the payment of any Taxes or Other
Taxes, Borrower shall furnish to the Administrative Agent a copy of an official
receipt (or a certified copy thereof) evidencing the payment of such Taxes or
Other Taxes. The Administrative Agent shall make copies thereof available to any
Lender upon request therefor.

 

(d)           Subject to clause (f), Borrower shall indemnify the Administrative
Agent and each Lender for any Indemnified Taxes and Other Taxes levied, imposed
or assessed on (and whether or not paid directly by) the Administrative Agent or
such Lender (and whether or not such Indemnified Taxes or Other Taxes are
correctly or legally asserted by the relevant Official Body). Promptly upon
having knowledge that any such Indemnified Taxes or Other Taxes have been
levied, imposed or assessed, and promptly upon notice thereof by the
Administrative Agent or any Lender, Borrower shall pay such Indemnified Taxes or
Other Taxes directly to the relevant Official Body (provided, however, that
neither the

 

63

--------------------------------------------------------------------------------


 

Administrative Agent nor any Lender shall be under any obligation to provide any
such notice to Borrower). In addition, Borrower shall indemnify the
Administrative Agent and each Lender for any incremental Indemnified Taxes and
Other Taxes that may become payable by the Administrative Agent or any Lender as
a result of any failure of Borrower to pay any Taxes when due to the appropriate
Official Body or to deliver to the Administrative Agent, pursuant to clause (c),
documentation evidencing the payment of Taxes or Other Taxes. With respect to
indemnification for Indemnified Taxes and Other Taxes actually paid by the
Administrative Agent or any Lender or the indemnification provided in the
immediately preceding sentence, such indemnification shall be made within 30
days after the date the Administrative Agent or such Lender, as the case may be,
makes written demand therefor.  Borrower acknowledges that any payment made to
the Administrative Agent or any Lender or to any Official Body in respect of the
indemnification obligations of Borrower provided in this clause shall constitute
a payment in respect of which the provisions of clause (a) and this clause shall
apply.

 

(e)           Each Foreign Lender, on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon the
request of Borrower or the Administrative Agent, but only for so long as such
non-U.S. Lender is legally entitled to do so), shall deliver to Borrower and the
Administrative Agent either: (i) two duly completed copies of either
(x) Internal Revenue Service Form W-8BEN claiming eligibility of the Foreign
Lender for benefits of an income tax treaty to which the United States is a
party or (y) Internal Revenue Service Form W-8ECI, or in either case an
applicable successor form; or (ii) in the case of a Foreign Lender that is not
legally entitled to deliver either form listed in clause (e)(i), (x) a
certificate of a duly authorized officer of such Foreign Lender to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the IRC, (B) a “10 percent shareholder” of Borrower
within the meaning of Section 881(c)(3)(B) of the IRC, or (C) a controlled
foreign corporation receiving interest from a related Person within the meaning
of Section 881(c)(3)(C) of the IRC (such certificate, an “Exemption
Certificate”) and (y) two duly completed copies of Internal Revenue Service
Form W-8BEN or applicable successor form.

 

(f)            Borrower shall not be obligated to pay any additional amounts to
any Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to
clause (d), in respect of United States federal withholding taxes to the extent
imposed as a result of (i) the failure of such Lender to deliver to Borrower the
form or forms and/or an Exemption Certificate, as applicable to such Lender,
pursuant to clause (e), (ii) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided, however,
that Borrower shall be

 

64

--------------------------------------------------------------------------------


 

obligated to pay additional amounts to any such Lender pursuant to clause
(a)(i), and to indemnify any such Lender pursuant to clause (d), in respect
United States federal withholding taxes if (i) any such failure to deliver a
form or forms or an Exemption Certificate or the failure of such form or forms
or Exemption Certificate to establish a complete exemption from U.S. federal
withholding tax or inaccuracy or untruth contained therein resulted from a
change in any applicable statute,  treaty, regulation or other applicable law or
any interpretation of any of the foregoing occurring after the date such Lender
becomes a Lender hereunder, which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in a material respect, (ii) the
redesignation of the Lender’s lending office was made at the request of Borrower
or (iii) the obligation to pay any additional amounts to any such Lender
pursuant to clause (a)(i) or to indemnify any such Lender pursuant to clause
(d) is with respect to a Lender that becomes a Lender as a result of an
assignment made at the request of Borrower.

 

2.16         Extension of Scheduled Commitment Facility Termination Date

 

(a)           If the Borrower wishes to extend the Scheduled Commitment Facility
Termination Date for each Committed Lender in effect at any time for a period of
up to 364 days, it may so request by delivery of an extension request in
substantially the form of Exhibit E hereto to each Funding Agent no fewer than
60 days and no more than 90 days prior to the Scheduled Commitment Facility
Termination Dates then in effect.  Each Funding Agent will promptly forward such
request to each Committed Lender in its Lender Group.  No later than 30 days
prior to such Scheduled Commitment Facility Termination Dates, (i) each
Committed Lender will advise the Funding Agent whether it has determined to
extend its Scheduled Commitment Facility Termination Date in accordance with the
Borrower’s request, specifying the material terms of such renewal, and (ii) the
Funding Agent will so advise the Borrower in writing.  If any Committed Lender
(such Committed Lender, a “Non-Renewing Committed Lender”) does not reply to the
Funding Agent for its Lender Group by such time, such lack of reply shall be
construed as a denial of the requested extension.  Unless each Committed Lender
shall have elected to grant the requested extension, the Scheduled Commitment
Facility Termination Date then in effect for such Committed Lender shall not be
extended.  If the requested extension for all Committed Lenders willing to grant
the requested extension is granted on terms accepted by the Borrower, the
Funding Agent will provide written notice to the Borrower, the Servicer and the
Lenders in the related Funding Groups no later than five (5) Business Days prior
to the applicable Scheduled Commitment Facility Termination Dates then in
effect, specifying the new Scheduled Commitment Facility Termination Dates.

 

(b)           No Committed Lender shall be obligated to agree to extend its
Scheduled Commitment Facility Termination Date.

 

65

--------------------------------------------------------------------------------


 

2.17         Subordination.

 

(a)           Each Class B Lender acknowledges and agrees for the benefit of the
Class A Lenders that its Class B Loans shall be subordinate and junior to the
Class A Loans to the extent and in the manner set forth in this Agreement.  If
the Facility Termination Date occurs, the Class A Outstandings shall be paid in
full in cash or, to the extent all Class A Lenders consent, other than in cash,
before any further payment or distribution is made on account of any Class B
Outstandings with respect thereto.

 

(b)           In the event that, notwithstanding the provisions of this
Agreement, any Class B Lender shall have received any payment or distribution in
respect of its Class B Outstandings contrary to the provisions of this
Agreement, then, unless and until the Class A Outstandings shall have been paid
in full in cash or, to the extent all Class A Lenders consent, other than in
cash in accordance with this Agreement, such payment or distribution shall be
received and held in trust for the benefit of, and shall forthwith be paid over
and delivered to, the Administrative Agent, which shall pay and deliver the same
to the Class A Lenders in accordance with this Agreement; provided, however,
that if any such payment or distribution is made other than in cash, it shall be
held by the Administrative Agent as part of the Collateral and subject in all
respects to the provisions of this Agreement, including this Section.

 

(c)           Each Class B Lender agrees with all Class A Lenders that such
Class B Lender shall not demand, accept, or receive any payment or distribution
in respect of its Class B Loans in violation of the provisions of this
Agreement, including, without limitation, this Section; provided, however, that
after the Class A Outstandings have been paid in full, the Class B Lenders shall
be fully subrogated to the rights of the Class A Lenders.  Nothing in this
Section shall affect the obligation of any Transaction Party to pay any amounts
owing to any Lenders.

 

(d)           In exercising any of its or their voting rights, rights to direct
and consent or any other rights as a Lender under this Agreement, a Lender or
Lenders shall not have any obligation or duty to any Person or to consider or
take into account the interests of any Person and shall not be liable to any
Person for any action taken by it or them or at its or their direction or any
failure by it or them to act or to direct that an action be taken, without
regard to whether such action or inaction benefits or adversely affects any
other Lender, the Borrower, or any other Person, except for any liability to
which such Lender may be subject to the extent the same results from such
Lender’s taking or directing an action, or failing to take or direct an action,
in violation of the express terms of a Transaction Document.

 

2.18         Cash Reserve Account.

 

(a)           The Borrower, for the benefit of the Lenders, may establish and
maintain in the name of the Administrative Agent, on behalf of the Lenders, a
segregated trust account with an Eligible Account Bank bearing a designation
clearly indicating

 

66

--------------------------------------------------------------------------------


 

that the funds deposited therein are held for the benefit of the Lenders (the
“Cash Reserve Account”).  The Cash Reserve Account shall be under the sole
dominion and control of the Administrative Agent for the benefit of the
Lenders.  Except as expressly provided in this Agreement, the Borrower agrees
that it shall have no right to any funds held in the Cash Reserve Account for
any amount owed to it by the Administrative Agent or any Lender.  If, at any
time, the institution holding the Cash Reserve Account ceases to be an Eligible
Account Bank or the Borrower determines in its discretion to move the Cash
Reserve Account to a new Eligible Account Bank, the Borrower upon notice by the
Administrative Agent shall promptly establish a new Cash Reserve Account with an
Eligible Account Bank meeting the conditions specified above, transfer any cash
or any investments to such new Cash Reserve Account and from the date such new
Cash Reserve Account is established, it shall be the “Cash Reserve Account.” 
Funds on deposit in the Cash Reserve Account shall be invested in Permitted
Investments in accordance with Clause 2.8 of the Servicing Agreement
(Investments) (i) prior to a Facility Event, at the direction of the Servicer,
and (ii) thereafter, at the direction of the Administrative Agent.

 

(b)           Funds will be deposited to the Cash Reserve Account in accordance
with Clause 2.1(a) (The Loans.)  The Borrower may also deposit funds to the Cash
Reserve Account from its other funds at any time.  On any Business Day, the
Borrower may direct the Administrative Agent in writing to apply funds in the
Cash Reserve Account to the prepayment of the Loans in accordance with, and
subject to the terms of, Clause 2.5(b) (Payment and Prepayment of the Loans). On
any Business Day on which a Trigger Event is continuing, the Administrative
Agent may apply funds in the Cash Reserve Account to the prepayment of the
Loans.

 

(c)           In addition to the applications of funds from the Cash Reserve
Account in accordance with Clauses 2.6(b) (Application of Collections Prior to
Facility Termination Date) and 2.7(b) (Application of Collections after Facility
Termination Date), the Borrower may request the Administrative Agent to
withdraw, and the Administrative Agent shall withdraw and distribute to the
Borrower on the first Deposit Adjustment Date following the Administrative
Agent’s receipt of such request, funds from the Cash Reserve Account on any
Deposit Adjustment Date, if the following conditions have been met: (i) the
Administrative Agent shall have received such request at least one Business Day
prior to such Deposit Adjustment Date, (ii) the Interim Settlement Report
required to be delivered on such date shall have been delivered to the
Administrative Agent, (iii) the Administrative Agent shall have received such
evidence as it may reasonably request from the related Facility Account Bank as
to the available funds in the Cash Reserve Account, (iv) both before and after
giving effect to such withdrawal, the Percentage Factor shall not exceed the
Maximum Percentage Factor, and (v) at the time of such withdrawal, no Facility
Event shall have occurred and be continuing.

 

(d)           Following at least three Business Days’ written notice to the
Administrative Agent, the Borrower may close the Cash Reserve Account on a
Business Day;

 

67

--------------------------------------------------------------------------------


 

provided that (i) all applications of funds required under this Clause 2.18 on
or prior to such Business Day have been completed, and (ii) after giving effect
to such application, no funds remain on deposit in the Cash Reserve Account.

 

3.             CONDITIONS OF INCREMENTAL BORROWING AND REPEAT ADVANCES

 

3.1           Conditions Precedent to Initial Incremental Borrowing

 

The occurrence of the Closing Date, the effectiveness of the Commitments and the
initial Incremental Borrowing under this Agreement are each subject to the
conditions precedent that:

 

(a)           all Fees required to be paid on or prior to the Closing Date in
accordance with the Fee Letter and all fees and expenses described in Clause
11.4 (Costs and Expenses) prior to the Closing Date shall have been paid in full
in accordance with the terms thereof;

 

(b)           to the extent required by the program documents governing any
Conduit Lender’s Commercial Paper program, each Rating Agency shall have
confirmed that the execution and delivery of this Agreement by such Conduit
Lender will not result in the reduction or withdrawal of the then-current
ratings of such Conduit Lender’s Commercial Paper;

 

(c)           [Reserved];

 

(d)           consummation of the transactions contemplated herein shall have
occurred or shall occur simultaneously with the initial purchase or acceptance
of a contribution by the Borrower under the Receivables Purchase Agreement; and

 

(e)           the Administrative Agent and each Funding Agent shall have
received on or before the date of such Incremental Borrowing all of the
instruments, documents, agreements, certificates and opinions specified on
Schedule 4 (Condition Precedent Documents), each (unless otherwise indicated)
dated the Closing Date, in form and substance satisfactory to the Administrative
Agent and each Funding Agent.

 

3.2           Conditions Precedent to All Incremental Borrowings

 

Each Incremental Borrowing (including the initial Incremental Borrowing)
hereunder shall be subject to the further conditions precedent that on the date
of such Incremental Borrowing the following statements shall be true (and
acceptance of the proceeds of any such Incremental Borrowing shall be deemed a
representation and warranty by the Borrower that such statements are then true
by reference to the facts and circumstances existing on the date of such
Incremental Borrowing):

 

(i)            In the case of an Incremental Borrowing, the making of such Loan
does not violate any provisions of Clause 2.1 (The Loans);

 

68

--------------------------------------------------------------------------------


 

(ii)           In the case of an Incremental Borrowing, the Borrower has
delivered an Incremental Borrowing Request, appropriately completed, within the
time period required by Clause 2.2 (Incremental Borrowing procedures);

 

(iii)          The Servicer shall have delivered the Interim Report for the most
recently ended Interim Period in a timely manner prior to the date of such
Incremental Borrowing pursuant to and in accordance with Clause 2.3 (Reporting
requirements) of the Servicing Agreement;

 

(iv)          The Facility Termination Date has not occurred and no event
exists, or would result from such Incremental Borrowing, that constitutes a
Servicer Default or a Facility Event;

 

(v)           The representations and warranties of each of the Transaction
Parties in the Transaction Documents shall be true and correct as of the date of
such Incremental Borrowing and after giving effect thereto, except to the extent
such representation or warranty expressly relates to an earlier date;

 

(vi)          All Fees required to be paid on or prior to the date of such
Incremental Borrowing in accordance with the Fee Letter and invoiced prior to
such date shall have been paid in full in accordance with the Fee Letter,
provided detailed invoices have been received by the Borrower and the Servicer;

 

(vii)         No Originator Termination Event has occurred and is continuing;
and

 

(viii)        After giving effect to such Incremental Borrowing and the use of
the proceeds thereof in accordance with Clause 2.2(f) (Use of proceeds) (A) the
Percentage Factor does not exceed the Maximum Percentage Factor, and (B) the
aggregate outstanding principal amount of the Loans for all Lenders does not
exceed the Facility Limit.

 

3.3          Conditions Precedent to All Repeat Advances

 

Each Repeat Advances hereunder shall be subject to the further conditions
precedent that on the date of such Repeat Advances the following statements
shall be true (and acceptance of the proceeds of any such Repeat Advances shall
be deemed a representation and warranty by the Borrower that such statements are
then true by reference to the facts and circumstances existing on the date of
such Repeat Advances):

 

(i)            The Servicer shall have delivered the Interim Report for the most
recently ended Interim Period in a timely manner prior to the date of such
Repeat Advances pursuant to and in accordance with Clause 2.3 (Reporting
requirements) of the Servicing Agreement;

 

(ii)           The Facility Termination Date has not occurred and no event
exists, or would result from such Repeat Advances, that constitutes a Servicer
Default or Facility Event;

 

69

--------------------------------------------------------------------------------


 

(iii)          The representations and warranties of each of the Transaction
Parties in the Transaction Documents (other than the representations and
warranties in Clauses 4.1(q) (Representations and Warranties of the Borrower)
hereof and Section 3.01(f) of the Receivables Purchase Agreement
(Representations and Warranties of each Originator)) shall be true and correct
as of the date of such Repeat Advances and after giving effect thereto, except
to the extent such representation or warranty expressly relates to an earlier
date;

 

(iv)          All Fees required to be paid on or prior to the date of such
Repeat Advances in accordance with the Fee Letter and invoiced prior to such
date shall have been paid in full in accordance with the Fee Letter, provided
detailed invoices have been received by the Borrower and the Servicer;

 

(v)           No Originator Termination Event has occurred and is continuing;

 

(vi)          After giving effect to such Repeat Advances and the use of the
proceeds thereof in accordance with Clause 2.2(f) (Use of proceeds) (A) the
Percentage Factor does not exceed the Maximum Percentage Factor, and (B) the
aggregate outstanding principal amount of the Loans for all Lenders does not
exceed the Facility Limit.

 

4.             REPRESENTATIONS AND WARRANTIES

 

4.1           Representations and Warranties of the Borrower

 

The Borrower hereby represents and warrants to the Agents and the Lenders that,
on the Closing Date and as of the date of each Incremental Borrowing and each
Repeat Advances hereunder and (except with respect to subclauses (e), (i) and
(q) below and the second sentence of subclause (g) below) as of each Reporting
Date:

 

(a)           It (i) is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, (ii) is
duly qualified to do business in every other jurisdiction where the nature of
its business requires it to be so qualified unless such failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect,
(iii) has all organizational power and authority and all licenses,
authorizations, consents, approvals and qualifications of and from all Official
Bodies and other third parties required to perform its obligations under the
Transaction Documents to which it is a party and to carry on its business in
each jurisdiction in which its business is conducted.

 

(b)           The execution, delivery and performance by it of this Agreement
and the other Transaction Documents to which it is a party, including the
Borrower’s use of the proceeds of Loans (i) are within its organizational
powers, (ii) have been duly authorized by all necessary organizational action,
(iii) are in its interest and it will receive the benefit as a result of the
transactions contemplated by this Agreement and the other Transaction Documents
and the value of the consideration obtained

 

70

--------------------------------------------------------------------------------


 

by it under the transactions contemplated hereby and thereby is not less than
the value of, and is fully and fairly equivalent to, the consideration which it
provides, (iv) do not contravene or constitute a default under (A) its Organic
Documents, (B) any applicable Law, (C) any contractual restriction binding on or
affecting it or its property or (D) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, in each case unless such
failure would not be reasonably expected to have a Material Adverse Effect and
(v) do not result in or require the creation or imposition of any Adverse Claim
upon or with respect to any of its properties, in each case unless such Adverse
Claim would not be reasonably expected to have a Material Adverse Effect.  Each
Transaction Document to which the Borrower is a party has been duly executed and
delivered by the Borrower.

 

(c)           No authorization or approval or other action by, and no notice to
or filing or registration with, any Official Body or official thereof or any
third party (with the exception of the notifications and other actions referred
to in Clause 6.2 (Certain rights of the Administrative Agent)) is required for
the due execution, delivery and performance by it of this Agreement or any other
Transaction Documents to which it is a party or any other document to be
delivered by it hereunder or thereunder, except for the actions taken or
referred to in Schedule 4 (Condition precedent documents) all of which have been
(or on or before the Closing Date will have been) duly made or taken, as the
case may be, and are in full force and effect.

 

(d)           Each of this Agreement and the other Transaction Documents to
which it is a party constitutes the legal, valid and binding obligation of the
Borrower enforceable against it in accordance with its terms, subject to any
limitation on the enforceability thereof against the Borrower arising from the
application of any applicable Insolvency Law or by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

(e)           There are no actions, suits, investigations by an Official Body,
litigation or proceedings at law or in equity or by or before any Official Body
now pending or, to the actual knowledge of a Responsible Officer, threatened
against or affecting the Borrower or any of its businesses, properties or
revenues (i) which question the validity of this Agreement or any other
Transaction Document or any of the transactions contemplated hereby or thereby
(excluding any litigation or proceeding against any Obligor) or (ii) which
individually or in the aggregate could be reasonably expected to have a Material
Adverse Effect.  Borrower has complied in all respects with all applicable laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject, in each case unless the failure to comply with the same
would not reasonably be expected to have a Material Adverse Effect.  The
Borrower is not in any respect in default or violation of any order, judgment or
decree of any Official Body, in each case unless the failure to comply with the
same would not reasonably be expected to have a Material Adverse Effect.

 

71

--------------------------------------------------------------------------------


 

(f)            No proceeds of any Incremental Borrowing hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction which is subject
to Section 13 or 14 of the Securities Exchange Act of 1934, as amended.

 

(g)           Each Receivable treated as or represented to be a Pool Receivable
is owned by the Borrower, free and clear of any Adverse Claim (except as created
pursuant to the Transaction Documents).  The Eligible Receivables included in
Net Eligible Receivables Balance and owed by an Official Body (other than the
U.S. Federal Government) shall not exceed 2.0% of the Net Eligible Receivables
Balance at any time.  The Administrative Agent, for the benefit of the Secured
Parties, has a valid and perfected first priority security interest, ranking
ahead of any other encumbrance, security interest or pledge and the interest of
any other creditor of any Transaction Party in each Pool Receivable and in the
Related Security and Collections related thereto, the Facility Accounts and all
other Collateral, in each case, free and clear of any Adverse Claim (except as
created pursuant to the Transaction Documents).  Except for the filings required
under the Transaction Documents, no effective financing statement or other
instrument similar in effect is filed in any recording office listing any
Transaction Party as debtor, covering any Receivable, Related Security or other
Collateral, or any interest therein or proceeds thereof.

 

(h)           (i) Each Portfolio Report and Supplemental Report is complete and
accurate in all material respects as of its date, (ii) all other written
information, data, exhibits, documents, books, records and reports furnished by
or on behalf of the Borrower to any Secured Party in connection with this
Agreement, any other Transaction Document or any transaction contemplated
thereby are true and accurate in all material respects as of the date stated or
certified and do not contain any material misstatement of fact or omit to state
a material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading, and (iii) all
annual and quarterly financial statements of Borrower which have been furnished
by or on behalf of the Borrower (A) have been prepared in accordance with GAAP
consistently applied and (B) fairly present in all material respects the
financial condition of the Borrower as of the dates set forth therein and the
results of any operations of the Borrower and, if applicable, its consolidated
Subsidiaries for the periods ended on such dates, subject to year-end
adjustments and the absence of footnotes in the case of unaudited statements.

 

(i)            It has (i) timely filed or caused to be filed all Tax returns
required to be filed, except to the extent failure to file would not reasonably
be expected to have a Material Adverse Effect, and (ii) paid or made adequate
provision for the payment of all Taxes, assessments and other governmental
charges due and payable by it except to the extent such Taxes, assessments or
other governmental charges are being contested in good faith by appropriate
proceedings and the Borrower has set aside on its books adequate reserves in
accordance with GAAP.  The Borrower

 

72

--------------------------------------------------------------------------------


 

either (i) qualifies as a qualified subchapter S subsidiary within the meaning
of IRC Section 1361 and 1362 or (ii) is a disregarded entity and not treated as
an entity separate from the Parent for U.S. federal tax purposes.

 

(j)            (i)  The principal places of business and chief executive office
of Borrower and the offices where it keeps all of its Records are located at the
address(es) listed on Schedule 2 (Address and Notice Information) to this
Agreement or such other locations of which the Administrative Agent has been
notified in accordance with Clause 5.1(h) (Further Assurances; Changes in Name
or Jurisdiction of Organization, etc.) in jurisdictions where all action
required by such Clause 5.1(h) has been taken and completed.  (ii) Borrower is a
limited liability company organized under the laws of the State of Delaware and
its Federal Employer Identification Number is 26-1949042.

 

(k)           (i) The names and addresses of all the Facility Account Banks
together with the account numbers of the Facility Accounts and the post office
box number and address of each Lock-Box at such Facility Account Banks are as
specified in Schedule 5 (Facility Accounts and Account Banks), as such Schedule
5 (Facility Accounts and Account Banks) may be updated from time to time
pursuant to Clause 5.1(g) (Deposits to Borrower Accounts).  (ii) All Facility
Accounts are subject to a valid and enforceable Security Document and the
Administrative Agent, on behalf of the Secured Parties, has a valid and
perfected security interest or pledge of the Facility Accounts, free and clear
of any Adverse Claims except, as created pursuant to the Transaction Documents. 
Borrower has not granted any Person, other than the Administrative Agent as
contemplated by the Transaction Documents, ownership, dominion or control of any
Lock-Box or Facility Account or the right to the ownership, dominion or control
of any such Lock-Box or Facility Account at a future time or upon the occurrence
of a future event.  All Obligors have been instructed to pay all amounts owed in
respect of Receivables to a Collection Account (or the related Lockbox described
in Schedule 5 (Facility Accounts and Account Banks), subject to Transition
Exceptions.  The Borrower will use commercially reasonably efforts to permit
only Collections and other amounts payable in respect of Pool Receivables to be
deposited into the Borrower Accounts.  Each of the Facility Account Banks is an
Eligible Account Bank.

 

(l)            Since its organization, the Borrower has not used any company
name, tradename or doing-business-as name other than the name in which it has
executed this Agreement.

 

(m)          The Borrower was organized on February 7, 2008 under the Laws of
the State of Delaware and the Borrower did not engage in any business activities
prior to such date.  The Borrower has no Subsidiaries.  Servicer owns, directly
or indirectly, 100% of the issued and outstanding Equity Interests of Borrower,
free and clear of any Adverse Claim.  Such Equity Interests are validly issued,
fully paid and nonassessable, and there are no options, warrants or other rights
to acquire securities of Borrower.

 

73

--------------------------------------------------------------------------------


 

(n)           The Borrower is not required to be registered as an “investment
company” as defined in the Investment Company Act of 1940.

 

(o)           The Borrower is able to pay its debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured.  The Borrower has sufficient capital with which to conduct
the business in which it is engaged.  The Borrower does not intend to, and does
not believe that it will, incur debts or liabilities beyond its ability to pay
such debts and liabilities as they mature, taking into account the timing and
amounts of cash to be received by it and the timing and amounts of cash to be
payable on or in respect of its Indebtedness.  The Borrower is not insolvent and
does not expect to become insolvent as a result of its performance of its
obligations under the Transaction Documents.

 

(p)           With respect to each Receivable treated as or represented to be a
Pool Receivable, the Borrower received such Receivable as a contribution to its
capital or purchased such Receivable from the Parent and Parent (if Parent was
not the Originator of such Receivable) purchased such Receivable from a
Sub-Originator, in accordance with the terms of the Receivables Purchase
Agreement, and in the case of any such purchase, in exchange for payment (made
by the Borrower to Parent and by Parent (if Parent was not the Originator of
such Receivable) to such Sub-Originator in accordance with the provisions of the
Receivables Purchase Agreement) of cash, an addition to the principal amount of
the Intercompany Note, another form of deferred consideration permitted under
the Receivables Purchase Agreement, or a combination thereof in an amount which
constituted fair consideration.  Each such purchase, acquisition or other
transaction referred to above shall not have been made for or on account of an
antecedent debt owed by Sub-Originator to Parent (if Parent was not the
Originator of such Receivable) or by Parent to the Borrower, and no such sale,
acquisition or other transaction is or may be voidable or subject to avoidance
under any section of any applicable Insolvency Law or by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

(q)           Each of the representations and warranties of the Borrower
contained in the Transaction Documents (other than this Agreement) is complete
and correct and the Borrower hereby makes each such representation and warranty
to, and for the benefit of, the Administrative Agent and the Secured Parties as
if the same were set forth in full herein.

 

(r)            Borrower has not made any change to the Credit and Collection
Policy except as permitted by Clause 5.1(k) (Nature of Business; Credit and
Collection Policies).

 

(s)           With respect to each Receivable transferred to Borrower under the
Receivables Purchase Agreement, reasonably equivalent value has been given by
Borrower to Parent, and by Parent to the Sub-Originator,  in consideration
therefor and such transfer was not made for or on account of an antecedent
debt.  No transfer by any Originator or by Parent of any Receivable under the
Receivables Purchase

 

74

--------------------------------------------------------------------------------


 

Agreement is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.  Each remittance of Collections
to the Administrative Agent, the Funding Agent or the Lenders hereunder will
have been (i) in payment of a debt incurred in the ordinary course of the
Borrower’s business or financial affairs and (ii) made in the ordinary course of
the Borrower’s business or financial affairs.

 

5.             COVENANTS

 

5.1           Covenants of the Borrower

 

Until the Final Payout Date:

 

(a)           Compliance with Laws, Etc.

 

The Borrower will comply in all material respects with all applicable Laws and
preserve and maintain its organizational existence, rights, franchises,
qualifications, and privileges.

 

(b)           Offices, Records and Books of Account

 

The Borrower will keep its records concerning the Pool Receivables at (i) the
address of the Borrower specified in Clause 11.2 (Notices, etc.) as of the date
of this Agreement or (ii) upon fifteen (15) days prior written notice to the
Administrative Agent and each Funding Agent, at any other locations in
jurisdictions where all actions necessary or requested by the Administrative
Agent to protect and perfect its security interest in the Collateral have been
taken and completed.  The Borrower also will maintain and implement, or cause
the Servicer to maintain and implement, administrative and operating procedures
(including an ability to recreate records to the extent necessary evidencing
Receivables, any Related Security with respect thereto and related Contracts in
the event of the loss or destruction of the originals thereof), and keep and
maintain all documents, books, records and other information necessary for the
collection of all Receivables, Related Security with respect thereto, the
Facility Accounts and the other Collateral (including records adequate to permit
the daily identification of each Receivable and all Collections thereof and
adjustments thereto).  The Borrower shall give the Funding Agents prompt notice
of (i) any change in its administrative and operating procedures referred to in
the previous sentence that would materially affect (A) data or calculations
included in any Portfolio Report or used to determine the existence of a
Facility Event, (B) financial tests, (C) revenue recognition or (D) otherwise
relate to the Collateral, and (ii) any change of the Chief Financial Officer,
Treasurer, Controller, Assistant Treasurer or Assistant Controller of Tribune
Company or the Chief Financial Officer of the Tribune Publishing Segment and the
Chief Financial Officer of the Tribune Broadcasting Segment, and any allegation
of criminal misconduct or fraud by any such Person involved in the origination
or servicing of Receivables.

 

75

--------------------------------------------------------------------------------


 

(c)           Sales, Liens, Etc.

 

The Borrower will not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, the Receivables, the Related Security, any Facility Account,
any other Collateral or any other asset of the Borrower, or assign any right to
receive income in respect thereof; or permit any Equity Interests of the
Borrower to be subject to any Adverse Claim.  Nothing in this Clause
5.1(c) shall prevent the Borrower from making Restricted Payments otherwise
permitted under Clause 5.1(m).

 

(d)           Extension or Amendment of Pool Receivables and Contracts

 

Except as provided in Clause 2.2(c) (Duties of the Servicer) of the Servicing
Agreement, the Borrower will not (i) extend, amend, waive or otherwise modify
the terms of any Pool Receivable or any Related Security, or (ii) amend, waive
or otherwise modify any term or condition of any Contract related thereto in a
manner that could reasonably be expected to adversely affect the collectibility
of the Pool Receivables or could otherwise reasonably be expected to have a
Material Adverse Effect.

 

(e)           Changes to Senior Credit Agreement

 

The Borrower will provide drafts and executed copies of each amendment,
modification or waiver of the Senior Credit Agreement (including without
limitation any interest, fees or other pricing in connection therewith) to the
Funding Agents contemporaneously with the delivery thereof to the lenders under
the Senior Credit Agreement; provided that each Lender hereunder shall have been
deemed to receive such information, amendment or modification in its capacity as
a Lender hereunder if it (or an Affiliate thereof) received such information,
amendment or modification in its capacity as a lender under the Senior Credit
Agreement.

 

(f)            Change in Payment Instructions to Obligors

 

Subject to the Transition Exceptions, the Borrower will not, and will not permit
an Originator or a Servicer Party to, add or terminate any Facility Account from
those listed in Schedule 5 (Facility Accounts and Facility Account Banks) or
make, or permit an Originator or Servicer Party to make, any change in any
instruction to Obligors regarding payments to be made in respect of the
Receivables or payments to be made to any Facility Account unless (i) an Obligor
is instructed to pay another existing Facility Account and the original Facility
Account remains open for at least three (3) months following such instruction,
or (ii) the Administrative Agent and each Funding Agent shall have received at
least ten (10) Business Days prior written notice of such addition, termination
or change (including an updated Schedule 5 (Facility Accounts and Facility
Account Banks)) and a fully executed Account Control Agreement with respect to
each new Facility Account has been delivered to the Administrative Agent. 
Subject to

 

76

--------------------------------------------------------------------------------


 

the Transition Exceptions, each Borrower Account and the Cash Reserve Account
shall be maintained at all times in the name of the Borrower, except as
otherwise agreed by the Administrative Agent. Each other Facility Account shall
be maintained at all times in the name specified in Schedule 5.

 

(g)           Deposits to Borrower Accounts

 

If the Borrower shall receive any Collections directly, the Borrower shall (or
will cause the Servicer to) promptly (and in any event within one Business Day)
cause such Collections to be deposited into a Collection Account or a Borrower
Concentration Account.  The Borrower will use commercially reasonable efforts to
(and will cause the Servicer Parties to use commercially reasonable efforts to)
prevent funds which do not constitute Collections of Receivables from being
deposited into any Borrower Account.

 

(h)           Further Assurances; Change in Name or Jurisdiction of
Organization, Etc.

 

(i)            The Borrower agrees from time to time, at its expense, promptly
to execute and deliver all further instruments and documents, and to take all
further actions, that may be necessary, or that the Administrative Agent may
reasonably request, to perfect, protect or more fully evidence the
Administrative Agent’s first priority perfected security interest in the
Receivables, the Related Security, the Facility Accounts and the other
Collateral, or to enable the Conduit Lenders, the Committed Lenders, the Funding
Agents or the Administrative Agent to exercise and enforce their respective
rights and remedies under the Transaction Documents.  Without limiting the
foregoing, the Borrower will, upon the request of the Administrative Agent,
execute and file such financing or continuation statements, or amendments
thereto, and such other instruments and documents, that may be necessary, or
that the Administrative Agent may request, to perfect, protect or evidence the
Administrative Agent’s security interest in the Receivables, the Related
Security, the Facility Accounts and the other Collateral.  The Borrower
authorizes the Administrative Agent to file financing or continuation statements
or similar instruments, and amendments thereto and assignments thereof, relating
to the Receivables, the Related Security, the Facility Accounts and the other
Collateral for the purpose of evidencing or protecting its first priority
perfected security interest in connection therewith without the signature of the
Borrower.  A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by Law.

 

(ii)           The Borrower will at all times be organized under the laws of the
State of Delaware and will not take any action to change its jurisdiction of
organization.

 

(iii)          The Borrower will not change its name, identity, organizational
structure, location, registered office, its principal place of management or tax

 

77

--------------------------------------------------------------------------------


 

identification number or make any other change which could render any financing
statement or similar instrument filed in connection with any Transaction
Document seriously misleading or otherwise ineffective under applicable Law,
unless the Administrative Agent shall have received at least 30 days’ advance
written notice of such change prior to the effectiveness thereof and all action
by the Borrower necessary or appropriate to perfect or maintain the perfection
and priority of the Administrative Agent’s security interest in the Receivables,
the Related Security, the Facility Accounts and the other Collateral (including
the filing of all financing statements or similar instruments and the taking of
such other action as the Administrative Agent may request in connection with
such change) shall have been duly taken.

 

(i)            Separateness

 

The Borrower acknowledges that the Lenders are entering into this Agreement in
reliance on the Borrower’s identity as separate from the other Transaction
Parties, and shall take all reasonable steps, including, without limitation, all
steps that the Administrative Agent or any Lender may from time to time
reasonably request, to maintain the Borrower’s identity as a separate legal
entity and to make it manifest to third parties that the Borrower is an entity
with assets and liabilities distinct from those of the Transaction Parties and
any Affiliates thereof and not just a division of a Transaction Party or any
such Affiliate.  Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein:

 

(i)            The Borrower will pay its own liabilities out of its own funds. 
Without limiting the foregoing, the Borrower shall compensate all employees,
consultants and agents directly, from Borrower’s own funds, for services
provided to Borrower by such employees, consultants and agents and, to the
extent any employee, consultant or agent of Borrower is also an employee,
consultant or agent of Tribune or any Affiliate thereof, allocate the
compensation of such employee, consultant or agent between Borrower and Tribune
or such Affiliate, as applicable, on a basis that reflects the services rendered
to Borrower and Tribune or such Affiliate, as applicable.

 

(ii)           The Borrower will hold itself out and identify itself as a
separate and distinct entity under its own name and not as a division or part of
any other Person.

 

(iii)          The Borrower will promptly correct any misunderstanding of which
it has knowledge regarding its separate existence and identity.

 

(iv)          The Borrower will prepare and maintain its own full and complete
books, records and financial statements separate from any other Person.  The
Borrower’s financial statements will comply with GAAP.

 

78

--------------------------------------------------------------------------------


 

 

(v)

The Borrower will maintain at least one bank account in its own name.

 

 

 

 

(vi)

The Borrower will not assume or guarantee or become obligated for debts of any
Person and no Person will assume or guarantee or become obligated for the debts
of the Borrower, other than as provided in the Transaction Documents. The
Borrower will not hold its credit out as being available to satisfy the
obligations of any other Persons.

 

 

 

 

(vii)

The Borrower will not acquire obligations or securities of any Person except as
otherwise expressly contemplated in the Transaction Documents. The Borrower will
not make loans, advances or otherwise extend credit to any Person except as
expressly contemplated by the Transaction Documents.

 

 

 

 

(viii)

Except to the extent provided in the Transaction Documents, the Borrower will
not commingle any of its money or other assets with the money or assets of any
other Person.

 

 

 

 

(ix)

Except as expressly contemplated in the Transaction Documents, the Borrower will
engage in transactions and conduct all other business activities solely in its
own name and through its own authorized officers and agents. The Borrower will
present itself to the public as a separate company. Except to the extent
provided in, or anticipated by, the Transaction Documents, no Person will be
appointed agent of the Borrower.

 

 

 

 

(x)

The Borrower will duly observe, in a timely manner in all material respects, all
obligations, including any filing and publication requirements, of a limited
liability company organized under the laws of the State of Delaware.

 

 

 

 

(xi)

The Borrower shall clearly identify its offices (by signage or otherwise) as its
offices and, if such office is located in the offices of Tribune, Borrower shall
lease such office at a fair market rent.

 

 

 

 

(xii)

The Borrower shall have separate stationery, invoices and checks in its own
name.

 

 

 

 

(xiii)

The Borrower shall conduct all transactions with the other Transaction Parties
strictly on an arm’s-length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between Borrower and such Transaction Party on the basis of actual use to the
extent practicable and, to the extent such allocation is not practicable, on a
basis reasonably related to actual use.

 

 

 

 

(xiv)

The Borrower shall at all times have a Board of Directors consisting of three
members, at least one member of which is an Independent Director.

 

79

--------------------------------------------------------------------------------


 

(xv)         The Borrower shall maintain its organizational charter in
conformity with this Agreement, such that it does not amend, restate, supplement
or otherwise modify its Certificate of Formation or Limited Liability Company
Agreement in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents.

 

(xvi)        The Borrower shall otherwise act in a manner consistent with the
assumptions set forth in the opinion as to the bankruptcy matters delivered by
Sidley Austin LLP to the Funding Agents on the Closing Date.

 

(j)            Transaction Documents

 

(i)            Except as permitted under Clause 11.14 (Limitation on the
Addition and Termination of Sub-Originators) or as otherwise expressly permitted
by the Transaction Documents, the Borrower will not terminate, amend, waive or
modify, suffer to exist or consent to any termination, amendment, waiver or
modification of, any provision of any Transaction Document or grant any other
consent or other indulgence under any Transaction Document, in each case,
without the prior written consent of the Administrative Agent and the Required
Funding Agents.

 

(ii)           The Borrower will perform all of its obligations under the
Transaction Documents and will enforce the Transaction Documents in accordance
with their respective terms.  With respect to any Receivable purchased by
Borrower from Parent, or by Parent from any other Originator, such sale shall be
effected under, and in compliance with the terms of, the Receivables Purchase
Agreement, including, without limitation, the terms relating to the amount and
timing of payments to be made to Parent or to such other Originator in respect
of the purchase price for such Receivable.

 

(k)           Nature of Business; Credit and Collection Policies

 

The Borrower will not engage in any business other than the purchase and
financing of Receivables, Related Security and Collections originated by the
Originators pursuant to and in accordance with terms of the Transaction
Documents.  The Borrower will not create or form any Subsidiary.  The Borrower
will not amend, modify, change or repeal any of its Organic Documents without
the prior written consent of the Required Funding Agents, which consent shall
not be unreasonably withheld.  The Borrower will not make any change in the
Credit and Collection Policies without the prior written consent of the
Administrative Agent, except in either case for any such change in a Credit and
Collection Policy (i) that would not (A) impair the collectibility of the Pool
Receivables in any material respect, (B) otherwise have a Material Adverse
Effect or (C) adversely affect in any material respect the interests or remedies
of the Secured Parties or (ii) as required by applicable Law.  The Borrower will
not have any employees.

 

80

--------------------------------------------------------------------------------


 

(l)            Mergers, Etc.

 

The Borrower will not liquidate or dissolve or merge with or into or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person.

 

(m)          Distributions, Etc.

 

The Borrower will not (i) declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any Equity Interests in the Borrower, or return any capital to its
members as such, or purchase, retire, defease, redeem or otherwise acquire for
value or make any payment in respect of any membership interest of the Borrower
or any warrants, rights or options to acquire any membership interests of the
Borrower, now or hereafter outstanding, (ii) prepay, purchase or redeem any
Indebtedness (other than Indebtedness hereunder), (iii) lend or advance any
funds, (iv) repay any loans or advances to, for or from any of its Affiliates
(the amounts described in Clauses 5.1(m)(i) to (iv) being referred to as
“Restricted Payments”); provided, however, that the Borrower may (x) purchase
Receivables and any Related Security and Collections related thereto, and
(y) pay amounts owing in respect of the Intercompany Note, and (z) provided
that, after giving effect thereto, no Facility Event has occurred and is
continuing and the Borrower’s Net Worth is not less than the Required Capital
Amount, make distributions to Parent, in each case in accordance with the terms
and conditions of the Transaction Documents, including Clause 2.6 (Application
of Collections prior to Facility Termination Date), Clause 2.7 (Application of
Collections after Facility Termination Date) and Clause 3 (Conditions of
Incremental Borrowings).

 

(n)           Indebtedness

 

The Borrower will not create, incur, guarantee, assume or suffer to exist any
Indebtedness or other liabilities, whether direct or contingent, funded or
unfunded, other than (i) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (ii) the incurrence of obligations under this Agreement,
(iii) the incurrence of other obligations pursuant to, and, as expressly set
forth in, the Transaction Documents or (iv) the incurrence of operating expenses
in the ordinary course of business.

 

(o)           Taxes

 

The Borrower will (i) file all Tax returns and reports required by Law to be
filed by it, except to the extent failure to file would not reasonably be
expected to have a Material Adverse Effect, and (ii) promptly pay all Taxes and
governmental

 

81

--------------------------------------------------------------------------------


 

charges at any time owing by it except to the extent such Taxes or governmental
charges are being contested in good faith by appropriate proceedings and the
Borrower has set aside on its books adequate reserves in accordance with GAAP. 
The Borrower will pay when due any Taxes (other than Excluded Taxes) payable by
the Borrower in connection with the Collateral.  The Borrower agrees to take all
actions and to do all things necessary or appropriate to maintain its status as
either (i) a qualified subchapter S subsidiary within the meaning of IRC
Section 1361 and 1362 or (ii) a disregarded entity not treated as an entity
separate from the Parent for U.S. federal tax purposes.

 

(p)           Enforcement

 

The Borrower on its behalf, and on behalf of the Secured Parties, shall (or
shall cause the Servicer Parties to) promptly enforce all covenants and
obligations in its favor of the other Transaction Parties under the Transaction
Documents.  The Borrower will take all actions to perfect and enforce its rights
and interests (and the rights and interests of the Administrative Agent and the
Secured Parties as assigns of Borrower) under the Transaction Documents
(excluding this Agreement, the Security Agreement and the Fee Letter) as the
Administrative Agent or the Required Funding Agents may from time to time
request, including making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in any such Transaction
Document.  The Borrower shall also deliver consents, approvals,
acknowledgements, directions, notices, waivers and take such further actions
thereunder as may be directed by the Administrative Agent.

 

(q)           Collateral

 

The Borrower will cause all Collateral, including Borrower Accounts and the Cash
Reserve Account, to be subject at all times to a first priority perfected
security interest in favor of the Administrative Agent, (subject only to any
Adverse Claims of any applicable Facility Account Banks at which a Borrower
Account or the Cash Reserve Account is maintained (as set forth in the
applicable Account Control Agreement) and the Transition Exceptions.

 

(r)            Change in Accountants or Accounting Policies

 

The Borrower shall promptly notify the Administrative Agent of any change in its
outside accountants or material change in its accounting policies that relate to
the Receivables, that affect the reports required to be delivered hereunder or
that could reasonably be expected to have a Material Adverse Effect.

 

(s)           Power of Attorney

 

The Borrower will not voluntarily revoke or attempt to revoke any power of
attorney granted by it in connection with the transactions contemplated by the
Transaction Documents.

 

82

--------------------------------------------------------------------------------


 

(t)            Instruments

 

The Borrower shall not take any action to cause any Pool Receivable not
evidenced by a negotiable instrument upon origination to become evidenced by a
negotiable instrument, except in connection with the enforcement or collection
of a Defaulted Receivable or otherwise in accordance with the Servicer’s
standard operating procedures.

 

(u)           Delivery of Financial Statements; Litigation; Other Information

 

The Borrower shall deliver to the Administrative Agent (i) within 90 days after
the close of each of its fiscal years, a copy of its unaudited financial
statements prepared in accordance with GAAP, including a balance sheet and the
related consolidated statements of income, cash flows and changes in the
membership interests of members, in each case setting forth figures for such
fiscal year and the previous fiscal year, (ii) within two (2) Business Days of a
Responsible Officer of the Borrower or the Servicer learning thereof, written
notice to the Administrative Agent and the Funding Agent of any action, suit,
investigation by an Official Body, litigation or proceedings at law or in equity
or by or before an Official Body pending or threatened against or affecting the
Borrower or any of its business, property or revenues, and (iii) promptly upon
request, such other information as any Funding Agent shall reasonably request
with respect to the Transaction Parties or their assets.

 

(v)           Licenses, Etc.

 

The Borrower shall maintain in full force and effect all licenses, approvals,
authorizations, consents, registrations and notifications which are at any time
required in connection with the performance of its duties and obligations
hereunder and under the other Transaction Documents, except where the absence of
the same would not have a Material Adverse Effect.

 

(w)          Title

 

At all times on and after the Closing Date until the Final Payout Date (i) all
actions to be taken in order to perfect and protect the interests of the
Administrative Agent and the other Secured Parties in the Pool Receivables and
the Related Security and Collections related thereto, the Borrower Accounts, the
Cash Reserve Account and all other Collateral against any Adverse Claim or the
interest of any creditor of or purchaser from any Transaction Party will have
been duly taken in each jurisdiction necessary for such purpose, (ii) all
registrations, financing statements, notices, instruments and documents required
to be recorded or filed in order to perfect and protect interests of the
Administrative Agent and the other Secured Parties in the Pool Receivables and
the Related Security and Collections related thereto, the Borrower Accounts, the
Cash Reserve Account and all other Collateral against any Adverse Claim or the
interest of any creditor of, or purchaser from, any Transaction Party will have
been duly executed, filed

 

83

--------------------------------------------------------------------------------


 

or served in or on the appropriate filing office, Official Body or other Person
in each jurisdiction necessary for such purpose and (iii) all fees and Taxes, if
any, payable in connection with such actions and filings shall have been paid in
full when or before due.

 

(x)            Performance and Compliance with Contracts and Credit and
Collection Policies

 

The Borrower will, at its expense, timely and fully comply with the Credit and
Collection Policies except where failure to comply would not be reasonably
expected to have a Material Adverse Effect.

 

5.2           Inspections; Agreed Upon Procedures Audit

 

Until the Final Payout Date, the Borrower will, and will cause each Servicer
Party to, at its respective expense (but subject to the last sentence of this
Clause), during regular business hours as requested by the Administrative Agent
and/or any Funding Agent upon (absent a Facility Event) reasonable prior notice,
permit the Administrative Agent, any Funding Agent, or their respective agents
or representatives (including independent accountants or consultants) (a) to
conduct periodic audits of, or to perform agreed upon procedures with respect
to, the Receivables, the Related Security, the other Collateral and the related
books and records, including the Contracts, and collections systems of the
Borrower, or the applicable Servicer Party, as the case may be, (b) to examine
and make copies of and abstracts from all documents, purchase orders, invoices,
agreements, books, records and other information (including computer programs,
tapes, discs, cards, data processing software, storage media and related
property and rights) in the possession or under the control of the Borrower or
the applicable Servicer Party, as the case may be, relating to Receivables, the
Related Security and the other Collateral, including the Contracts (c) to visit
the offices and properties of the Borrower or the applicable Servicer Party, as
the case may be, for the purpose of examining such materials described in
Clauses 5.2(a) and (b), and to discuss matters relating to Receivables, the
Related Security and the other Collateral or the Borrower’s, or the applicable
Servicer Parties’ performance under the Transaction Documents or under the
Contracts with any of the officers or employees of the Borrower, or the
applicable Servicer Party, as the case may be, having knowledge of such
matters.  Unless a Facility Event has occurred, the Borrower shall not be liable
for the expense of more than two audits or agreed upon procedures reports during
any fiscal year of the Servicer, and any additional audits or agreed upon
procedures reports shall be at the expense of the Lenders.

 

6.             ADMINISTRATION AND COLLECTION OF RECEIVABLES

 

6.1           Designation of Servicer

 

The servicing, administration and collection of the Pool Receivables shall be
conducted by the Servicer so designated under the Servicing Agreement from time
to time.

 

84

--------------------------------------------------------------------------------


 

6.2           Certain Rights of the Administrative Agent

 

(a)           The Administrative Agent may (and if so directed by the Required
Funding Agents, shall), at any time have each Borrower Account and the Cash
Reserve Account transferred into the name of the Administrative Agent for the
benefit of the Secured Parties.  The Administrative Agent may (and, if so
directed by the Required Funding Agents, shall) assume exclusive control of the
Borrower Accounts.  The Administrative Agent may take such actions to effect
such transfer or assumption as it may determine to be necessary or appropriate
(including delivering the notices attached to the applicable Security
Documents).  The Administrative Agent and the Funding Agents agree that the
Administrative Agent will not effect such transfer or assumption with respect to
any Facility Account other than the Cash Reserve Account unless a Facility Event
has occurred.  The Administrative Agent shall have exclusive control with
respect to the Cash Reserve Account at all times.

 

(b)           Following the occurrence and during the continuation of a Trigger
Event, at the Administrative Agent’s request (acting either on its own
initiative or at the request of the Required Funding Agents) and at the
Borrower’s expense, the Borrower shall, or shall cause each Servicer Party to
(and if any Servicer Party shall fail to do so within two Business Days, the
Administrative Agent may) take any or all of the following actions:

 

(i)            The Borrower or such Servicer Party shall execute any power of
attorney or other similar instrument and/or take any other action necessary to
give effect to the notice and directions described in this Clause, including any
action required (x) to convey or perfect the Borrower’s title or the
Administrative Agent’s security interest in the Pool Receivables and Related
Security, or (y) to be taken so that the obligations or other indebtedness of
such Obligors in respect of any Pool Receivables and any Related Security with
respect thereto may no longer be legally satisfied by payment to the applicable
Originator or any of its Affiliates.

 

(ii)           The Borrower or such Servicer Party shall (A) assemble all of the
Contracts, documents, instruments and other records (including computer tapes
and disks) that evidence or relate to the Collateral, or that are otherwise
necessary to collect the Collateral, and shall make the same available to the
Administrative Agent at a place selected by the Administrative Agent or its
designee, and (B) segregate all cash, checks and other instruments received by
it from time to time constituting Collections of Collateral in a manner
acceptable to the Administrative Agent and, promptly upon receipt, remit all
such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Administrative Agent or its designee.

 

(iii)          The Borrower or such Servicer Party shall (and without limiting
any rights of the Administrative Agent granted elsewhere under the Transaction

 

85

--------------------------------------------------------------------------------


 

Documents) (A) notify each Obligor of Pool Receivables of the transfer, sale,
trust, assignation and assignment of the Pool Receivables and the Related
Security with respect thereto pursuant to the Transaction Documents and of the
Borrower’s ownership of, and the Administrative Agent’s security interest in,
the Pool Receivables and the Related Security with respect thereto, and
(B) direct such Obligors that payments under any Pool Receivable or any Related
Security with respect thereto be made directly to the Administrative Agent or
its designee.

 

(c)           Following the occurrence and during the continuation of a Trigger
Event, the Borrower authorizes the Administrative Agent to take any and all
steps in the Borrower’s name and on behalf of the Borrower that are necessary in
the determination of the Administrative Agent, to collect amounts due under the
Collateral, including (i) endorsing the Borrower’s or any other Transaction
Party’s name on checks and other instruments representing Collections, and
(ii) enforcing the Receivables and the Related Security and the Security
Agreements and other Transaction Documents, including to ask, demand, collect,
sue for, recover, compromise, receive and give acquittance and receipts for
moneys due and to become due under or in connection with therewith and to file
any claims or take any action or institute any proceedings that the
Administrative Agent (or such designee) may deem to be necessary for the
collection thereof or to enforce compliance with the terms and conditions of, or
to perform any obligations or enforce any rights of the Borrower or any other
Transaction Party in respect of, the Receivables and the Related Security and
the other Transaction Documents.

 

6.3           Performance of Obligations

 

(a)           If the Servicer or the Borrower fails to perform any of its
obligations under this Agreement or any other Transaction Document, taking into
account any applicable grace periods and/or right to remedy breaches, the
Administrative Agent may (but shall not be required to) itself perform, or cause
performance of, such obligation; and the Administrative Agent’s costs and
expenses incurred in connection therewith shall be payable by the Servicer or
the Borrower, as applicable.

 

(b)           The Borrower shall, and shall cause the Servicer to, perform their
respective obligations, and exercise their respective rights, under the
Contracts and the Transaction Documents to the same extent as if a security
interest therein had not been granted to the Administrative Agent.  The exercise
by the Administrative Agent on behalf of the Secured Parties of their rights
under this Agreement shall not release the Servicer or the Borrower from any of
their duties or obligations with respect to any Contracts or Transaction
Documents.  None of the Administrative Agent, the Lenders or the Funding Agents
shall have any obligation or liability with respect to any Transaction Documents
or Contracts, nor shall any of them be obligated to perform the obligations of
any Transaction Party under any Transaction Document or Contract.

 

86

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent’s rights and powers under this Clause 6
and under the Servicing Agreement shall not subject the Administrative Agent to
any liability if any action taken by it proves to be inadequate or invalid nor
shall such powers confer any obligation whatsoever upon the Administrative
Agent.

 

6.4           Backup Servicing Agreement

 

Each of the Borrower and the Servicer agrees that within sixty (60) days of the
Closing Date, the Borrower and Servicer will enter into a Backup Servicing
Agreement, in form and substance satisfactory to the Administrative Agent, with
Hewlett-Packard or such other backup servicer as may be acceptable to the
Administrative Agent, in which such backup servicer agrees to assume
responsibility for servicing the Pool Receivables as a replacement Servicer
(following such replacement, the “Replacement Servicer”); provided that (i) the
scope of the services to be provided by the Replacement Servicer with respect to
all Pool Receivables shall include (A) all of the services currently performed
by Hewlett Packard-Costa Rica with respect to a portion of the Pool Receivables
and (B) such other reporting and other services as the Administrative Agent
reasonably deems necessary to realize the value of such Receivables for the
benefit of the Secured Parties and to protect the rights and interests of the
Secured Parties with respect to the Collateral, (ii) the pricing for such
services shall be set forth in such agreement and reasonably acceptable to the
Administrative Agent, and (iii) the Transaction Parties shall have agreed to
such actions as are reasonably necessary to enable the Replacement Servicer to
perform its obligations thereunder at the request of the Administrative Agent
following a Servicer Default, subject to such exceptions as the Administrative
Agent shall agree.  It is understood and agreed that such backup servicer shall
not be required to replicate the Servicer’s Chicago-based systems.  The Servicer
shall provide current data to the backup servicer in a format compatible with
the backup servicer’s systems.

 

7.             TRIGGER EVENTS AND TERMINATION EVENTS

 

7.1           Trigger Events

 

If any of the following events (each, a “Trigger Event”) shall occur and be
continuing:

 

(a)           Any of the following shall occur:

 

(i)            any Transaction Party shall fail to make any payment of Interest
or Fees required to be made by it hereunder or under any other Transaction
Document when due hereunder or thereunder, or shall fail to deposit Collections
(other than Deemed Collections) when such Collections are required to be
deposited by it under a Transaction Document and such failure shall continue for
two (2) Business Days after the earlier of written notice to such Transaction
Party or actual knowledge of a Responsible Officer of a Transaction Party;

 

87

--------------------------------------------------------------------------------


 

(ii)           any Transaction Party shall fail to make any deposit of Deemed
Collections required to be made by it hereunder or under any Transaction
Document to which it is a party when due hereunder or thereunder, and such
failure shall continue for two (2) Business Days after the earlier of written
notice to such Transaction Party or a Responsible Officer of a Transaction Party
having actual knowledge of such failure;

 

(iii)          the Borrower shall fail to make any payment of principal on any
Loan when due;

 

(iv)          any Transaction Party shall fail to make any other payment or
deposit required to be made by it hereunder or under any other Transaction
Document to which it is party when due hereunder or thereunder, and such failure
shall continue for ten (10) calendar days after the earlier of written notice to
such Transaction Party or a Responsible Officer of a Transaction Party having
actual knowledge of such failure;

 

(v)           any Monthly Report or Supplemental Report shall not have been
delivered within two (2) Business Days of the date when due; provided that if
the failure to deliver such report results from a Force Majeure Event, the grace
period in this clause shall be three (3) Business Days instead of two
(2) Business Days;

 

(vi)          any Interim Report shall not have been delivered within one
(1) Business Day of the date when due; provided that, if the failure to deliver
such report results from a Force Majeure Event, the grace period in this clause
shall be two (2) Business Days instead of one (1) Business Day; or

 

(vii)         during any calendar month more than two Interim Reports shall not
have been delivered when due other than by reason of a Force Majeure Event not
to exceed two weeks in duration;

 

(b)           other than as addressed in Clauses 7.1(a) and 7.2(a), any
Transaction Party shall fail to perform or observe any term, covenant or
agreement contained in this Agreement or any other Transaction Document to which
such Transaction Party is a party and, if such failure relates to a Specified
Provision and is capable of being remedied, such Transaction Party shall have
failed to remedy such failure within fifteen (15) Business Days after the
earlier of such Transaction Party receiving written notice of such failure or a
Responsible Officer of a Transaction Party having actual knowledge of such
failure;

 

(c)           an “Event of Default” shall occur under, and as defined in, the
Senior Credit Agreement;

 

(d)           the Administrative Agent, on behalf of the Secured Parties, shall,
for any reason, fail or cease to have a valid and perfected first priority
charge, security interest or pledge in the Collateral prior to all other
interests, or there shall exist any Adverse Claims on such Collateral (except as
arising under the Transaction Documents);

 

88

--------------------------------------------------------------------------------


 

(e)           a Servicer Default or Facility Termination Event shall occur;

 

(f)            other than as permitted by Clause 11.14 (Limitations on Addition
and Termination of Originators), any Change of Control shall occur with respect
to Tribune or the Parent shall cease to own (i) directly 100% of the Equity
Interests of the Borrower or (ii) directly or indirectly 100% of the Equity
Interest of each Sub-Originator;

 

(g)           the Percentage Factor exceeds the Maximum Percentage Factor on any
Business Day, and such circumstance remains unremedied on the related Interim
Settlement Date;

 

(h)           as at the end of any Calculation Period, (i) the Three-Month
Rolling Average Dilution Ratio-Broadcasting exceeds 3.0%, or (ii) the
Three-Month Rolling Average Dilution Ratio – Publishing exceeds 7.0%;

 

(i)            as at the end of any Calculation Period, the Three-Month Rolling
Average Default Ratio exceeds 7%;

 

(j)            as at the end of any Calculation Period, the Three-Month Rolling
Average Delinquency Ratio exceeds 6.75%;

 

(k)           at the end of any Calculation Period, (i) the Three-Month Rolling
Average DSO-Broadcasting is greater than 120, or (ii) the Three-Month Rolling
Average DSO – Publishing is greater than 75;

 

(l)            any Transaction Party receives notice or becomes aware that a
notice of lien has been filed against any Transaction Party under
Section 430(k) of the IRC or Section 303(k) of ERISA for a failure to make a
required installment or other payment to a plan to which Section 430(k) of the
IRC or Section 303(k) of ERISA applies;

 

(m)          for any Test Period:

 

(i)            the Interest Coverage Ratio is less than the Minimum Interest
Coverage Ratio;

 

(ii)           the “Total Guaranteed Leverage Ratio” is more than the Maximum
Total Guaranteed Leverage Ratio; or

 

(iii)          the aggregate amount of Capital Expenditures is greater than the
Maximum Capital Expenditures;

 

The terms “Interest Coverage Ratio,” “Total Guaranteed Leverage Ratio,” “Minimum
Interest Coverage Ratios,” “Maximum Total Guaranteed Leverage Ratio” and “Test
Period” shall have the meanings assigned to such terms in the Senior Credit
Agreement and Schedule 7 (Certain defined terms) to this Agreement as in effect
on the date hereof, subject to Approved Amendments;

 

89

--------------------------------------------------------------------------------


 

(n)           judgments or orders for the payment of money in excess of
$75,000,000 in the aggregate shall be rendered against one or more Transaction
Parties and either (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be any period of 60
consecutive days during which payment for such judgment or order shall remain
unsatisfied or a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such amount shall be calculated after deducting from the sum so payable any
amount of such judgment or order that is covered by a valid and binding policy
of insurance in favor of such Transaction Parties;

 

(o)           the failure by the Borrower to pay one or more final judgments
requiring the Borrower to pay a sum or sums of money (whether or not such
judgment may be stayed or further appealed), which judgments are not discharged
or effectively waived or stayed (including by appeal provided that Borrower is
not required to make any payment in respect of such judgment pending such
appeal) for a period of fifteen (15) days, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower to
enforce any such judgment; or

 

(p)           or any provision of a Transaction Document shall cease, for any
reason, to be in full force and effect or to be the legally valid, binding and
enforceable obligation of any Transaction Party thereto (including without
limitation as a result of an Originator Termination Event but excluding a
termination of an Originator’s obligations permitted by Clause 11.14
(Limitations on Addition and Termination of Originators)), or any Transaction
Party shall so assert in writing or any Transaction Party shall (except as
expressly permitted by any Transaction Document) otherwise seek to terminate or
disaffirm its material obligations under any such Transaction Document;

 

then, and in any such event, the Administrative Agent may, in its discretion,
and shall, at the direction of the Required Funding Agents, declare the Facility
Termination Date to have occurred upon notice to the Borrower (in which case the
Facility Termination Date shall be deemed to have occurred).

 

7.2           Facility Termination Events

 

If any of the following events (each, a “Facility Termination Event”) shall
occur and be continuing:

 

(a)           any representation, warranty, certification or statement made by
any Transaction Party in this Agreement or any other Transaction Document to
which such Transaction Party is a party shall prove to have been incorrect in
any material respect when made or deemed made; provided that if such breach
relates to a Specified Provision and is capable of being cured, such breach
shall not constitute a Facility Termination Event unless it continues unremedied
for five (5) Business Days after the earlier of a Transaction Party receiving
written notice of such

 

90

--------------------------------------------------------------------------------


 

breach or a Responsible Officer of a Transaction Party having actual knowledge
of such breach;

 

(b)           an Event of Bankruptcy shall occur with respect to any Transaction
Party; or

 

(c)           (i) any Material Indebtedness of any Transaction Party is not paid
when due or is declared or otherwise becomes due prior to its scheduled maturity
as a result of any termination event, event of default or other similar event
(however described), or (ii) any pledge, charge or security interest securing
the Material Indebtedness of any Transaction Party is enforced in whole or in
part as a result of any termination event, event of default or other similar
event (however described);

 

then, and in any such event, the Administrative Agent may, in its discretion,
and shall, at the direction of the Required Funding Agents, declare the Facility
Termination Date to have occurred upon notice to the Borrower (in which case the
Facility Termination Date shall be deemed to have occurred); provided that
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in Clause 7.2(b), the Facility Termination Date
shall occur.  Upon any such declaration or upon such automatic termination, the
Lenders, the Funding Agents and the Administrative Agent shall have, in addition
to the rights and remedies which they may have under this Agreement, all other
rights and remedies provided after default under applicable Law (including the
UCC), which rights and remedies shall be cumulative.

 

7.3           Acceleration of Maturity

 

If a Facility Termination Event shall have occurred and be continuing, then and
in every such case the Administrative Agent may, and if so directed by the
Required Funding Agents shall, declare all of the Loans to be immediately due
and payable by a notice in writing to the Borrower, and upon any such
declaration the unpaid principal amount of the Loans, together with accrued and
unpaid interest thereon, shall become immediately due and payable; provided that
in the case of any event described in Clause 7.2(b), the Loans shall become
immediately and automatically due and payable, without notice of any kind being
given to the Borrower.

 

8.             THE ADMINISTRATIVE AGENT

 

8.1           Authorization and Action

 

Each Lender and each Funding Agent hereby irrevocably appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Transaction Documents as
are delegated to the Administrative Agent by the terms hereof and the other
Transaction Documents, together with such powers as are incidental thereto. 
Without limiting the foregoing, the Administrative Agent is empowered and
authorized, on behalf of the Secured Parties, to hold and administer the
Collateral for the benefit of the Secured Parties under the Security Documents. 
The Administrative Agent shall not have any duties other than those expressly
set forth in the Transaction Documents, and no implied obligations or

 

91

--------------------------------------------------------------------------------


 

liabilities shall be read into any Transaction Document, or otherwise exist,
against the Administrative Agent.  The Administrative Agent does not assume, nor
shall it be deemed to have assumed, any duty of care or obligation to, or
relationship of trust or agency with, any Transaction Party, the Conduit
Lenders, the Committed Lenders, the Funding Agents or any other Secured Party,
except as expressly set out in the Transaction Documents.  Notwithstanding any
provision of this Agreement or any other Transaction Document, in no event shall
the Administrative Agent ever be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to any provision
of any Transaction Document or applicable Law.  Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

8.2           Liability of Agent

 

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Administrative Agent under or in connection with the Transaction
Documents (including the Administrative Agent’s servicing, administering or
collecting Receivables as Servicer pursuant to Clause 6 (Administration and
Collection of Receivables)), in the absence of its or their own gross negligence
or willful misconduct.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           may consult with legal counsel (including counsel for the Borrower
or any Servicer Party), independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts;

 

(b)           makes no warranty or representation to any Funding Agent, Conduit
Lender, Committed Lender or other Secured Party (whether written or oral) and
shall not be responsible to any Funding Agent, Conduit Lender, Committed Lender
or other Secured Party for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement or any
other Transaction Document;

 

(c)           shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Transaction Document on the part of any Transaction Party
or to inspect the property (including the books and records) of any Transaction
Party;

 

(d)           shall not be responsible to any Funding Agent, Conduit Lender,
Committed Lender or other Secured Party for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Transaction Document; and

 

92

--------------------------------------------------------------------------------


 

(e)           shall incur no liability under or in respect of this Agreement or
any other Transaction Document by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
facsimile) believed by it in good faith to be genuine and signed or sent by the
proper party or parties.

 

8.3           Barclays and Affiliates

 

The obligation of Barclays to fund Loans under this Agreement may be satisfied
by Barclays or any of its Affiliates.  With respect to any Loan or interest
therein owned by it, Barclays shall have the same rights and powers under this
Agreement as any Committed Lender and may exercise the same as though it were
not the Administrative Agent.  Barclays and any of its Affiliates may generally
engage in any kind of business with the Transaction Parties or any Obligor, any
of their respective Affiliates and any Person who may do business with or own
securities of the Transaction Parties or any Obligor or any of their respective
Affiliates, all as if Barclays were not the Administrative Agent and without any
duty to account therefor to the Funding Agents, the Conduit Lenders, the
Committed Lenders or other Secured Parties.

 

8.4           Indemnification of Administrative Agent

 

Whether or not the transactions contemplated hereby are consummated, each
Committed Lender severally agrees to indemnify the Administrative Agent (to the
extent not reimbursed by the Transaction Parties), ratably based on the
Commitment of such Committed Lender (or, if the Commitments have terminated,
ratably according to the respective Commitment of such Committed Lender
immediately prior to such termination), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent, in any
way relating to or arising out of this Agreement or any other Transaction
Document or any action taken or omitted by the Administrative Agent, under this
Agreement or any other Transaction Document, provided that no Committed Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
direction of the Required Funding Agents shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Clause 8.4.  Without
limitation of the foregoing, each Committed Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorney’s fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Transaction
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower.  The undertaking in this Clause 8.4 shall survive
payment on the Final Payout Date and the resignation or replacement of the
Administrative Agent.

 

93

--------------------------------------------------------------------------------


 

8.5           Delegation of Duties

 

The Administrative Agent may execute any of its duties through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

8.6           Action or Inaction by Administrative Agent

 

The Administrative Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive such advice or concurrence of the Funding Agents, the Committed Lenders
or the Required Funding Agents, as the case may be, and assurance of its
indemnification by the Committed Lenders, as it deems appropriate.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Transaction Document
in accordance with a request or at the direction of the Required Funding Agents,
Funding Agents or Committed Lenders, as the case may be, and such request or
direction and any action taken or failure to act pursuant thereto shall be
binding upon all Conduit Lenders, Committed Lenders and the Funding Agents. 
Unless any action to be taken by the Administrative Agent under a Transaction
Document (a) specifically requires the advice or concurrence of all the Funding
Agents or Committed Lenders or (b) specifically provides that it be taken by the
Administrative Agent alone or without any advice or concurrence of any Funding
Agent, then the Administrative Agent may (and shall, to the extent required
hereunder) take action based upon the advice or concurrence of the Required
Funding Agents.

 

8.7           Notice of Facility Events; Action by Administrative Agent

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Facility Event or any other default or termination event under
the Transaction Documents, as the case may be, unless the Administrative Agent
has received notice from any Funding Agent, Lender, any Servicer Party or the
Borrower stating that a Facility Event has occurred hereunder or thereunder and
describing such event or default.  If the Administrative Agent receives such a
notice, it shall promptly give notice thereof to each Funding Agent whereupon
each Funding Agent shall promptly give notice thereof to its respective Conduit
Lender(s) and Committed Lenders.  The Administrative Agent shall take such
action concerning a Facility Event or any other matter hereunder as may be
directed by the Required Funding Agents (subject to the other provisions of this
Clause 8), but until the Administrative Agent receives such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, as the Administrative Agent deems advisable and
in the best interests of the Lenders.

 

94

--------------------------------------------------------------------------------


 

8.8           Non-Reliance on Administrative Agent and Other Parties

 

Each Funding Agent and Lender expressly acknowledges that neither the
Administrative Agent nor any of its directors, officers, agents or employees has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Transaction Parties, shall be deemed to constitute any representation or
warranty by the Administrative Agent.  Each Lender represents and warrants to
the Administrative Agent that, independently and without reliance upon the
Administrative Agent, any Funding Agent or any other Lender and based on such
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of each Transaction Party and the Receivables and its own
decision to enter into this Agreement and to take, or omit, action under any
Transaction Document.  Except for items expressly required to be delivered under
any Transaction Document by the Administrative Agent to any Funding Agent or
Lender, the Administrative Agent shall not have any duty or responsibility to
provide any Funding Agent or Lender with any information concerning the
Transaction Parties or any of their Affiliates that comes into the possession of
the Administrative Agent or any of its directors, officers, agents, employees,
attorneys-in-fact or Affiliates.

 

8.9           Successor Administrative Agent

 

The Administrative Agent may resign as Administrative Agent.  Except as provided
below, such resignation shall not become effective until a successor
Administrative Agent is appointed by the Required Funding Agents (with the
consent of the Servicer, such consent not to be unreasonably withheld or
delayed) and has accepted such appointment.  If no successor Administrative
Agent shall have been appointed within 30 days after the departing
Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may appoint a successor Administrative Agent, which
successor Administrative Agent shall have short-term debt ratings of at least
A-1 from S&P and P-1 from Moody’s and shall be either a commercial bank having a
combined capital and surplus of at least $250,000,000 or a Subsidiary of such an
institution and shall be acceptable to the Servicer (such acceptance not to be
unreasonably withheld or delayed).  If no successor Administrative Agent shall
have been appointed within 60 days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may petition
a court of competent jurisdiction to appoint a successor Administrative Agent,
which successor Administrative Agent shall have short-term debt ratings of at
least A-1 from S&P and P-1 from Moody’s, and shall be either a commercial bank
having a combined capital and surplus of at least $250,000,000 or a Subsidiary
of such an institution.  Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from any further duties and obligations
under the Transaction Documents.  After any retiring Administrative Agent’s
resignation hereunder, the provisions of Clause 2.6 (Indemnities by Servicer) of
the Servicing Agreement and Clause 10 (Indemnities by

 

95

--------------------------------------------------------------------------------


 

the Borrower) and this Clause 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent.

 

8.10         Consent to Agreed Upon Procedures

 

Each Lender and Funding Agent, by becoming a party to this Agreement, authorizes
the Administrative Agent to execute on its behalf a letter agreement with
respect to the limited engagement of, and consenting to the agreed upon
procedures to be performed by, a firm of nationally recognized independent
accountants or consultants acceptable to the Administrative Agent in connection
with the transactions contemplated by the Transaction Documents.

 

9.             THE FUNDING AGENTS

 

9.1           Authorization and Action

 

Each Conduit Lender and each Committed Lender which belongs to the same Lender
Group hereby appoints and authorizes the Funding Agent for such Lender Group to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Transaction Documents as are delegated to such Funding
Agent by the terms hereof and the other Transaction Documents, together with
such powers as are incidental thereto.  No Funding Agent shall have any duties
other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Funding Agent.  No Funding Agent assumes, nor
shall it be deemed to have assumed, any obligation to, or relationship of trust
or agency with any Transaction Party, Conduit Lender or Committed Lender except
as otherwise expressly agreed by such Funding Agent.  Notwithstanding any
provision of this Agreement or any other Transaction Document, in no event shall
any Funding Agent ever be required to take any action which exposes such Funding
Agent to personal liability or which is contrary to any provision of any
Transaction Document or applicable Law.

 

9.2           Funding Agent’s Reliance, Etc.

 

No Funding Agent nor any of its directors, officers, agents or employees shall
be liable for any action taken or omitted to be taken by it or them as a Funding
Agent under or in connection with this Agreement or the other Transaction
Documents in the absence of its or their own gross negligence or willful
misconduct.  Without limiting the generality of the foregoing, a Funding Agent:
(a) may consult with legal counsel (including counsel for the Administrative
Agent, the Borrower, any Servicer Party), independent accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Conduit
Lender or Committed Lender (whether written or oral) and shall not be
responsible to any Conduit Lender or Committed Lender for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement or any other Transaction Document; (c) shall not have any
duty to ascertain or to inquire as to the performance or observance

 

96

--------------------------------------------------------------------------------


 

of any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of any Transaction Party or any other Person or
to inspect the property (including the books and records) of any Transaction
Party; (d) shall not be responsible to any Conduit Lender or any Committed
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Transaction Documents or any
other instrument or document furnished pursuant hereto; and (e) shall incur no
liability under or in respect of this Agreement or any other Transaction
Document by acting upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by facsimile) believed
by it to be genuine and signed or sent by the proper party or parties.

 

9.3           Funding Agent and Affiliates

 

With respect to any Loan or interests therein owned by it, each Funding Agent
shall have the same rights and powers under this Agreement as any Committed
Lender and may exercise the same as though it were not a Funding Agent.  A
Funding Agent and any of its Affiliates may generally engage in any kind of
business with any Transaction Party or any Obligor, any of their respective
Affiliates and any Person who may do business with or own securities of any
Transaction Party or any Obligor or any of their respective Affiliates, all as
if such Funding Agent were not a Funding Agent and without any duty to account
therefor to any Conduit Lenders or Committed Lenders.

 

9.4           Indemnification of Funding Agents

 

Each Committed Lender in any Lender Group severally agrees to indemnify the
Funding Agent for such Lender Group (to the extent not reimbursed by the
Transaction Parties), ratably according to its Pro Rata Share, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against such
Funding Agent in any way relating to or arising out of this Agreement or any
other Transaction Document or any action taken or omitted by such Funding Agent
under this Agreement or any other Transaction Document, provided that no
Committed Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Funding Agent’s gross negligence
or willful misconduct.

 

9.5           Delegation of Duties

 

Each Funding Agent may execute any of its duties through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Funding Agent shall be responsible for
the negligence or misconduct of any agents or attorneys-in-fact.

 

9.6           Action or Inaction by Funding Agent

 

Each Funding Agent shall in all cases be fully justified in failing or refusing
to take action under any Transaction Document unless it shall first receive such
advice or concurrence of the Conduit Lenders and Committed Lenders in its Lender
Group and

 

97

--------------------------------------------------------------------------------


 

assurance of its indemnification by the Committed Lenders in its Lender Group,
as it deems appropriate.  Each Funding Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Transaction Document in accordance with a request or at the direction of
the Committed Lenders in its Lender Group representing a majority of the
Commitments in such Lender Group, and such request or direction and any action
taken or failure to act pursuant thereto shall be binding upon all Conduit
Lenders and Committed Lenders in its Lender Group.

 

9.7           Notice of Events of Termination

 

No Funding Agent shall be deemed to have knowledge or notice of the occurrence
of any Facility Event or and other default or termination event under the
Transaction Documents unless such Funding Agent has received notice from the
Administrative Agent, any other Funding Agent, any Conduit Lender or Committed
Lender, any Servicer Party or the Borrower stating that a Facility Event or
default or termination event under the Transaction Documents, as the case may
be, has occurred hereunder or thereunder and describing such event or default. 
If a Funding Agent receives such a notice, it shall promptly give notice thereof
to the Conduit Lenders and Committed Lenders in its Lender Group and to the
Administrative Agent.  The Funding Agent may take such action concerning a
Facility Event as may be directed by Committed Lenders in its Lender Group
representing a majority of the Commitments in such Lender Group (subject to the
other provisions of this Clause 9), but until such Funding Agent receives such
directions, such Funding Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, as such Funding Agent deems
advisable and in the best interests of the Conduit Lenders and Committed Lenders
in its Lender Group.

 

9.8           Non-Reliance on Funding Agent and Other Parties

 

Except to the extent otherwise agreed to in writing between a Conduit Lender and
its Funding Agent, each Conduit Lender and Committed Lender in the same Lender
Group expressly acknowledges that neither the Funding Agent for its Lender Group
nor any of such Funding Agent’s directors, officers, agents or employees has
made any representations or warranties to it and that no act by such Funding
Agent hereafter taken, including any review of the affairs of the Transaction
Parties, shall be deemed to constitute any representation or warranty by such
Funding Agent.  Each Conduit Lender and Committed Lender in the same Lender
Group represents and warrants to the Funding Agent for such Lender Group that,
independently and without reliance upon such Funding Agent, any other Funding
Agent, the Administrative Agent or any other Conduit Lender or Committed Lender
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Transaction Parties and the Receivables and its own
decision to enter into this Agreement and to take, or omit, action under any
Transaction Document.  Except for items expressly required to be delivered under
any Transaction Document by a Funding Agent to any Conduit Lender or Committed
Lender in its Lender Group, no Funding Agent shall have any duty or
responsibility to provide any Conduit Lender or Committed Lender in its Lender
Group with any information

 

98

--------------------------------------------------------------------------------


 

concerning the Transaction Parties or any of their Affiliates that comes into
the possession of such Funding Agent or any of its directors, officers, agents,
employees, attorneys-in-fact or Affiliates.

 

9.9           Successor Funding Agent

 

Any Funding Agent may, upon written notice to the Administrative Agent, the
Borrower, the Servicer and the Conduit Lenders and Committed Lenders in its
Lender Group, resign as Funding Agent for its Lender Group.  Except as provided
below, such resignation shall not become effective until a successor Funding
Agent has been appointed in the manner prescribed by the relevant Program
Support Agreements or, in the absence of any provisions in such Program Support
Agreements providing for the appointment of a successor Funding Agent, until a
successor Funding Agent is appointed by the Conduit Lender(s) in such Lender
Group (with the consent of Committed Lenders representing a majority of the
Commitments in such Lender Group and has accepted such appointment.  If no
successor Funding Agent shall have been so appointed within 30 days after the
departing Funding Agent’s giving of notice of resignation, then the departing
Funding Agent may appoint a successor Funding Agent for such Lender Group, which
successor Funding Agent shall have short-term debt ratings of at least A-1 from
S&P and P-1 from Moody’s and shall be either a commercial bank having a combined
capital and surplus of at least $250,000,000 or an Affiliate of such an
institution.  Upon such acceptance of its appointment as Funding Agent for such
Lender Group hereunder by a successor Funding Agent, such successor Funding
Agent shall succeed to and become vested with all the rights and duties of the
retiring Funding Agent, and the retiring Funding Agent shall be discharged from
any further duties and obligations under the Transaction Documents.  After any
retiring Funding Agent’s resignation hereunder, the provisions of Clause 2.6
(Indemnities by Servicer) of the Servicing Agreement and Clause 10 (Indemnities
by the Borrower) and this Clause 9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was a Funding Agent.

 

9.10         Reliance on Funding Agent

 

Unless otherwise advised in writing by a Funding Agent or by any Conduit Lender
or Committed Lender in such Funding Agent’s Lender Group, each party to this
Agreement may assume that (a) such Funding Agent is acting for the benefit and
on behalf of each of the Conduit Lenders and Committed Lenders in its Lender
Group, as well as for the benefit of each assignee or other transferee from any
such Person and (b) each action taken by such Funding Agent has been duly
authorized and approved by all necessary action on the part of the Conduit
Lenders and Committed Lenders in its Lender Group.

 

10.           INDEMNITIES

 

Without limiting any other rights that the Administrative Agent, the Funding
Agents, the Conduit Lenders, the Committed Lenders, the Program Support
Providers, any Program Manager or any of their respective officers, directors,
agents, attorneys, advisors, representatives, employees, controlling Persons or
Affiliates of any of the foregoing (each, an “Indemnified Party”) may have
hereunder, under any other Transaction

 

99

--------------------------------------------------------------------------------


 

Document or under applicable Law, the Borrower hereby agrees to indemnify and
hold harmless each Indemnified Party from and against any and all damages,
losses, claims, liabilities, deficiencies, costs, disbursements and expenses,
joint or several, including interest, penalties, amounts paid in settlement and
attorneys’ fees and expenses (all of the foregoing being collectively referred
to as “Indemnified Amounts”) awarded against or incurred by any Indemnified
Party (including in connection with or relating to any investigation by an
Official Body, litigation or lawsuit (actual or threatened) or order, consent
decree, judgment, claim or other action of whatever sort (including the
preparation of any defense with respect thereto regardless of whether such
Indemnified Person is a party thereto)), in each case, arising out of or in
connection with this Agreement or any other Transaction Document or any
transaction contemplated hereby or thereby, excluding, however (a) Indemnified
Amounts to the extent that such Indemnified Amounts are finally judicially
determined to have resulted from the bad faith, gross negligence, or willful
misconduct of such Indemnified Party, (b) Taxes and (c) recourse (except as
otherwise specifically provided in this Agreement or any other Transaction
Document) for Pool Receivables that are not collected or not collectable on
account of the insolvency, bankruptcy or financial inability to pay of the
Obligors in respect of such Pool Receivables.

 

Without limiting the generality of the foregoing indemnification, but subject to
the exclusions set forth in clauses (a) and (b) above, the Borrower shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from:

 

(i)            reliance on any representation or warranty made by any
Transaction Party (or any officers of any such Person) under or in connection
with this Agreement, any other Transaction Document or any other information or
report delivered by any such Person pursuant hereto or thereto, which shall have
been false or incorrect when made or deemed made;

 

(ii)           the failure by any Transaction Party to comply with any term,
provision or covenant contained in a Transaction Document or any agreement
executed in connection with a Transaction Document or with any applicable law,
rule or regulation with respect to any Receivable or Contract related thereto,
or the nonconformity of any Receivable or Contract included therein with any
such applicable law, rule or regulation;

 

(iii)          any failure of a Transaction Party to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

 

(iv)          any libel, personal injury or damage suit, or other similar claim
arising out of or in connection with any Contract or any Receivable;

 

(v)           any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
including, without limitation, (x) a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor

 

100

--------------------------------------------------------------------------------


 

enforceable against it in accordance with its terms, (y) any defense or dispute
relating to whether, as between an Advertising Agency and the related
Advertising Agency Clients, which Person or Persons are obligated to make
payment on a Receivable (whether before or after an Advertising Agency Client
remits payment to the related Advertising Agency), and (z) or any other claim
resulting from the sale of the services related to such Receivable or the
furnishing or failure to furnish such services;

 

(vi)          the commingling of Collections of Receivables at any time with
other funds;

 

(vii)         any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of a Loan, the ownership of the
Loans or any other investigation, litigation or proceeding relating to a
Transaction Party in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;

 

(viii)        any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

 

(ix)           any Facility Termination Event described in Clause
7.2(b) (Facility Termination Events);

 

(x)            any failure of the Borrower to acquire and maintain legal and
equitable title to, and ownership of any Pool Receivable and the Related
Security and Collections with respect thereto from the applicable Originator,
free and clear of any Adverse Claim (other than as created hereunder); or any
failure of the Borrower or of Parent to give reasonably equivalent value to the
applicable Originator under the Receivables Purchase Agreement in consideration
of the transfer by Parent or such other Originator of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action;

 

(xi)           any failure to vest and maintain vested in the Administrative
Agent, for the benefit of the Secured Parties, or to transfer to the
Administrative Agent, for the benefit of the Secured Parties, a first priority
perfected security interest in the Receivables, the Related Security, the
Collections, the Facility Accounts and the other Collateral, free and clear of
any Adverse Claim (except as created by the Transaction Documents);

 

(xii)          the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and any proceeds

 

101

--------------------------------------------------------------------------------


 

thereof, whether at the time of any Incremental Borrowing or Repeat Advances or
at any subsequent time;

 

(xiii)         the failure by a Transaction Party to be duly qualified to do
business, to be in good standing or to have filed appropriate fictitious or
assumed name registration documents in any jurisdiction where its ownership of
property or the conduct of business requires such qualification;

 

(xiv)        the failure of a Transaction Party to pay when due any Taxes or
charges imposed on such party.

 

(xv)         any action or omission by a Transaction Party which reduces or
impairs the rights of the Administrative Agent, Agents or the Lenders with
respect to any Receivable or the value of any such Receivable;

 

(xvi)        any attempt by any Person to void any Loan or any other transaction
contemplated by the Transaction Documents under statutory provisions or common
law or equitable action; and

 

(xvii)       the failure of any Receivable included in the calculation of the
Net Receivables Balance at any time as an Eligible Receivable to be an Eligible
Receivable at the time so included.

 

11.           MISCELLANEOUS

 

11.1         Amendments, Etc.

 

No failure on the part of the Funding Agents, the Conduit Lenders, the Committed
Lenders or the Administrative Agent to exercise, and no delay in exercising, any
power, right or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any power, right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other power, right
or remedy.  The rights and remedies herein provided shall be cumulative and
non-exclusive of any rights and remedies provided by Law.  No amendment or
waiver of any provision of this Agreement or consent to any departure by any
Transaction Party therefrom shall be effective unless in writing signed by the
Administrative Agent, with the prior written consent of the Required Funding
Agents (and, in the case of any amendment, also signed by the Borrower and the
Servicer), and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no amendment, waiver or consent shall, unless in writing and signed by each
Lender (or, in the case of subclause 11.1(b) or (c), each Lender having its Fees
reduced or delayed or its Commitment or Conduit Lending Limit increased or
extended) in addition to the Administrative Agent:

 

(a)           reduce the Principal Balance of, or Interest that is payable on,
account of any Loan or Tranche or delay any scheduled date for payment thereof;

 

102

--------------------------------------------------------------------------------


 

(b)           reduce Fees payable by the Borrower to the Funding Agents, the
Conduit Lenders or the Committed Lenders or delay the dates on which such Fees
are payable, or increase the Commitment or Conduit Lending Limit of any Lender;

 

(c)           extend the Scheduled Commitment Facility Termination Dates or the
Maturity Date;

 

(d)           except as provided in Clause 11.14 (Limitation on the Addition and
Termination of Sub-Originators), release more than five percent (5%) of the
Collateral, or release any portion of the Collateral if a Facility Event has
occurred and is continuing or would result therefrom;

 

(e)           change any of the provisions of this Clause or the definition of
“Required Funding Agents,”

 

(f)            amend any Trigger Event set forth in Clause 7.1(a), (d), (h),
(i), (j), (k), and (l) (Trigger Events);

 

(g)           amend any Facility Termination Event set forth in Clause
7.2(b) (Facility Termination Events),

 

(h)           amend the definition of “CP Rate,” “Total Reserves,” “Percentage
Factor,” “Loss and Dilution Reserve,” “Yield and Servicing Fee Reserve,”
“Default Ratio,” “Defaulted Receivable,” “Delinquent Receivable,” “Net Eligible
Receivables Balance,” “Stress Factor,” “Eligible Receivables,” or “Commingling
Reserve” or increase the Maximum Percentage Factor or any Concentration Limit;
or

 

(i)            release the Borrower, the Servicer or Parent from all of its
obligations under the Transaction Documents.

 

and provided, further, that (i) no amendment, waiver or consent shall increase
the Commitment of any Committed Lender or the Conduit Lending Limit of any
Conduit Lender unless in writing and signed by such Committed Lender or such
Conduit Lender, as the case may be, and the relevant Funding Agent and (ii) no
amendment, waiver or consent shall alter the duties of the Administrative Agent
or any Funding Agent without the consent of the Administrative Agent or such
Funding Agent, as applicable.

 

11.2         Notices, Etc.

 

All communications and notices provided for hereunder shall be provided in the
manner described in Schedule 2 (Address and Notice Information).

 

11.3         Assignability

 

(a)           General

 

This Agreement and each Lender’s rights and obligations hereunder shall be
assignable by such Lender and its successors and permitted assigns to any
Eligible

 

103

--------------------------------------------------------------------------------


 

Assignee subject to Clauses 11.3(b) and (c).  Each assignor of a Loan or any
interest therein shall notify the Administrative Agent and the Borrower of any
such assignment.  Each assignor of a Loan or any interest therein may, in
connection with the assignment or participation, disclose to the assignee or
participant any information relating to the Transaction Parties, including the
Collateral, furnished to such assignor by or on behalf of any Transaction Party
or by the Administrative Agent; provided that, prior to any such disclosure, the
assignee or participant agrees to preserve the confidentiality of any
confidential information relating to the Transaction Parties received by it from
any of the foregoing entities in a manner consistent with Clause
11.6(b) (Confidentiality).  Notwithstanding anything herein or in any other
Transaction Document to the contrary, neither the Borrower nor any other
Transaction Party shall be responsible for any costs or other expenses incurred
in connection with any assignment or sale of a participation described in
Clauses 11.3(b), (c) and (f).

 

(b)           Assignments by Conduit Lenders

 

Each Conduit Lender may pledge or otherwise grant security interests in all of
any portion of the Loans to a security trustee in connection with its commercial
paper program without prior notice to or consent from any other party or any
other condition or restriction of any kind.  Each Conduit Lender may assign or
otherwise transfer all or any portion of the Loans to any Eligible Assignee or
Program Support Provider with respect to such Conduit Lender without prior
notice to or consent from any other party or any other condition or restriction
of any kind; provided, that any such transfer must be approved in writing by the
Borrower (such approval not to be unreasonably withheld or delayed) unless
(i) the transferee is (i) a Lender, an Affiliate thereof or a Conduit Assignee
or (ii) a Facility Event is continuing.  Without limiting the generality of the
foregoing, each Conduit Lender may, from time to time with prior or concurrent
notice to the Borrower and each Funding Agent, assign all or any portion of its
interest in the Loans and its rights and obligations under this Agreement and
any other Transaction Documents to which it is a party to a Conduit Assignee. 
Upon such assignment by a Conduit Lender to a Conduit Assignee, (i) unless a new
Lender Group is being established pursuant to Clause 11.3(i), the Funding Agent
for such Conduit Lender will act as the Funding Agent for such Conduit Assignee
hereunder, (ii) such Conduit Assignee (and any related commercial paper issuer,
if such Conduit Assignee does not itself issue commercial paper) and its
liquidity support provider(s) and credit support provider(s) and other related
parties (including all of its Program Support Providers) shall have the benefit
of all the rights and protections provided to such Conduit Lender and its
related Committed Lenders herein and in the other Transaction Documents
(including any limitation on recourse against such Conduit Assignee), (iii) such
Conduit Assignee shall assume all of such Conduit Lender’s obligations hereunder
or under any other Transaction Document (whenever created, whether before or
after such assignment) with respect to the assigned portion of the Loans held by
such Conduit Lender and such Conduit Lender shall be released from all such
obligations, (iv) such Conduit Assignee shall not be entitled to indemnification

 

104

--------------------------------------------------------------------------------


 

pursuant to Clause 2.15(a) (Indemnity for Taxes) unless it complies with the
requirements of Clause 2.15(d), (v) all distributions to such Conduit Lender
hereunder with respect to the assigned portion of the Loans shall be made to
such Conduit Assignee, (vi) the definition of the term “CP Rate” shall be
determined on the basis of the interest rate or discount applicable to
Commercial Paper issued by such Conduit Assignee (and any related commercial
paper issuer, if such Conduit Assignee does not itself issue commercial paper)
rather than such assigning Conduit Lender, (vii) the defined terms and other
terms and provisions of this Agreement and the other Transaction Documents shall
be interpreted in accordance with the foregoing and (viii) if requested by the
Administrative Agent or Funding Agent with respect to the Conduit Assignee, the
parties will execute and deliver such further agreements and documents
(including amendments to this Agreement) and take such other actions as the
Administrative Agent or such Funding Agent may request to evidence and give
effect to the foregoing.

 

(c)           Assignment by Committed Lenders

 

Each Committed Lender may assign to any Eligible Assignee all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and any Loans or interests therein owned by it); provided,
however that:

 

(i)            each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;

 

(ii)           the amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than the lesser of (A) $10,000,000 and
(B) all of the assigning Committed Lender’s Commitment;

 

(iii)          the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance, together with a processing and
recordation fee of $3,000.  The Borrower shall have no responsibility for such
fee; and

 

(iv)          any such transfer must be approved in writing by the Borrower
(such approval not to be unreasonably withheld or delayed) unless (A) the
transferee is a Lender, an Affiliate thereof or a Conduit Assignee or (B) a
Facility Event has occurred and is continuing.

 

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance, (x) the assignee
thereunder shall be a party to this Agreement and, to the extent that rights and
obligations under this Agreement have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Committed Lender
thereunder, (y) such assignee shall not be entitled to indemnification

 

105

--------------------------------------------------------------------------------


 

pursuant to Clause 2.15(a) (Indemnity for Taxes) unless it complies with the
requirements of Clause 2.15(d) and (z) the assigning Committed Lender shall, to
the extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Committed
Lender’s rights and obligations under this Agreement, such Committed Lender
shall cease to be a party hereto).  In addition, any Committed Lender or any of
its Affiliates may assign any of its rights (including rights to payment of
Principal Balance and Interest under this Agreement to any Federal Reserve Bank
without notice to or consent of any Transaction Party, any other Committed
Lender or Conduit Lender, any Funding Agent or the Administrative Agent;
provided that such assignment shall not relieve such Committed Lender of its
obligations hereunder.

 

(d)           Register

 

At all times during which any Loan is outstanding, the Administrative Agent
shall maintain at its address referred to in Clause 11.2 (Notices, etc.) (or
such other address of the Administrative Agent notified by the Administrative
Agent to the other parties hereto) a register as provided herein (the
“Register”).  All Loans and any interest therein, and any Assignments and
Acceptances of any Loans and any interest therein delivered to and accepted by
the Administrative Agent, shall be registered in the Register, and the Register
shall serve as a record of ownership that identifies the owner of each Loan and
any interest therein.  Notwithstanding any other provision of this Agreement, no
transfer of any Loan or any interest therein shall be effective unless and until
such transfer has been recorded in the Register.  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Servicer, the Administrative Agent, the Funding Agents, the
Conduit Lenders and the Committed Lenders may treat each Person whose name is
recorded in the Register as a Committed Lender or Conduit Lender, as the case
may be, under this Agreement for all purposes of this Agreement.  This Clause
11.3(d) shall be construed so that each Loan and any interest therein is
maintained at all times in “registered form” within the meaning of clauses
163(f), 871(h) and 881(c) of the IRC, solely for the purposes of this Clause
11.3, the Administrative Agent will act as an agent of the Borrower.  The
Register shall be available for inspection by the Borrower, any Funding Agent,
any Conduit Lender or any Committed Lender at any time and from time to time
upon prior notice.

 

(e)           Procedure

 

Upon its receipt of an Assignment and Acceptance executed by an assigning
Committed Lender and an Eligible Assignee, the Administrative Agent shall, if
such Assignment and Acceptance has been duly completed, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

 

106

--------------------------------------------------------------------------------


 

(f)            Participations

 

Each Lender may sell participations to one or more banks or other entities that
are Eligible Assignees on the date of such sale (each a “Participant”) in or to
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its interests in the Loans owned by it and, in the case of a
Committed Lender, its Commitment); provided, however, that:

 

(i)            such Lender’s obligations under this Agreement shall remain
unchanged;

 

(ii)           such Lender shall remain solely responsible to the other parties
to this Agreement for the performance of such obligations; and

 

(iii)          the Administrative Agent, the Funding Agents, the other Lenders,
the Borrower and the Servicer shall have the right to continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that the Participant shall not have any right to
direct the enforcement of this Agreement or other Transaction Documents or to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Transaction Documents; provided that such agreement or instrument
may provide that such Committed Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver of a type that would
require the consent of each Lender affected thereby pursuant to Clause 11.1
(Amendments, etc.).  No Participant shall be entitled to indemnification
pursuant to Clause 2.15(a) (Indemnity for Taxes) unless it complies with the
requirements of Clause 2.15(d).

 

(g)           Issuer and Servicer Assignment

 

Neither the Borrower nor the Servicer may assign any of its rights or
obligations hereunder or any interest herein without the prior written consent
of the Administrative Agent and the Committed Lenders.

 

(h)           Cooperation

 

The Borrower and the Servicer agree to assist each Committed Lender, upon its
reasonable request, in syndicating their respective Commitments hereunder,
including making management and representatives of the Servicer and the Borrower
reasonably available to participate in informational meetings with potential
assignees.

 

(i)            New Lender Groups

 

In connection with any assignment by a Conduit Lender of all or any portion of
its Conduit Lending Limit to a Conduit Assignee, such Conduit Assignee may elect

 

107

--------------------------------------------------------------------------------


 

to establish a new Lender Group hereunder by the execution and delivery of a
Joinder Agreement by such Conduit Assignee, the Committed Lenders which are to
be in its Lender Group and the Person which is to be the Funding Agent for such
Lender Group, in each case without the consent of any other party.  Upon the
effective date of such Joinder Agreement, (i) the Person specified therein as a
“Funding Agent” shall become a party hereto as a Funding Agent, entitled to the
rights and subject to the obligations of a Funding Agent hereunder and
(ii) Schedule 1 (Lender Groups) shall be deemed to have been amended as
appropriate to incorporate the information set forth in such Joinder Agreement.

 

(j)            Notwithstanding anything herein to the contrary, no Loan or
interest therein may be assigned to any Person (other than a Federal Reserve
Bank) that is not a Qualified Purchaser.  Each Lender represents and warrants as
of the date hereof (or, if later, as of the date it becomes a party to this
Agreement) that it is a Qualified Purchaser.

 

11.4         Costs and Expenses

 

In addition to the rights of indemnification granted under Clause 10
(Indemnities by the Borrower) and its other obligations herein, the Borrower
agrees to pay on demand all costs and expenses incurred by any Indemnified Party
in connection with the preparation, execution, delivery and administration of
this Agreement, any Asset Purchase Agreement, the other Transaction Documents,
including (a) the reasonable out-of-pocket fees and expenses of one counsel
acting jointly for the Administrative Agent, the Conduit Lenders, the Funding
Agents, the Committed Lenders and their respective Affiliates with respect
thereto and with respect to advising the Administrative Agent, the Funding
Agents, the Conduit Lenders, the Committed Lenders and their respective
Affiliates as to their rights and remedies under this Agreement, (b) all rating
agency fees, (c) all reasonable out-of-pocket fees and expenses associated with
any audits and other due diligence prior to or after the Closing Date, and
(d) any amendments, waivers or consents under the Transaction Documents.  In
addition, the Borrower agrees to pay on demand all costs and expenses (including
reasonable out-of-pocket counsel fees and expenses), of each of the
Administrative Agent, the Funding Agents, the Conduit Lenders, the Committed
Lenders, the Program Support Providers and their respective Affiliates, incurred
in connection with the enforcement of, or any dispute, work-out, litigation or
preparation for litigation involving, this Agreement or any other Transaction
Document.

 

11.5         No Proceedings; No Recourse

 

Each of the parties hereto, each assignee of a Loan or any interest therein and
each Person which enters into a commitment to purchase Loans or interests
therein hereby agrees that it will not institute against any Conduit Lender any
proceeding of the type referred to in the definition of Event of Bankruptcy so
long as any Commercial Paper or other senior indebtedness issued by such Conduit
Lender (or its related commercial paper issuer) shall be outstanding or there
shall not have elapsed one year plus one day since the last day on which any
such Commercial Paper or other senior indebtedness shall have been outstanding. 
Notwithstanding anything to the contrary contained in this Agreement

 

108

--------------------------------------------------------------------------------


 

or any other Transaction Document, the obligations of the Conduit Lenders under
this Agreement and all other Transaction Documents are solely the corporate
obligations of the Conduit Lender and shall be payable solely to the extent of
funds received from the Borrower in accordance herewith or from any party to any
Transaction Document in accordance with the terms thereof in excess of funds
necessary to pay matured and maturing Commercial Paper.

 

11.6         Confidentiality

 

(a)           Subject to Clause 11.6(c), the Fee Letter (including any prior
drafts thereof) and any other pricing information relating to the facility
contemplated by the Transaction Documents (including such information set forth
in any engagement letter, term sheet or proposal prior to the Closing Date)
(collectively, “Product Information”) are confidential.  Each of the Borrower
and the Servicer agrees:

 

(i)            to keep all Product Information confidential and to disclose
Product Information only to those of its Affiliates and its and their respective
officers, employees, agents, accountants, legal counsel and other
representatives (collectively “Representatives”) who have a need to know such
Product Information for the purpose of assisting in the negotiation, completion
and administration of the facility contemplated hereby (the “Facility”);

 

(ii)           to use the Product Information only in connection with the
Facility and not for any other purpose; and

 

(iii)          to cause its Representatives to comply with these provisions and
to be responsible for any failure of any Representative to so comply.

 

The provisions of this Clause 11.6(a) shall not apply to Product Information
that is or hereafter becomes (through a source other than the Borrower, the
Servicer or any of their respective Affiliates or other Representatives) a
matter of general public knowledge.  The provisions of this Clause 11.6(a) shall
not prohibit the Borrower or the Servicer from filing with any governmental or
regulatory agency any information or other documents with respect to the
Facility as may be required by applicable Law.  Product Information may be
disclosed (I) to the extent requested or required by any state, Federal or
foreign authority or examiner regulating any Transaction Party, (II) to the
extent required by applicable law, rule or regulation or by any subpoena or
similar legal process, or in connection with the enforcement of the Transaction
Documents, (III) in connection with any litigation or legal proceeding relating
to or in connection with the Transaction Documents or the enforcement of rights
hereunder or thereunder or to which the Borrower or the Servicer or any of its
Affiliates may be a party, (IV) with the consent of the Funding Agents, or
(V) to any Rating Agency when required by such Rating Agency,

 

109

--------------------------------------------------------------------------------


 

(b)           Each Lender, each Funding Agent, and the Administrative Agent
(each, a “Lender Party”) agrees to maintain the confidentiality of the Company
Information (as defined below), except that Company Information may be disclosed
(i) to a Lender Party’s affiliates, partners, directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Company Information and agree to keep such
Company Information confidential), (ii) to the extent requested or required by
any state, Federal or foreign authority or examiner regulating a Lender Party,
(iii) to the extent required by applicable law, rule or regulation or by any
subpoena or similar legal process, or in connection with the enforcement of the
Transaction Documents, (iv) in connection with any litigation or legal
proceeding relating to or in connection with the Transaction Documents or the
enforcement of rights hereunder or thereunder or to which a Lender Party or any
of its affiliates may be a party, (v) with the consent of the Borrower or
Servicer, (vi) to any Rating Agency when required by such Rating Agency,
(vii) to persons acting as or proposing to act as Program Support Providers or
commercial paper dealers for any Conduit Lender and its Affiliates, partners,
directors, officers, employees and agents (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Company Information and agree to keep such Company Information confidential
in accordance with this Section), (viii) to any assignee or prospective assignee
of a Lender Party (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Company Information
and agree to keep such Company Information confidential in accordance with this
Section), or (ix) to the extent such Company Information (1) becomes publicly
available other than as a result of a breach of this Clause, (2) has been
available to the Lender Parties for three years or more after the Facility
Termination Date, or (3) becomes available to a Lender Party on a
nonconfidential basis from a source other than the Servicer or any of the
Servicer’s subsidiaries, officers, directors, employees or advisors.  For the
purposes of this paragraph, “Company Information” means any information received
by such Lender Party from the Servicer or any of the Servicer’s subsidiaries,
officers, directors, employees or advisors relating to the Transaction Parties
or their businesses, other than any such information that is or becomes
available to a Lender Party on a nonconfidential basis other than through
disclosure by a Transaction Party.  Any person required to maintain the
confidentiality of Company Information as provided in this paragraph shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Company Information as such person would accord to its own confidential
information.

 

(c)           The provisions of Clause 11.6(b) shall not apply to information
that is or hereafter becomes (through a source other than the applicable Lender,
Funding Agent or the Administrative Agent or any Lender Representative
associated with such party) a matter of general public knowledge.  The
provisions of this Clause 11.6(c) shall not prohibit any Lender, Funding Agent
or the Administrative Agent

 

110

--------------------------------------------------------------------------------


 

from filing with or making available to any governmental or regulatory agency
any information or other documents with respect to the Facility as may be
required by applicable Law or requested by such governmental or regulatory
agency.

 

11.7         Further Assurances

 

From time to time as may be necessary, each of the Borrower and the Servicer
shall (i) cooperate with each Rating Agency in connection with any review of the
Transaction Documents which may be undertaken by such Rating Agency and
(ii) provide each Rating Agency with such information or access to such
information as they may reasonably request in connection with any future review
of the ratings referred to above.

 

11.8         Execution in Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or by electronic
file in a format that is accessible by the recipient shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

11.9         Integration; Binding Effect; Survival of Termination; Severability

 

This Agreement and the other Transaction Documents executed by the parties
hereto on the date hereof contain the final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof superseding all prior oral or written
understandings.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy).  Any provisions of this Agreement which
are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  This Agreement
shall create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until the
Final Payout Date; provided, however, that the provisions of Clauses 2.11
(Breakage Costs), 2.14 (Indemnity for Reserves and Expenses), 2.15 (Indemnity
for Taxes), 10 (Indemnities by the Borrower), 11.4 (Costs and Expenses), 11.5
(No proceedings; no recourse), 11.6 (Confidentiality), 11.11 (Right of setoff),
11.13 (Limitation of liability), 11.15 (Waiver of jury trial), 11.16 (USA
PATRIOT Act) and 11.17 (No proceeding; limited recourse) shall survive any
termination of this Agreement.  If any one or more of the provisions of this
Agreement shall for any reason whatsoever be held invalid, then such provisions
shall be deemed severable from the remaining provisions of this Agreement and
shall in no way affect the validity or enforceability of such other provisions.

 

111

--------------------------------------------------------------------------------


 

11.10       GOVERNING LAW; SUBMISSION TO JURISDICTION; APPOINTMENT OF PROCESS
AGENT

 

(a)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK.

 

(b)           EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE TRANSACTION
DOCUMENTS, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.

 

(c)           THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(d)           EACH OF THE PARTIES HERETO CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED HEREIN.  NOTHING IN THIS CLAUSE
11.10(D) SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY
MANNER PERMITTED BY LAW.

 

(e)           THE SUBMISSION TO THE JURISDICTION OF THE COURTS REFERRED TO IN
CLAUSE 11.10(B) SHALL NOT (AND SHALL NOT BE CONSTRUED SO AS TO) LIMIT THE RIGHT
OF ANY PARTY TO TAKE PROCEEDINGS AGAINST ANY OTHER PARTY OR ANY OF ITS
RESPECTIVE PROPERTY IN ANY OTHER COURT OF COMPETENT JURISDICTION NOR SHALL THE
TAKING OF PROCEEDINGS IN ANY OTHER JURISDICTION PRECLUDE THE TAKING OF
PROCEEDINGS IN ANY OTHER JURISDICTION, WHETHER CONCURRENTLY OR NOT.

 

11.11       Right of Setoff

 

Following the occurrence and during the continuation of a Facility Termination
Event, each Indemnified Party is hereby authorized (in addition to any other
rights it may have) at any time to setoff, appropriate and apply (without
presentment, demand, protest or

 

112

--------------------------------------------------------------------------------


 

other notice which are hereby expressly waived) any amounts and any other
indebtedness held or owing by such Indemnified Party to, or for the account of
any Transaction Party against the amount of the Transaction Party Obligations
owing by such Transaction Party to such Indemnified Party directly or as
assignee of the Borrower.

 

11.12       Ratable Payments

 

If any Committed Lender, whether by setoff or otherwise, has payment made to it
with respect to any Transaction Party Obligation in a greater proportion than
that received by any other Committed Lender entitled to receive a ratable share
of such Transaction Party Obligation, such Committed Lender agrees, promptly
upon demand, to purchase for cash without recourse or warranty a portion of such
Transaction Party Obligation held by the other Committed Lenders so that after
such purchase each Committed Lender will hold its ratable proportion of such
Transaction Party Obligation; provided that if all or any portion of such excess
amount is thereafter recovered from such Committed Lender, such purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

11.13       Limitation of Liability

 

(a)           No claim may be made by any Lender Party or its respective
Affiliates, directors, officers, employees, attorneys or agents (each a “Default
Party”) for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement or any other
Transaction Document, or any act, omission or event occurring in connection
herewith or therewith; and each party hereto hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

(b)           Notwithstanding anything to the contrary contained herein or any
other Transaction Document, the obligations of the respective Conduit Lenders
under this Agreement and all other Transaction Documents are solely the
corporate obligations of each such Conduit Lender and shall be payable only at
such time as funds are actually received by, or are available to, such Conduit
Lender in excess of funds necessary to pay in full all outstanding Commercial
Paper issued by such Conduit Lender and shall be non-recourse other than with
respect to such excess funds, if ever, and until such time as such Conduit
Lender has sufficient funds to pay such obligation shall not constitute a claim
against such Conduit Lender.  Each party hereto agrees that the payment of any
claim of any such party shall be subordinated to the payment in full of all
Commercial Paper.

 

(c)           No recourse under any obligation, covenant or agreement of any
Conduit Lender contained in this Agreement or any other Transaction Document
shall be had against any incorporator, stockholder, officer, director, member,
manager, employee or agent of such Conduit Lender, the Funding Agent with
respect to such Conduit Lender or any of their Affiliates (solely by virtue of
such capacity)

 

113

--------------------------------------------------------------------------------


 

by the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement and the other Transaction Documents are solely a corporate
obligation of such Conduit Lender, and that no personal liability whatever shall
attach to or be incurred by any incorporator, stockholder, officer, director,
member, manager, employee or agent of any Conduit Lender, any Funding Agent or
any of their Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of such Conduit
Lender contained in this Agreement or any other Transaction Document, or implied
therefrom, and that any and all personal liability for breaches by any Conduit
Lender of any of such obligations, covenants or agreements, either at common law
or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement or any other Transaction Document; provided that the foregoing
shall not relieve any such Person from any liability it might otherwise have as
a result of grossly negligent or fraudulent actions taken or grossly negligent
or fraudulent omissions made by them.

 

(d)           Each of the parties hereto hereby agrees that (i) it will not
institute against any Conduit Lender any proceeding of the type referred to in
the definition of Event of Bankruptcy so long as any Commercial Paper or other
indebtedness issued by such Conduit Lender is outstanding or there shall not
have elapsed two years plus one day since the last date on which any such
Commercial Paper or other indebtedness shall have been outstanding and (ii)
notwithstanding anything contained herein or in any other Transaction Document
to the contrary, the obligations of any Conduit Lender, if any, under the
Transaction Documents are solely the corporate obligations of such Conduit
Lender and shall be payable solely to the extent of funds which are received by
such Conduit Lender pursuant to the Transaction Documents and available for such
payment in accordance with the terms of the Transaction Documents and shall be
non-recourse other than with respect to such available funds and if ever and
until such time as such Conduit Lender has sufficient funds to pay such
obligation shall not constitute a claim against such Conduit Lender.

 

11.14       Limitation on the Addition and Termination of Sub-Originators

 

The Borrower shall not consent to any request made to add a new Originator to
the Receivables Purchase Agreement or to terminate the right or obligation of
any Originator to continue selling or contributing its Receivables to the Parent
or to the Borrower (as applicable) thereunder, nor will any Sub-Originator which
is the subject of such request be terminated under the Receivables Purchase
Agreement, in each case unless:

 

(a)           each of the Administrative Agent and the Funding Agents will have
received (i) fifteen (15) Business Days prior written notice of any such
addition, which fifteen Business Day period shall commence only after the
Administrative Agent and the Funding Agents shall have substantially received
such information as any of them

 

114

--------------------------------------------------------------------------------


 

may request with respect to such addition, or (ii) ten (10) Business Days prior
written notice of any such termination,

 

(b)           concurrently with the notice described in subclause (a) above, the
Servicer provides the Administrative Agent, each Funding Agent and each
Committed Lender with a certificate (signed by a Responsible Officer of the
Servicer) which attaches a Monthly Report and Interim Report giving pro forma
effect to any increase or reduction in the Net Eligible Receivables Balance
resulting from the addition or termination of such Sub-Originator, as
applicable, and any change in the Total Reserves as set forth in the next
sentence, and which certifies that, after giving pro forma effect to such
addition or termination and any prepayments of Loans on or prior to the date of
such addition or termination, the Percentage Factor does not exceed the Maximum
Percentage Factor,

 

(c)           no Facility Event (other than with respect to a Sub-Originator so
terminated, if applicable) has occurred and is continuing (both before and after
giving effect to such addition or termination),

 

(d)           with respect to the removal of an Originator, the aggregate amount
of Pool Receivables originated by all Sub-Originators released pursuant to this
Clause 11.14 in any Benchmark Year does not exceed 15% of the aggregate
outstanding balance of all Pool Receivables held by the Borrower as of the start
of such Benchmark Year (determined for each Sub-Originator as of the date of its
removal),

 

(e)           with respect to the addition of an Originator, the aggregate
amount of Pool Receivables originated by all Sub-Originators added pursuant to
this Clause 11.14 in any Benchmark Year does not exceed 15% of the aggregate
outstanding balance of all Pool Receivables held by the Borrower as of the start
of such Benchmark Year (determined for each Sub-Originator as of the date of its
addition).

 

(f)            in the case of an addition of an Originator, the applicable
Sub-Originator shall have delivered such lien releases, UCC filings,
certifications, opinions and other closing documents comparable to those
delivered at closing with respect to the original Sub-Originators,

 

(g)           in the case of a removal of an Originator, such Sub-Originator (or
substantially all of its assets) will be transferred to a Person that is not a
Tribune Affiliate and either (i) all Pool Receivables originated by such
Sub-Originator shall be purchased by Tribune or its Affiliate concurrently with
such release, or (ii) such Pool Receivables will be treated as ineligible for
funding hereunder;

 

(h)           with respect to a removal, Section 1.09 of the Receivables
Purchase Agreement (Termination of Status as an Originator) shall have been
satisfied; and

 

(i)            with respect to an addition, Section 1.10 of the Receivables
Purchase Agreement (Addition of Sub-Originator) shall have been satisfied.

 

115

--------------------------------------------------------------------------------


 

11.15       WAIVER OF JURY TRIAL

 

EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT.

 

11.16       USA Patriot Act

 

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) and any similar Law in any relevant jurisdiction (the “Acts”), it is
required to obtain, verify and record information that identifies the
Transaction Parties, which information includes the name and address of each
Transaction Party and other information that will allow such Lender to identify
such Transaction Party in accordance with the Acts.

 

11.17       No Proceeding; Limited Recourse

 

(a)           Each of the parties hereto hereby agrees that (i) it will not
institute against the Borrower any proceeding of the type referred to in the
definition of Event of Bankruptcy until there shall have elapsed one year plus
one day since the Final Payout Date and (ii) notwithstanding anything contained
herein or in any other Transaction Document to the contrary, the obligations of
the Borrower under the Transaction Documents are solely the obligations of the
Borrower and shall be payable solely to the extent of funds which are received
by the Borrower pursuant to the Transaction Documents and available for such
payment in accordance with the terms of the Transaction Documents and shall be
non-recourse other than with respect to such available funds and, without
limiting Clause 11.18 (Tax Treatment), if ever and until such time as the
Borrower has sufficient funds to pay such obligation shall not constitute a
claim against the Borrower.

 

(b)           No recourse under any obligation, covenant or agreement of the
Borrower contained in this Agreement or any other Transaction Document shall be
had against any incorporator, stockholder, officer, director, member, manager,
employee or agent of the Borrower by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that this Agreement and the other Transaction
Documents are solely an obligation of the Borrower, and that no personal
liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, member, manager, employee or agent of the
Borrower or any of them under or by reason of any of the obligations, covenants
or agreements of the Borrower contained in this Agreement or any other
Transaction Document, or implied therefrom, and that any and all personal
liability for breaches by the Borrower of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator,

 

116

--------------------------------------------------------------------------------


 

stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement; provided that the foregoing shall not relieve any such Person
from any liability it might otherwise have as a result of fraudulent actions
taken or fraudulent omissions made by them.

 

11.18       Tax Treatment

 

Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, for U.S. federal and applicable State and local income and
franchise tax purposes, the parties hereto agree that (i) they intend that the
transactions contemplated hereby evidence a loan secured by the Receivables,
Related Security and Collections, and (ii) unless and until they are required by
applicable Law or regulations to treat the transactions contemplated hereby
inconsistent with such intention, they shall report the transactions
contemplated hereby on all tax returns and otherwise for all U.S. federal and
applicable State and local income tax purposes consistent with such intention.

 

11.19       Barclays Roles

 

Each of the Lenders acknowledges that Barclays acts, or may in the future act,
(i) as administrative agent for any Transaction Party or Lender, (ii) as issuing
and paying agent for the Commercial Paper, (iii) to provide credit or liquidity
enhancement for the timely payment for the Commercial Paper and (iv) to provide
other services from time to time for any Transaction Party or Lender
(collectively, the “Barclays Roles”).  Without limiting the generality of this
Clause, each Lender hereby acknowledges and consents to any and all Barclays
Roles and agrees that in connection with any Barclays Role, Barclays may take,
or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for any Conduit Lender.

 

11.20       Replacement of Lenders

 

(a)           If (A)  Borrower is required to pay any additional amount to any
Lender or any Official Body for the account of any Lender pursuant to
Clause 2.15 (Indemnity for Taxes), (B) any Lender gives notice pursuant to
Clause 2.12 (Illegality) with respect to an occurrence or state of affairs not
applicable to all Lenders, (C) any Committed Lender shall fail to extend any
Loan which it is required to make under the terms of this Agreement, (D) any
Committed Lender is a Non-Renewing Committed Lender under Clause 2.16 (Extension
of Scheduled Commitment Facility Termination Date) or (E) any Lender becomes
insolvent and its assets become subject to a receiver, liquidator, trustee,
custodian or other Person having similar powers, then Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender, together with the other members of its Lender Group, to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Clause 11.3
(Assignability)), all of their interests, rights and obligations under this
Agreement and their Loans, if any, to an Eligible

 

117

--------------------------------------------------------------------------------


 

Assignee or Eligible Assignees that shall assume such obligations (which
assignees may be other Lenders, if such Lenders accept such assignment);
provided that:

 

(i)            Borrower shall have paid to the Administrative Agent the
assignment fee specified in Clause 11.3 (Assignability) or the Administrative
Agent shall have waived receipt of such fee in writing;

 

(ii)           such replaced Lender shall have received payment of an amount
equal to the outstanding principal of its Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under its Note
(including any amounts under Clauses 2.5(b)(Payment and Prepayment of Loans),
2.11(Breakage Costs) and 2.15 (Indemnity for Taxes)) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or Borrower
(in the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under payments required to be made pursuant to Clause 2.15
(Indemnity for Taxes), such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)          the assignee shall be an Eligible Assignee and shall agree to
accept such assignment and to assume all obligations of such Lender hereunder in
accordance with Clause 11.3 (Assignability);

 

(v)           any such replacement shall not be deemed to be a waiver of any
rights that any party shall have against any other party;

 

(vi)          in the case of any such assignment of a Non-Renewing Committed
Lender under Clause 2.16 (Extension of Scheduled Commitment Facility Termination
Date), the assignee’s Scheduled Commitment Facility Termination Date shall be
the same as the remaining Committed Lenders;

 

(vii)         the consent of any Non-Renewing Committed Lender to any such
assignment shall not be required; and

 

(viii)        such assignment does not conflict with applicable law.

 

Upon compliance with the provisions of this Clause 11.20, (I) the replacement
Lender or Lenders shall each become a Lender hereunder and shall appoint a
Funding Agent or Funding Agents for their respective Lender Groups and (II) the
Lender so replaced shall cease to constitute a Lender hereunder, the Funding
Agent for the replaced Lender’s Lender Group shall cease to be a Funding Agent
hereunder, and the other Lenders in the replaced Lender’s Lender Group shall
cease to be Lenders hereunder.  A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

TRIBUNE RECEIVABLES, LLC,

 

as Borrower

 

 

 

 

 

By:

/s/ Brian F. Litman

 

Name: Brian F. Litman

 

Title:   Assistant Treasurer

 

 

 

 

 

TRIBUNE COMPANY,

 

as Servicer

 

 

 

 

 

By:

/s/ Chandler Bigelow III

 

Name: Chandler Bigelow III

 

Title:   Senior Vice President/Chief Financial Officer

 

Receivables Loan Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Pierre Duleyrie

 

Name: Pierre Duleyrie

 

Title:   Director

 

 

 

 

 

BARCLAYS BANK PLC,

 

as a Funding Agent for the Class A Loans

 

 

 

 

 

By:

/s/ Pierre Duleyrie

 

Name: Pierre Duleyrie

 

Title:   Director

 

 

 

 

 

SHEFFIELD RECEIVABLES CORPORATION,

 

as a Committed Lender and a Conduit Lender for the Class
A Loans

 

 

 

 

 

By:

/s/ Fouad S. Onbargi

 

Name: Fouad S. Onbargi

 

Title:   Director

 

Receivables Loan Agreement

 

--------------------------------------------------------------------------------